




EXHIBIT 10.1


EXECUTION COPY






[jpmlogo.jpg]
CREDIT AGREEMENT




dated as of


November 20, 2012




among


KAMAN CORPORATION


RWG Frankenjura-Industrie FlugwerKlager GmbH,
KAMAN COMPOSITES - UK HOLDINGS LIMITED
and the other Subsidiary Borrowers Party Hereto


The Lenders Party Hereto


JPMORGAN CHASE BANK, N.A.
as Administrative Agent


BANK OF AMERICA, N.A. and RBS CITIZENS, N.A.
as Co-Syndication Agents


and


SUNTRUST BANK, KEYBANK NATIONAL ASSOCIATION, TD BANK, N.A., BRANCH BANKING &
TRUST COMPANY and FIFTH THIRD BANK
as Co-Documentation Agents


 
 
J.P. MORGAN SECURITIES LLC,
MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED and RBS CITIZENS, N.A.
as Joint Bookrunners and Joint Lead Arrangers








1

--------------------------------------------------------------------------------








TABLE OF CONTENTS




 
 
Page
ARTICLE I Definitions
1
 
Defined Terms
1
 
Classification of Loans and Borrowings
27
 
Terms Generally
27
 
Accounting Terms; GAAP
28
 
Status of Obligations
28
ARTICLE II The Credits
28
 
Commitments
28
 
Loans and Borrowings
29
 
Requests for Borrowings
29
 
Determination of Dollar Amounts
30
 
Swingline Loans
31
 
Letters of Credit
32
 
Funding of Borrowings
37
 
Interest Elections
37
 
Termination and Reduction of Commitments
39
 
Repayment and Amortization of Loans; Evidence of Debt
39
 
Prepayment of Loans
40
 
Fees
41
 
Interest
42
 
Alternate Rate of Interest
42
 
Increased Costs
43
 
Break Funding Payments
44
 
Taxes
45
 
Payments Generally; Allocations of Proceeds; Pro Rata Treatment; Sharing of
Set-offs
52
 
Mitigation Obligations; Replacement of Lenders
54
 
Expansion Option
55
 
Judgment Currency
56
 
Defaulting Lenders
56
 
Designation of Subsidiary Borrowers
58
ARTICLE III Representations and Warranties
58
 
Due Organization; Good Standing; Qualification
58
 
Due Authorization; No Conflicts
59
 
Binding Agreements
59
 
Subsidiaries; Maintenance of Subsidiary Guaranty
59
 
No Default
59
 
Financial Statements
59
 
No Material Adverse Changes
60
 
No Material Litigation
60
 
Environmental Compliance
60
 
Liens
60


i

--------------------------------------------------------------------------------




TABLE OF CONTENTS
(continued)
 
 
Page
 
ERISA Compliance
60
 
Ownership of Properties
61
 
Taxes
61
 
Regulations U and X
61
 
Investment Company Act
62
 
Accuracy of Information
62
 
Use of Proceeds
62
 
Compliance with Laws
62
 
Representations as to Foreign Subsidiaries
62
 
Governmental Authorization; Other Consents
63
 
Insurance
63
 
Intellectual Property; Licenses, Etc
63
 
Solvency
63
 
Collateral Documents
63
ARTICLE IV Conditions
64
 
Effective Date
64
 
Each Credit Event
65
 
Designation of a Subsidiary Borrower
65
ARTICLE V Affirmative Covenants
66
 
Financial Statements
66
 
Securities Regulation Compliance Reports
66
 
Insurance
67
 
Conduct of Business
67
 
Records and Accounts
68
 
Inspection
68
 
Subsidiary Guaranty
68
 
Further Assurances
69
 
Payment of Obligations
69
 
Compliance with Laws
69
 
Notices
69
 
Use of Proceeds
70
 
Covenant to Guarantee Obligations and Give Security
70
 
Compliance with Environmental Laws
71
 
Approvals and Authorizations
71
 
Permitted Supplier Financing Arrangements
71
 
ARTICLE VI Negative Covenants
72
 
Liens
72
 
Limitation on Indebtedness
73
 
Contingent Liabilities
73
 
Consolidation or Merger
74
 
Limitation on Certain Other Fundamental Changes; Amendment to Organization
Documents
74
 
Sale of Assets
74
 
Affiliate Transactions
75
 
Certain Restrictive Agreements
75


ii

--------------------------------------------------------------------------------




TABLE OF CONTENTS
(continued)
 
 
Page
 
Compliance With Environmental Laws
75
 
Limitation on Investments
75
 
Limitations on Acquisitions
76
 
Fiscal Year; Accounting Changes
76
 
Limitations on Transfers to Foreign Subsidiaries
76
 
Change in Nature of Business
77
 
Use of Proceeds
77
 
Prepayments, Etc. of Subordinated Indebtedness
77
 
Financial Covenants
77
 
Capital Expenditures
77
 
Limitations on Swap Agreements
78
ARTICLE VII Events of Default
78
 
Events of Default
78
 
Remedies Upon Event of Default
79
ARTICLE VIII The Administrative Agent
80
ARTICLE IX Miscellaneous
84
 
Notices
84
 
Waivers; Amendments
85
 
Expenses; Indemnity; Damage Waiver
86
 
Successors and Assigns
88
 
Survival
91
 
Counterparts; Integration; Effectiveness
91
 
Severability
91
 
Right of Setoff
91
 
Governing Law; Jurisdiction; Consent to Service of Process
92
 
WAIVER OF JURY TRIAL
93
 
Headings
93
 
Confidentiality
93
 
USA PATRIOT Act
94
 
Releases of Subsidiary Guarantors
94
 
Appointment for Perfection
94
 
Interest Rate Limitation
95
 
No Advisory or Fiduciary Responsibility
95
 
Material Non-Public Information
95
ARTICLE X Company Guarantee
96










iii

--------------------------------------------------------------------------------




SCHEDULES:
Schedule 2.01 - Commitments
Schedule 2.02 - Mandatory Cost
Schedule 2.06 - Existing Letters of Credit
Schedule 3.04 - Subsidiaries; Other Equity Investments
Schedule 3.12(b) -Liens
Schedule 3.12(c) - Existing Investments
Schedule 3.22 - Intellectual Property Matters
 
EXHIBITS:
Exhibit A - Form of Assignment and Assumption
Exhibit B-1 - Form of Opinion of Loan Parties' U.S. Counsel
Exhibit B-2 - Form of Opinion of Loan Parties' Connecticut Counsel
Exhibit B-3 - Form of Opinion of Loan Parties' German Counsel
Exhibit B-4 - Form of Opinion of Loan Parties' United Kingdom Counsel
Exhibit C - Form of Increasing Lender Supplement
Exhibit D - Form of Augmenting Lender Supplement
Exhibit E - List of Closing Documents
Exhibit F-1 - Form of Borrowing Subsidiary Agreement
Exhibit F-2 - Form of Borrowing Subsidiary Termination
Exhibit G-1 - Form of U.S. Tax Certificate (Foreign Lenders That Are Not
Partnerships)
Exhibit G-2 - Form of U.S. Tax Certificate (Foreign Participants That Are Not
Partnerships)
Exhibit G-3 - Form of U.S. Tax Certificate (Foreign Participants That Are
Partnerships)
Exhibit G-4 - Form of U.S. Tax Certificate (Foreign Lenders That Are
Partnerships)
Exhibit H-1- Form of Borrowing Request
Exhibit H-2- Form of Interest Election Request
Exhibit I - Form of Compliance Certificate
Exhibit J - Form of Permitted Supplier Financing Arrangements Documentation

 



iv

--------------------------------------------------------------------------------










CREDIT AGREEMENT (this “Agreement”) dated as of November 20, 2012 among KAMAN
CORPORATION, RWG Frankenjura-Industrie FlugwerKlager GmbH, KAMAN COMPOSITES - UK
HOLDINGS LIMITED and the other SUBSIDIARY BORROWERS from time to time party
hereto, the LENDERS from time to time party hereto, JPMORGAN CHASE BANK, N.A.,
as Administrative Agent, BANK OF AMERICA, N.A. and RBS CITIZENS, N.A., as
Co-Syndication Agents, and SUNTRUST BANK, KEYBANK NATIONAL ASSOCIATION, TD BANK,
N.A., BRANCH BANKING & TRUST COMPANY and FIFTH THIRD BANK, as Co-Documentation
Agents.
The parties hereto agree as follows:
ARTICLE I


Definitions


SECTION 1.01.     Defined Terms. As used in this Agreement, the following terms
have the meanings specified below:


“ABR”, when used in reference to any Loan or Borrowing, refers to a Loan, or the
Loans comprising such Borrowing, bearing interest at a rate determined by
reference to the Alternate Base Rate.
“Acquisition” means any transaction or series of related transactions
consummated on or after the Effective Date, by which the Company or any of its
Subsidiaries (a) acquires any ongoing business or all or substantially all of
the assets of any Person or division thereof, whether through purchase of
assets, merger or otherwise, or (b) directly or indirectly acquires (in one
transaction or as the most recent transaction in a series of transactions) a
majority of the securities of a corporation, which securities have ordinary
voting power for the election of directors (other than securities having such
power only by reason of the happening of a contingency) or a majority (by
percentage and voting power) of the outstanding partnership interests of a
partnership or membership interests of a limited liability company.
“Adjusted LIBO Rate” means, with respect to any Eurocurrency Borrowing for any
Interest Period, an interest rate per annum (rounded upwards, if necessary, to
the next 1/16 of 1%) equal to the sum of (i) (a) the LIBO Rate for such Interest
Period multiplied by (b) the Statutory Reserve Rate plus, without duplication
(ii) in the case of Loans by a Lender from its office or branch in the United
Kingdom or any Participating Member State, the Mandatory Cost.
“Administrative Agent” means JPMorgan Chase Bank, N.A. (including its branches
and affiliates), in its capacity as administrative agent for the Lenders
hereunder.
“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.
“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.

1

--------------------------------------------------------------------------------




“Agreed Currencies” means (i) Dollars, (ii) euro, (iii) Pounds Sterling, (iv)
Japanese Yen, (v) Swiss Francs and (vi) any other currency that is agreed to by
the Administrative Agent and each of the Revolving Lenders; provided that at all
times each of the foregoing currencies (other than Dollars) is (x) a lawful
currency that is readily available and freely transferable and convertible into
Dollars and (y) available in the London interbank deposit market.
“Alternate Base Rate” means, for any day, a rate per annum equal to the greatest
of (a) the Prime Rate in effect on such day, (b) the Federal Funds Effective
Rate in effect on such day plus ½ of 1% and (c) the Adjusted LIBO Rate for a one
month Interest Period on such day (or if such day is not a Business Day, the
immediately preceding Business Day) plus 1%, provided that, for the avoidance of
doubt, the Adjusted LIBO Rate for any day shall be based on the rate appearing
on Reuters Screen LIBOR01 Page (or on any successor or substitute page of such
service) at approximately 11:00 a.m. London time on such day. Any change in the
Alternate Base Rate due to a change in the Prime Rate, the Federal Funds
Effective Rate or the Adjusted LIBO Rate shall be effective from and including
the effective date of such change in the Prime Rate, the Federal Funds Effective
Rate or the Adjusted LIBO Rate, respectively.
“Applicable Percentage” means, with respect to any Lender, (a) with respect to
Revolving Loans, LC Exposure or Swingline Loans, the percentage equal to a
fraction the numerator of which is such Lender's Revolving Commitment and the
denominator of which is the aggregate Revolving Commitments of all Revolving
Lenders (if the Revolving Commitments have terminated or expired, the Applicable
Percentages shall be determined based upon the Revolving Commitments most
recently in effect, giving effect to any assignments); provided that in the case
of Section 2.22 when a Defaulting Lender shall exist, any such Defaulting
Lender's Revolving Commitment shall be disregarded in the calculation and
(b) with respect to the Term Loans, a percentage equal to a fraction the
numerator of which is such Lender's outstanding principal amount of the Term
Loans and the denominator of which is the aggregate outstanding principal amount
of the Term Loans of all Term Lenders; provided that in the case of Section 2.22
when a Defaulting Lender shall exist, any such Defaulting Lender's Term Loan
Commitment shall be disregarded in the calculation.
“Applicable Rate” means, for any day, with respect to any Eurocurrency Loan, any
ABR Loan or with respect to the commitment fees payable hereunder, as the case
may be, the applicable rate per annum set forth below under the caption
“Eurocurrency Spread”, “ABR Spread” or “Commitment Fee Rate”, as the case may
be, based upon the Senior Secured Leverage Ratio applicable on such date:
 
Consolidated Senior Secured Leverage Ratio:
Eurocurrency Spread


ABR
Spread
Commitment Fee Rate
Category 1:
< 1.00 to 1.00
1.25%
0.25%
0.20%
Category 2:
> 1.00 to 1.00 but < 1.50 to 1.00
1.375%
0.375%
0.225%
Category 3:
> 1.50 to 1.00 but < 2.00 to 1.00
1.50%
0.50%
0.25%
Category 4:
> 2.00 to 1.00 but < 2.50 to 1.00
1.625%
0.625%
0.275%
Category 5:
> 2.50 to 1.00 but < 3.00 to 1.00
1.875%
0.875%
0.325%
Category 6:
> 3.00 to 1.00
2.125%
1.125%
0.325%




2

--------------------------------------------------------------------------------




For purposes of the foregoing,
(i) if at any time the Company fails to deliver the Financials on or before the
date the Financials are due pursuant to Section 5.01, Category 6 shall be deemed
applicable for the period commencing three (3) Business Days after the required
date of delivery and ending on the date which is three (3) Business Days after
the Financials are actually delivered, after which the Category shall be
determined in accordance with the table above as applicable;
(ii) adjustments, if any, to the Category then in effect shall be effective
three (3) Business Days after the Administrative Agent has received the
applicable Financials (it being understood and agreed that each change in
Category shall apply during the period commencing on the effective date of such
change and ending on the date immediately preceding the effective date of the
next such change); and
(iii) notwithstanding the foregoing, Category 3 shall be deemed to be applicable
until the Administrative Agent's receipt of the applicable Financials for the
Company's first fiscal quarter ending after the Effective Date (unless such
Financials demonstrate that Category 4, 5 or 6 should have been applicable
during such period, in which case such other Category shall be deemed to be
applicable during such period) and adjustments to the Category then in effect
shall thereafter be effected in accordance with the preceding paragraphs.
“Approved Fund” has the meaning assigned to such term in Section 9.04.
“Assignment and Assumption” means an assignment and assumption agreement entered
into by a Lender and an assignee (with the consent of any party whose consent is
required by Section 9.04), and accepted by the Administrative Agent, in the form
of Exhibit A or any other form approved by the Administrative Agent.
“Audited Financial Statements” means the audited consolidated balance sheet of
the Company and its Subsidiaries for the fiscal year ended December 31, 2011,
and the related consolidated statements of income or operations, shareholders'
equity and cash flows for such fiscal year of the Company and its Subsidiaries,
including the notes thereto.
“Augmenting Lender” has the meaning assigned to such term in Section 2.20.
“Availability Period” means the period from and including the Effective Date to
but excluding the earlier of the Maturity Date and the date of termination of
the Revolving Commitments.
“Available Revolving Commitment” means, at any time with respect to any Lender,
the Revolving Commitment of such Lender then in effect minus the Revolving
Credit Exposure of such Lender at such time; it being understood and agreed that
any Lender's Swingline Exposure shall not be deemed to be a component of the
Revolving Credit Exposure for purposes of calculating the commitment fee under
Section 2.12(a).
“Banking Services” means each and any of the following bank services provided to
the Company or any Subsidiary by any Lender or any of its Affiliates: (a) credit
cards for commercial customers (including, without limitation, commercial credit
cards and purchasing cards), (b) stored value cards and (c) treasury management
services (including, without limitation, controlled disbursement, automated
clearinghouse transactions, return items, overdrafts and interstate depository
network services).

3

--------------------------------------------------------------------------------




“Banking Services Agreement” means any agreement entered into by the Company or
any Subsidiary in connection with Banking Services.
“Banking Services Obligations” means any and all obligations of the Company or
any Subsidiary, whether absolute or contingent and howsoever and whensoever
created, arising, evidenced or acquired (including all renewals, extensions and
modifications thereof and substitutions therefor) in connection with Banking
Services.
“Bankruptcy Event” means, with respect to any Person, such Person becomes the
subject of a bankruptcy or insolvency proceeding, or has had a receiver,
conservator, trustee, administrator, custodian, assignee for the benefit of
creditors or similar Person charged with the reorganization or liquidation of
its business appointed for it, or, in the good faith determination of the
Administrative Agent, has taken any action in furtherance of, or indicating its
consent to, approval of, or acquiescence in, any such proceeding or appointment,
provided that a Bankruptcy Event shall not result solely by virtue of any
ownership interest, or the acquisition of any ownership interest, in such Person
by a Governmental Authority or instrumentality thereof, provided, further, that
such ownership interest does not result in or provide such Person with immunity
from the jurisdiction of courts within the United States or from the enforcement
of judgments or writs of attachment on its assets or permit such Person (or such
Governmental Authority or instrumentality) to reject, repudiate, disavow or
disaffirm any contracts or agreements made by such Person.
“Board” means the Board of Governors of the Federal Reserve System of the United
States of America.
“Borrower” means the Company or any Subsidiary Borrower.
“Borrower Materials” has the meaning specified in Section 5.02.
“Borrowing” means (a) Revolving Loans of the same Type, made, converted or
continued on the same date and, in the case of Eurocurrency Loans, as to which a
single Interest Period is in effect, (b) a Term Loan of the same Type made,
converted or continued on the same date and, in the case of Eurocurrency Loans,
as to which a single Interest Period is in effect or (c) a Swingline Loan.
“Borrowing Request” means a request by any Borrower for a Borrowing in
accordance with Section 2.03 in the form attached hereto as Exhibit H-1.
“Borrowing Subsidiary Agreement” means a Borrowing Subsidiary Agreement
substantially in the form of Exhibit F-1.
“Borrowing Subsidiary Termination” means a Borrowing Subsidiary Termination
substantially in the form of Exhibit F-2.
“Business Day” means any day that is not a Saturday, Sunday or other day on
which commercial banks in New York City are authorized or required by law to
remain closed; provided that, when used in connection with a Eurocurrency Loan,
the term “Business Day” shall also exclude any day on which banks are not open
for dealings in the relevant Agreed Currency in the London interbank market or
the principal financial center of such Agreed Currency (and, if the Borrowings
or LC Disbursements which are the subject of a borrowing, drawing, payment,
reimbursement or rate selection are denominated in euro, the term “Business Day”
shall also exclude any day on which the TARGET2 payment system is not open for
the settlement of payments in euro).

4

--------------------------------------------------------------------------------




“Capital Expenditures” means, with respect to any Person for any period, any
expenditure in respect of the purchase or other acquisition of any fixed or
capital asset (excluding normal replacements and maintenance which are properly
charged to current operations).
“Cash Equivalents” means any of the following types of Investments, to the
extent owned by any Borrower or any of its Subsidiaries free and clear of all
Liens (other than Liens created under the Collateral Documents and other Liens
permitted hereunder):
(a)    readily marketable obligations issued or directly and fully guaranteed or
insured by the United States of America or any agency or instrumentality thereof
having maturities of not more than 360 days from the date of acquisition
thereof; provided that the full faith and credit of the United States is pledged
in support thereof;
(b)    time deposits with, or insured certificates of deposit or bankers'
acceptances of, any commercial bank that (i) (A) is a Lender or (B) is organized
under the laws of the United States, any state thereof or the District of
Columbia or is the principal banking Subsidiary of a bank holding company
organized under the laws of the United States, any state thereof or the District
of Columbia, and is a member of the Federal Reserve System, (ii) issues (or the
parent of which issues) commercial paper rated as described in clause (c) of
this definition and (iii) has combined capital and surplus of at least
$500,000,000, in each case with maturities of not more than 270 days from the
date of acquisition thereof;
(c)    commercial paper issued by any Person organized under the laws of any
state of the United States and rated at least “Prime-1” (or the then equivalent
grade) by Moody's or at least “A‑1” (or the then equivalent grade) by S&P, in
each case with maturities of not more than 270 days from the date of acquisition
thereof; and
(d)    Investments, classified in accordance with GAAP as current assets of any
Borrower or any of its Subsidiaries, in money market investment programs
registered under the Investment Company Act of 1940, which are administered by
financial institutions that have the highest rating obtainable from either
Moody's or S&P, and the portfolios of which are limited solely to Investments of
the character, quality and maturity described in clauses (a), (b) and (c) of
this definition.
“Change in Law” means the occurrence, after the date of this Agreement (or with
respect to any Lender, if later, the date on which such Lender becomes a
Lender), of any of the following: (a) the adoption or taking effect of any law,
rule, regulation or treaty, (b) any change in any law, rule, regulation or
treaty or in the administration, interpretation or application thereof by any
Governmental Authority, or (c) the making or issuance of any request, rules,
guideline, requirement or directive (whether or not having the force of law) by
any Governmental Authority; provided however, that notwithstanding anything
herein to the contrary, (i) the Dodd-Frank Wall Street Reform and Consumer
Protection Act and all requests, rules, guidelines, requirements and directives
thereunder, issued in connection therewith or in implementation thereof, and
(ii) all requests, rules, guidelines, requirements and directives promulgated by
the Bank for International Settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or the United States or
foreign regulatory authorities, in each case pursuant to Basel III, shall in
each case be deemed to be a “Change in Law” regardless of the date enacted,
adopted, issued or implemented.
“Change of Control” means an event or series of events by which:
(a)    any “person” or “group” (as such terms are used in Sections 13(d) and
14(d) of the Securities Exchange Act, but excluding any employee benefit plan of
such person or its Subsidiaries, and any person or entity acting in its capacity
as trustee, agent or other fiduciary or administrator of any such

5

--------------------------------------------------------------------------------




plan) becomes the “beneficial owner” (as defined in Rules 13d-3 and 13d-5 under
the Securities Exchange Act, except that a person or group shall be deemed to
have “beneficial ownership” of all securities that such person or group has the
right to acquire, whether such right is exercisable immediately or only after
the passage of time (such right, an “option right”)), directly or indirectly, of
40% or more of the equity securities of the Company entitled to vote for members
of the board of directors or equivalent governing body of the Company on a
fully-diluted basis (and taking into account all such securities that such
person or group has the right to acquire pursuant to any option right); or
(b)    during any period of 24 consecutive months, a majority of the members of
the board of directors or other equivalent governing body of the Company cease
to be composed of individuals (i) who were members of that board or equivalent
governing body on the first day of such period, (ii) whose election or
nomination to that board or equivalent governing body was approved by
individuals referred to in clause (i) above constituting at the time of such
election or nomination at least a majority of that board or equivalent governing
body or (iii) whose election or nomination to that board or other equivalent
governing body was approved by individuals referred to in clauses (i) and
(ii) above constituting at the time of such election or nomination at least a
majority of that board or equivalent governing body (excluding, in the case of
both clause (ii) and clause (iii), any individual whose initial nomination for,
or assumption of office as, a member of that board or equivalent governing body
occurs as a result of an actual or threatened solicitation of proxies or
consents for the election or removal of one or more directors by any person or
group other than a solicitation for the election of one or more directors by or
on behalf of the board of directors).
“Class”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are Revolving Loans, Term Loans or
Swingline Loans.
“Code” means the Internal Revenue Code of 1986, as amended.
“Co-Documentation Agent” means each of SunTrust Bank, KeyBank National
Association, TD Bank, N.A., Branch Banking & Trust Company and Fifth Third Bank
in its capacity as co-documentation agent for the credit facilities evidenced by
this Agreement.
“Co-Syndication Agent” means each of Bank of America, N.A. and RBS Citizens,
N.A. in its capacity as co-syndication agent for the credit facilities evidenced
by this Agreement.
“Collateral” means all of the “Collateral” referred to in the Collateral
Documents and all of the other property that is or is intended under the terms
of the Collateral Documents to be subject to Liens in favor of the
Administrative Agent for the benefit of the Secured Parties to secure the
Secured Obligations.
“Collateral Documents” means, collectively, the Security Agreement, the
Securities Pledge Agreement, the Share Mortgage, the Intellectual Property
Security Agreements, each of the security agreements, pledge agreements or other
similar agreements or supplements delivered to the Administrative Agent pursuant
to Section 4.01 or Section 5.13, and each of the other agreements, instruments,
supplements or documents, whether heretofore, now, or hereafter executed by the
Company or any of its Subsidiaries and delivered to the Administrative Agent,
that creates or purports to create a Lien in favor of the Administrative Agent
for the benefit of the Secured Parties to secure the Secured Obligations.
“Commitment” means, with respect to each Lender, the sum of such Lender's
Revolving Commitment and Term Loan Commitment. The initial amount of each
Lender's Commitment is set forth on Schedule 2.01, or in the Assignment and
Assumption or other documentation contemplated hereby pursuant to which such
Lender shall have assumed its Commitment, as applicable.

6

--------------------------------------------------------------------------------




“Company” means Kaman Corporation, a Connecticut corporation.
“Compliance Certificate” means a certificate substantially in the form of
Exhibit I.
“Computation Date” is defined in Section 2.04.
“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.
“Consolidated EBITDA” means, for any period, calculated for the Company and its
Subsidiaries on a consolidated basis, an amount equal to Consolidated Net Income
for such period plus (a) the following to the extent deducted in calculating
such Consolidated Net Income: (i) Consolidated Interest Charges for such period,
(ii) the provision for federal, state, local and foreign income tax expense by
the Company and its Subsidiaries for such period, (iii) depreciation and
amortization expense, (iv) non-cash expenses related to stock based compensation
and (v) other non-recurring or extraordinary expenses of the Company and its
Subsidiaries reducing such Consolidated Net Income which do not represent a cash
item in such period or any future period and minus (b) the following to the
extent included in calculating such Consolidated Net Income: (i) federal, state,
local and foreign income tax benefits of the Company and its Subsidiaries for
such period and (ii) all non-recurring or extraordinary gains of the Company and
its Subsidiaries increasing such Consolidated Net Income which do not represent
a cash item in such period or any future period. For purposes of calculating
Consolidated EBITDA for any period in which a Permitted Acquisition has been
consummated, Consolidated EBITDA shall be adjusted in a manner which is
reasonably acceptable to the Administrative Agent in all respects to give effect
to the consummation of such Permitted Acquisition on a Pro Forma Basis as if
such Permitted Acquisition had been consummated on the first day of the
applicable Measurement Period.
“Consolidated Interest Charges” means, for any period, calculated for the
Company and its Subsidiaries on a consolidated basis in accordance with GAAP,
the sum of (a) all interest, premium payments, debt discount, fees, charges and
related expenses of the Company and its Subsidiaries in connection with borrowed
money (including capitalized interest) or in connection with the deferred
purchase price of assets, in each case solely to the extent treated as interest
in accordance with GAAP, and (b) the portion of rent expense of the Company and
its Subsidiaries with respect to such period under capital leases that is
treated as interest in accordance with GAAP.
“Consolidated Interest Coverage Ratio” means, for any period, the ratio of
(a) Consolidated EBITDA to (b) Consolidated Interest Charges payable in cash, in
each case, of or by the Company and its Subsidiaries on a consolidated basis for
the most recently completed Measurement Period.
“Consolidated Net Income” means, for any period, calculated for the Company and
its Subsidiaries on a consolidated basis in accordance with GAAP, the net income
of the Company and its Subsidiaries for that period.
“Consolidated Senior Secured Indebtedness” means Consolidated Total Indebtedness
of the Company and its Subsidiaries to the extent such Indebtedness is secured
by a Lien (including, without limitation, the Obligations).

7

--------------------------------------------------------------------------------




“Consolidated Senior Secured Leverage Ratio” means, as of any date of
determination, the ratio of (a) Consolidated Senior Secured Indebtedness as of
the last day of the most recently ended Measurement Period to (b) Consolidated
EBITDA for such Measurement Period.
“Consolidated Total Assets” means, as of any date of determination, total assets
of the Company and its Subsidiaries calculated in accordance with GAAP on a
consolidated basis as of such date.
“Consolidated Total Indebtedness” means, as of any date of determination,
consolidated Indebtedness (which amount, for the avoidance of doubt, shall
include all types of Indebtedness listed in the definition of such term
contained herein) of the Company and its Subsidiaries in accordance with GAAP.
“Consolidated Total Leverage Ratio” means, as of any date of determination, the
ratio of (a) Consolidated Total Indebtedness as of the last day of the most
recently ended Measurement Period to (b) Consolidated EBITDA for such
Measurement Period.
“Contingent Liability” means any liability, indebtedness or obligation of the
type described in Section 6.03.
“Contractual Obligation” means, as to any Person, any provision of any security
issued by such Person or of any agreement, instrument or other undertaking to
which such Person is a party or by which it or any of its property is bound.
“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise. The
terms “Controlling” and “Controlled” have meanings correlative thereto.
“Copyright Security Agreement” means that certain Memorandum of Grant of
Security Interest in Copyrights, executed and delivered on the Effective Date,
among the Loan Parties and the Administrative Agent, in form and substance
reasonably satisfactory to the Administrative Agent, and any other Copyright
Security Agreement or joinder or supplement thereto that may be entered into
after the Effective Date, each as amended, supplemented or otherwise modified
from time to time.
“Corporation Tax Act 2009” means the Corporation Tax Act 2009 of the United
Kingdom.
“Credit Event” means a Borrowing, the issuance, amendment, renewal or extension
of a Letter of Credit, an LC Disbursement or any of the foregoing.
“Credit Exposure” means, as to any Lender at any time, the sum of (a) such
Lender's Revolving Credit Exposure at such time, plus (b) an amount equal to the
aggregate principal amount of its Term Loans outstanding at such time.
“Credit Party” means the Administrative Agent, any Issuing Bank, the Swingline
Lender or any other Lender.
“Current Assets” has the meaning ascribed to such term as provided for and
reflected on the balance sheet included in the Company's Financials.

8

--------------------------------------------------------------------------------




“Debtor Relief Laws” means the Bankruptcy Code of the United States, and all
other liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization,
or similar debtor relief Laws of the United States or other applicable
jurisdictions from time to time in effect and affecting the rights of creditors
generally.
“Default” means any event or condition which constitutes an Event of Default or
which upon notice, lapse of time or both would, unless cured or waived, become
an Event of Default.
“Defaulting Lender” means any Lender that (a) has failed, within two
(2) Business Days of the date required to be funded or paid, to (i) fund any
portion of its Loans, (ii) fund any portion of its participations in Letters of
Credit or Swingline Loans or (iii) pay over to any Credit Party any other amount
required to be paid by it hereunder, unless, in the case of clause (i) above,
such Lender notifies the Administrative Agent in writing that such failure is
the result of such Lender's good faith determination that a condition precedent
to funding (specifically identified and including the particular default, if
any) has not been satisfied, (b) has notified the Company or any Credit Party in
writing, or has made a public statement to the effect, that it does not intend
or expect to comply with any of its funding obligations under this Agreement
(unless such writing or public statement indicates that such position is based
on such Lender's good faith determination that a condition precedent
(specifically identified and including the particular default, if any) to
funding a loan under this Agreement cannot be satisfied) or generally under
other agreements in which it commits to extend credit, (c) has failed, within
three (3) Business Days after request by a Credit Party, acting in good faith,
to provide a certification in writing from an authorized officer of such Lender
that it will comply with its obligations (and is financially able to meet such
obligations) to fund prospective Loans and participations in then outstanding
Letters of Credit and Swingline Loans under this Agreement, provided that such
Lender shall cease to be a Defaulting Lender pursuant to this clause (c) upon
such Credit Party's receipt of such certification in form and substance
satisfactory to it and the Administrative Agent, or (d) has become the subject
of a Bankruptcy Event.
“Dollar Amount” of any currency at any date shall mean (i) the amount of such
currency if such currency is Dollars or (ii) the equivalent amount thereof in
Dollars if such currency is a Foreign Currency, calculated on the basis of the
Exchange Rate for such currency, on or as of the most recent Computation Date
provided for in Section 2.04.
“Dollars” or “$” refers to lawful money of the United States of America.
“Domestic Subsidiary” means any Subsidiary that is organized under the laws of
the United States, a state thereof or the District of Columbia; provided,
however, that any Subsidiary of a Foreign Subsidiary shall not be considered a
Domestic Subsidiary for any purpose under this Agreement, including Section
5.13.
“Effective Date” means the date on which the conditions specified in
Section 4.01 are satisfied (or waived in accordance with Section 9.02).
“Eligible Subsidiary” means any Subsidiary that is approved from time to time by
the Administrative Agent and each of the Lenders.
“Environmental Laws” means any and all Requirements of Law regulating, relating
to or imposing liability or standards or conduct concerning, any Hazardous
Materials or environmental protection.

9

--------------------------------------------------------------------------------




“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of the Company or any Subsidiary directly or
indirectly resulting from or based upon (a) violation of any Environmental Law,
(b) the generation, use, handling, transportation, storage, treatment or
disposal of any Hazardous Materials, (c) exposure to any Hazardous Materials,
(d) the release or threatened release of any Hazardous Materials into the
environment or (e) any contract, agreement or other consensual arrangement
pursuant to which liability is assumed or imposed with respect to any of the
foregoing.
“Environmental Permits” means any permit, approval, identification number,
license or other authorization required under any Environmental Law.
“Equity Interests” means, with respect to any Person, all of the shares of
capital stock of (or other ownership or profit interests in) such Person, all of
the warrants, options or other rights for the purchase or acquisition from such
Person of shares of capital stock of (or other ownership or profit interests in)
such Person, all of the securities convertible into or exchangeable for shares
of capital stock of (or other ownership or profit interests in) such Person or
warrants, rights or options for the purchase or acquisition from such Person of
such shares (or such other interests), and all of the other ownership or profit
interests in such Person (including partnership, member or trust interests
therein), whether voting or nonvoting, and whether or not such shares, warrants,
options, rights or other interests are outstanding on any date of determination.
“Equivalent Amount” of any currency with respect to any amount of Dollars at any
date shall mean the equivalent in such currency of such amount of Dollars,
calculated on the basis of the Exchange Rate for such other currency at
11:00 a.m., London time, on the date on or as of which such amount is to be
determined.
“ERISA” means the Employee Retirement Income Security Act of 1974 and all rules
and regulations promulgated pursuant thereto, as the same may from time to time
be supplemented or amended.
“ERISA Affiliate” means, with respect to any Borrower, any trade or business
(whether or not incorporated) under common control with such Borrower within the
meaning of Section 414(b), (c), (m) or (o) of the Code.
“ERISA Event” means (a) a Reportable Event with respect to a Pension Plan; (b) a
withdrawal by the Company, any Borrower or any ERISA Affiliate from a Pension
Plan subject to Section 4063 of ERISA during a plan year in which it was a
substantial employer (as defined in Section 4001(a)(2) of ERISA) or a cessation
of operations that is treated as such a withdrawal under Section 4062(e) of
ERISA; (c) a complete or partial withdrawal by the Company, any Borrower or any
ERISA Affiliate from a Multiemployer Plan or notification that a Multiemployer
Plan is in reorganization; (d) the filing of a notice of intent to terminate,
the treatment of a Plan amendment as a termination under Section 4041 or 4041A
of ERISA, or the commencement of proceedings by the PBGC to terminate a Pension
Plan or Multiemployer Plan; (e) an event or condition which constitutes grounds
under Section 4042 of ERISA for the termination of, or the appointment of a
trustee to administer, any Pension Plan or Multiemployer Plan; or (f) the
imposition of any liability under Title IV of ERISA, other than for PBGC
premiums due but not delinquent under Section 4007 of ERISA, upon the Company,
any Borrower or any ERISA Affiliate.
“Establishment” means, in respect of any Person, any place of operations where
such Person carries out a non-transitory economic activity with human means and
goods, assets or services.

10

--------------------------------------------------------------------------------




“euro” and “€” means the single currency of the Participating Member States.
“Eurocurrency”, when used in reference to a currency means an Agreed Currency
and when used in reference to any Loan or Borrowing, means that such Loan, or
the Loans comprising such Borrowing, bears interest at a rate determined by
reference to the Adjusted LIBO Rate.
“Eurocurrency Payment Office” of the Administrative Agent shall mean, for each
Foreign Currency, the office, branch, affiliate or correspondent bank of the
Administrative Agent for such currency as specified from time to time by the
Administrative Agent to the Company and each Lender.
“Event of Default” has the meaning assigned to such term in Section 7.01.
“Exchange Rate” means, on any day, with respect to any Foreign Currency, the
rate at which such Foreign Currency may be exchanged into Dollars, as set forth
at approximately 11:00 a.m., Local Time, on such date on the Reuters World
Currency Page for such Foreign Currency. In the event that such rate does not
appear on any Reuters World Currency Page, the Exchange Rate with respect to
such Foreign Currency shall be determined by reference to such other publicly
available service for displaying exchange rates as may be reasonably selected by
the Administrative Agent or, in the event no such service is selected, such
Exchange Rate shall instead be calculated on the basis of the arithmetical mean
of the buy and sell spot rates of exchange of the Administrative Agent for such
Foreign Currency on the London market at 11:00 a.m., Local Time, on such date
for the purchase of Dollars with such Foreign Currency, for delivery two
Business Days later; provided, that if at the time of any such determination,
for any reason, no such spot rate is being quoted, the Administrative Agent,
after consultation with the Company, may use any reasonable method it deems
appropriate to determine such rate, and such determination shall be conclusive
absent manifest error.
“Excluded Taxes” means any of the following Taxes imposed on or with respect to
a Recipient or required to be withheld or deducted from a payment to a
Recipient, (a) Taxes imposed on or measured by net income (however denominated),
franchise Taxes, and branch profits Taxes, in each case, (i) imposed as a result
of such Recipient being organized under the laws of, or having its principal
office or, in the case of any Lender, its applicable lending office located in,
the jurisdiction imposing such Tax (or any political subdivision thereof) or
(ii) that are Other Connection Taxes, (b) in the case of a Lender, U.S. Federal
withholding Taxes imposed on amounts payable to or for the account of such
Lender with respect to an applicable interest in a Loan or Commitment pursuant
to a law in effect on the date on which (i) such Lender acquires such interest
in the Loan or Commitment (other than pursuant to an assignment request by any
Borrower under Section 2.19(b)) or (ii) such Lender changes its lending office,
except in each case to the extent that, pursuant to Section 2.17, amounts with
respect to such Taxes were payable either to such Lender's assignor immediately
before such Lender acquired the applicable interest in a Loan or Commitment or
to such Lender immediately before it changed its lending office, (c) Taxes
attributable to such Recipient's failure to comply with Section 2.17(f) and (d)
any U.S. Federal withholding Taxes imposed under FATCA.
“Existing Credit Agreements” means, collectively, (i) the Amended and Restated
Revolving Credit Agreement dated September 20, 2010 among the Company, certain
Subsidiaries party thereto as borrowers, the lenders party thereto, Bank of
America, N.A., as administrative agent, and RBS Citizens, N.A. and JPMorgan
Chase Bank, N.A., as co-syndication agents, and (ii) the Second Amended and
Restated Term Loan Credit Agreement dated September 20, 2010 among the Company,
the lenders party thereto and Bank of America, N.A., as administrative agent and
collateral agent.
“Existing Letter of Credit” means the Letters of Credit heretofore issued
pursuant to the Existing Credit Agreements and described on Schedule 2.06.

11

--------------------------------------------------------------------------------




“FASB Standards” means the standards established by the Financial Accounting
Standards Board, in effect from time to time.
“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof and any agreement entered into
pursuant to Section 1471(b)(1) of the Code.
“Federal Funds Effective Rate” means, for any day, the weighted average (rounded
upwards, if necessary, to the next 1/100 of 1%) of the rates on overnight
Federal funds transactions with members of the Federal Reserve System arranged
by Federal funds brokers, as published on the next succeeding Business Day by
the Federal Reserve Bank of New York, or, if such rate is not so published for
any day that is a Business Day, the average (rounded upwards, if necessary, to
the next 1/100 of 1%) of the quotations for such day for such transactions
received by the Administrative Agent from three Federal funds brokers of
recognized standing selected by it.
“Financials” means the annual or quarterly financial statements, and
accompanying certificates and other documents, of the Company and its
Subsidiaries required to be delivered pursuant to Section 5.01(a)(i) or
5.01(a)(ii).
“First Tier Foreign Subsidiary” means each Foreign Subsidiary with respect to
which any one or more of the Company and its Domestic Subsidiaries directly owns
or Controls more than 50% of such Foreign Subsidiary's issued and outstanding
Equity Interests.
“Foreign Currencies” means Agreed Currencies other than Dollars.
“Foreign Currency LC Exposure” means, at any time, the sum of (a) the Dollar
Amount of the aggregate undrawn and unexpired amount of all outstanding Foreign
Currency Letters of Credit at such time plus (b) the aggregate principal Dollar
Amount of all LC Disbursements in respect of Foreign Currency Letters of Credit
that have not yet been reimbursed at such time.
“Foreign Currency Letter of Credit” means a Letter of Credit denominated in a
Foreign Currency.
“Foreign Currency Sublimit” means $150,000,000.
“Foreign Lender” means (a) if the applicable Borrower is a U.S. Person, a
Lender, with respect to such Borrower, that is not a U.S. Person, and (b) if the
applicable Borrower is not a U.S. Person, a Lender, with respect to such
Borrower, that is resident or organized under the laws of a jurisdiction other
than that in which such Borrower is resident for tax purposes.
“Foreign Plan” has the meaning assigned to such term in Section 3.11(d).
“Foreign Subsidiary” means any Subsidiary that is organized under the laws of a
jurisdiction other than the United States, a state thereof or the District of
Columbia.
“GAAP” means generally accepted accounting principles in the United States of
America.
“Governmental Authority” means the government of the United States, any other
nation or any political subdivision thereof, whether state or local, and any
agency, authority, instrumentality, regulatory

12

--------------------------------------------------------------------------------




body, court, central bank or other entity exercising executive, legislative,
judicial, taxing, regulatory or administrative powers or functions of or
pertaining to government (including any supra-national bodies such as the
European Union or the European Central Bank).
“Guarantee” means, in relation to any Person, any obligation, contingent or
otherwise, of such Person guaranteeing or having the economic effect of
guaranteeing any liabilities of any other Person in any manner, whether directly
or indirectly. The amount of any Guarantee shall be deemed to be an amount equal
to the stated or determinable amount of the related primary obligation, or
portion thereof, in respect of which such Guarantee is made or, if not stated or
determinable, the maximum reasonably anticipated liability in respect thereof as
determined by the guaranteeing Person in good faith.
“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos-containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances or wastes of any nature regulated pursuant to any Environmental Law.
“Increasing Lender” has the meaning assigned to such term in Section 2.20.
“Incremental Term Loan” has the meaning assigned to such term in Section 2.20.
“Incremental Term Loan Amendment” has the meaning assigned to such term in
Section 2.20.
“Indebtedness” means, in relation to any Person, without duplication: (a) all
obligations of such Person for borrowed money; (b) all obligations of such
Person evidenced by bonds, debentures or notes or similar instruments which (in
the case of such similar instruments only) are held by financial institutions;
(c) all obligations, contingent or otherwise, relative to the Stated Amount of
(i) all Letters of Credit, and (ii) any other letters of credit, whether or not
drawn, issued for the account of such Person; (d) all obligations of such Person
upon which interest charges are customarily paid, excluding trade indebtedness
incurred in the ordinary course of business; (e) all obligations of such Person
issued or assumed as the deferred purchase price of property (other than trade
indebtedness incurred in the ordinary course of business); (f) all capitalized
lease obligations of such Person; (g) all obligations of such Person as an
account party in respect of bankers' acceptances; and (h) all Guarantees of such
Person in respect of any of the foregoing. For the avoidance of doubt,
Indebtedness does not include obligations under Banking Services Agreements or
Swap Agreements. For all purposes hereof, the Indebtedness of any Person shall
include the Indebtedness of any partnership or joint venture (other than a joint
venture that is itself a corporation or limited liability company) in which such
Person is a general partner or a joint venturer, unless such Indebtedness is
expressly made non-recourse to such Person. The amount of any capitalized lease
as of any date shall be deemed to be the capitalized amount thereof that would
appear on a balance sheet of such Person prepared as of such date in accordance
with GAAP.
“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of any Loan
Party under any Loan Document and (b) to the extent not otherwise described in
clause (a), Other Taxes.
“Information” has the meaning specified in Section 9.12.
“Intellectual Property Security Agreements” means the Trademark Security
Agreement, the Patent Security Agreement and the Copyright Security Agreement.

13

--------------------------------------------------------------------------------




“Interest Election Request” means a request by the applicable Borrower to
convert or continue a Borrowing in accordance with Section 2.08 in the form
attached hereto as Exhibit H-2.
“Interest Payment Date” means (a) with respect to any ABR Loan, the last day of
each March, June, September and December and the Maturity Date, (b) with respect
to any Eurocurrency Loan (other than a Swingline Loan), the last day of the
Interest Period applicable to the Borrowing of which such Loan is a part and, in
the case of a Eurocurrency Borrowing with an Interest Period of more than three
months' duration, each day prior to the last day of such Interest Period that
occurs at intervals of three months' duration after the first day of such
Interest Period and the Maturity Date and (c) with respect to any Swingline
Loan, the day that such Loan is required to be repaid and the Maturity Date.
“Interest Period” means with respect to any Eurocurrency Borrowing, the period
commencing on the date of such Borrowing and ending on the numerically
corresponding day in the calendar month that is one, two, three or six months
thereafter, as the applicable Borrower (or the Company on behalf of the
applicable Borrower) may elect; provided, that (i) if any Interest Period would
end on a day other than a Business Day, such Interest Period shall be extended
to the next succeeding Business Day unless, in the case of a Eurocurrency
Borrowing only, such next succeeding Business Day would fall in the next
calendar month, in which case such Interest Period shall end on the next
preceding Business Day and (ii) any Interest Period pertaining to a Eurocurrency
Borrowing that commences on the last Business Day of a calendar month (or on a
day for which there is no numerically corresponding day in the last calendar
month of such Interest Period) shall end on the last Business Day of the last
calendar month of such Interest Period. For purposes hereof, the date of a
Borrowing initially shall be the date on which such Borrowing is made and
thereafter shall be the effective date of the most recent conversion or
continuation of such Borrowing.
“Investment” means, as to any Person, any direct or indirect acquisition or
investment by such Person, whether by means of (a) the purchase or other
acquisition of capital stock or other securities of another Person, (b) a loan,
advance or capital contribution to, Guarantee or assumption of debt of, or
purchase or other acquisition of any other debt or equity participation or
interest in, another Person, including any partnership or joint venture interest
in such other Person and any arrangement pursuant to which the investor
Guarantees Indebtedness of such other Person, or (c) the purchase or other
acquisition (in one transaction or a series of transactions) of assets of
another Person that constitute a business unit. For purposes of covenant
compliance, the amount of any Investment shall be the amount actually invested,
without adjustment for subsequent increases or decreases in the value of such
Investment.
“IP Rights” has the meaning specified in Section 3.22.
“IRS” means the United States Internal Revenue Service.
“Issuing Bank” means JPMorgan Chase Bank, N.A., Bank of America, N.A. and each
other Lender designated by the Company as an “Issuing Bank” hereunder that has
agreed to such designation (and is reasonably acceptable to the Administrative
Agent), each in its capacity as an issuer of Letters of Credit hereunder, and
its successors in such capacity as provided in Section 2.06(i). Each Issuing
Bank may, in its discretion, arrange for one or more Letters of Credit to be
issued by Affiliates of such Issuing Bank, in which case the term “Issuing Bank”
shall include any such Affiliate with respect to Letters of Credit issued by
such Affiliate.
“ITA” means the Income Tax Act of 2007 of the United Kingdom.
“Japanese Yen” or “¥” means the lawful currency of Japan.

14

--------------------------------------------------------------------------------




“Joint Lead Arrangers” means each of J.P. Morgan Securities LLC, Merrill Lynch,
Pierce, Fenner & Smith Incorporated and RBS Citizens, N.A. in its capacity as
joint bookrunner and joint lead arranger for the credit facilities evidenced by
this Agreement.
“Kaman UK” means Kaman Composites - UK Holdings Limited, a company organized
under the laws of England and Wales.
“Laws” means, collectively, all international, foreign, federal, state and local
statutes, treaties, rules, guidelines, regulations, ordinances, codes and
administrative or judicial precedents or authorities, including the
interpretation or administration thereof by any Governmental Authority charged
with the enforcement, interpretation or administration thereof, and all
applicable administrative orders, directed duties, requests, licenses,
authorizations and permits of, and agreements with, any Governmental Authority,
in each case whether or not having the force of law.
“LC Collateral Account” has the meaning assigned to such term in
Section 2.06(j).
“LC Disbursement” means a payment made by an Issuing Bank pursuant to a Letter
of Credit.
“LC Exposure” means, at any time, the sum of (a) the aggregate undrawn Dollar
Amount of all outstanding Letters of Credit at such time plus (b) the aggregate
Dollar Amount of all LC Disbursements that have not yet been reimbursed by or on
behalf of the Company at such time. The LC Exposure of any Revolving Lender at
any time shall be its Applicable Percentage of the total LC Exposure at such
time.
“Lenders” means the Persons listed on Schedule 2.01 and any other Person that
shall have become a Lender hereunder pursuant to Section 2.20 or pursuant to an
Assignment and Assumption, other than any such Person that ceases to be a party
hereto pursuant to an Assignment and Assumption. Unless the context otherwise
requires, the term “Lenders” includes the Swingline Lender and each Issuing
Bank.
“Letter of Credit” means any letter of credit issued pursuant to this Agreement,
including the Existing Letters of Credit.
“LIBO Rate” means, with respect to any Eurocurrency Borrowing for any Interest
Period, the rate appearing on, in the case of Dollars, Reuters Screen LIBOR01
Page and, in the case of any Foreign Currency, the appropriate page of such
service which displays British Bankers Association Interest Settlement Rates for
deposits in such Foreign Currency (or, in each case, on any successor or
substitute page of such service, or any successor to or substitute for such
service, providing rate quotations comparable to those currently provided on
such page of such service, as determined by the Administrative Agent from time
to time for purposes of providing quotations of interest rates applicable to
deposits in the relevant Agreed Currency in the London interbank market) at
approximately 11:00 a.m., London time, two (2) Business Days prior to (or, in
the case of Loans denominated in Pounds Sterling, on the day of) the
commencement of such Interest Period, as the rate for deposits in the relevant
Agreed Currency with a maturity comparable to such Interest Period. In the event
that such rate is not available at such time for any reason, then the “LIBO
Rate” with respect to such Eurocurrency Borrowing for such Interest Period shall
be the rate at which deposits in the relevant Agreed Currency in an Equivalent
Amount of $5,000,000 and for a maturity comparable to such Interest Period are
offered by the principal London office of the Administrative Agent in
immediately available funds in the London interbank market at approximately
11:00 a.m., London time, two (2) Business Days prior to (or, in the case of
Loans denominated in Pounds Sterling, on the day of) the commencement of such
Interest Period.

15

--------------------------------------------------------------------------------




“Lien” means any mortgage, pledge, hypothecation, assignment, deposit
arrangement, encumbrance, lien (statutory or other), charge, or preference,
priority or other security interest or preferential arrangement in the nature of
a security interest of any kind or nature whatsoever (including any conditional
sale or other title retention agreement, any easement, right of way or other
encumbrance on title to real property, and any financing lease having
substantially the same economic effect as any of the foregoing).
“Loan Documents” means this Agreement, each Borrowing Subsidiary Agreement, each
Borrowing Subsidiary Termination, any promissory notes issued pursuant to
Section 2.10(e) of this Agreement, any Letter of Credit applications, the
Collateral Documents, the Subsidiary Guaranty, and all other agreements,
instruments, documents and certificates identified in Section 4.01 executed and
delivered to, or in favor of, the Administrative Agent or any Lenders and
including all other pledges, powers of attorney, consents, assignments,
contracts, notices, letter of credit agreements and all other written matter
whether heretofore, now or hereafter executed by or on behalf of any Loan Party,
or any employee of any Loan Party, and delivered to the Administrative Agent or
any Lender in connection with this Agreement or the transactions contemplated
hereby. Any reference in this Agreement or any other Loan Document to a Loan
Document shall include all appendices, exhibits or schedules thereto, and all
amendments, restatements, supplements or other modifications thereto, and shall
refer to this Agreement or such Loan Document as the same may be in effect at
any and all times such reference becomes operative.
“Loan Parties” means, collectively, the Borrowers and the Subsidiary Guarantors.
“Loans” means the loans made by the Lenders to the Borrowers pursuant to this
Agreement.
“Local Time” means (i) New York City time in the case of a Loan, Borrowing or LC
Disbursement denominated in Dollars and (ii) local time in the case of a Loan,
Borrowing or LC Disbursement denominated in a Foreign Currency (it being
understood that such local time shall mean London, England time unless otherwise
notified by the Administrative Agent).
“Mandatory Cost” is described in Schedule 2.02.
“Material Adverse Effect” means any of the following: (a) any materially adverse
effect on the business, assets, properties, operations, liabilities (actual or
contingent) or condition, financial or otherwise, of the Company and its
Subsidiaries taken as a whole; (b) any material impairment of the ability of the
Borrowers, when taken together as a whole, to perform any of their respective
obligations under this Agreement or any other Loan Document; (c) any impairment
of the ability of any Subsidiary Guarantor to perform any of its obligations
under any Subsidiary Guaranty or other Loan Documents which impairment would
either (i) have a material adverse effect on the obligations of all the
Subsidiary Guarantors under the Subsidiary Guaranty or such other Loan Document,
when taken together as a whole, or (ii) result in non-compliance with
Section 5.07; or (d) any impairment of the validity or enforceability of this
Agreement or any other Loan Documents or any of the rights, remedies or benefits
to the Administrative Agent or the Lenders under this Agreement, the Subsidiary
Guaranty, any Collateral Document or any other Loan Document.
“Material Foreign Subsidiary” means (i) each of RWG Frankenjura and Kaman UK
Holdings Limited and (ii) any other Foreign Subsidiary, or group of Foreign
Subsidiaries organized in any single foreign jurisdiction, that generates
revenues and/or owns assets, for the fiscal year most recently ended, for which
financial statements have been delivered pursuant to Section 5.01(a)(ii) (or, if
prior to the date of the delivery of the first financial statements to be
delivered pursuant to Section 5.01(a)(ii), the most recent financial statements
referred to in Section 3.06), equal to more than 10% of the consolidated
aggregate

16

--------------------------------------------------------------------------------




revenues of the Company and its Subsidiaries and/or 10% of the consolidated
assets of the Company and its Subsidiaries for such period.
“Material Subsidiary” means any Subsidiary that is not a Non-Material
Subsidiary.
“Maturity Date” means July 31, 2017.
“Measurement Period” means, at any date of determination, the most recently
completed four fiscal quarters of the Company.
“Moody's” means Moody's Investors Service, Inc. and any successor thereto.
“Multiemployer Plan” means any employee benefit plan of the type described in
Section 4001(a)(3) of ERISA, to which the Company, any Borrower or any ERISA
Affiliate makes or is obligated to make contributions, or during the preceding
six plan years, has made or been obligated to make contributions.
“Non-Material Subsidiary” means any Subsidiary from time to time identified as a
Non‑Material Subsidiary by the Company in writing to the Administrative Agent;
provided that the revenues of all such Subsidiaries (on a consolidated basis)
for the fiscal year most recently ended shall not exceed 10% of the consolidated
revenues generated by the Company and its Subsidiaries for such fiscal year.
“Obligations” means all unpaid principal of and accrued and unpaid interest on
the Loans, all LC Exposure, all accrued and unpaid fees and all expenses,
reimbursements, indemnities and other obligations, liabilities and indebtedness
(including interest and fees accruing during the pendency of any bankruptcy,
insolvency, receivership or other similar proceeding, regardless of whether
allowed or allowable in such proceeding) of any of the Loan Parties to the
Lenders, or to any Lender, the Administrative Agent, any Issuing Bank or any
indemnified party arising under the Loan Documents.
“Organization Documents” means, (a) with respect to any corporation, the
certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents with respect to any non-U.S. jurisdiction);
(b) with respect to any limited liability company, the certificate or articles
of formation or organization and operating agreement; and (c) with respect to
any partnership, joint venture, trust or other form of business entity, the
partnership, joint venture or other applicable agreement of formation or
organization and any agreement, instrument, filing or notice with respect
thereto filed in connection with its formation or organization with the
applicable Governmental Authority in the jurisdiction of its formation or
organization and, if applicable, any certificate or articles of formation or
organization of such entity.
“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Loan or Loan Document).
“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Loan Document, except any such Taxes that are Other
Connection Taxes imposed with respect to an assignment (other than an assignment
made pursuant to Section 2.19).

17

--------------------------------------------------------------------------------




“Overnight Foreign Currency Rate” means, for any amount payable in a Foreign
Currency, the rate of interest per annum as determined by the Administrative
Agent at which overnight or weekend deposits in the relevant currency (or if
such amount due remains unpaid for more than three (3) Business Days, then for
such other period of time as the Administrative Agent may elect) for delivery in
immediately available and freely transferable funds would be offered by the
Administrative Agent to major banks in the interbank market upon request of such
major banks for the relevant currency as determined above and in an amount
comparable to the unpaid principal amount of the related Credit Event, plus any
taxes, levies, imposts, duties, deductions, charges or withholdings imposed
upon, or charged to, the Administrative Agent by any relevant correspondent bank
in respect of such amount in such relevant currency.
“Parent” means, with respect to any Lender, any Person as to which such Lender
is, directly or indirectly, a Subsidiary.
“Participant” has the meaning assigned to such term in Section 9.04.
“Participant Register” has the meaning assigned to such term in Section 9.04(c).
“Participating Member State” means any member state of the European Union that
adopts or has adopted the euro as its lawful currency in accordance with
legislation of the European Union relating to economic and monetary union.
“Patent Security Agreement” means that certain Patent Collateral Assignment and
Security Agreement, executed and delivered on the Effective Date, among the Loan
Parties and the Administrative Agent, in form and substance reasonably
satisfactory to the Administrative Agent and any other Patent Security Agreement
or joinder or supplement thereto that may be entered into after the Effective
Date, each as amended, supplemented or otherwise modified from time to time.
“PBGC” means the Pension Benefit Guaranty Corporation referred to and defined in
ERISA and any successor entity performing similar functions.
“Pension Funding Rules” means the rules of the Code and ERISA regarding minimum
required contributions (including any installment payment thereof) to Pension
Plans and set forth in, with respect to plan years ending prior to the effective
date as to such Pension Plan of the Pension Protection Act of 2006, Section 412
of the Code and Section 302 of ERISA each as in effect prior to the Pension
Protection Act of 2006 and, thereafter, Sections 412 and 430 of the Code and
Sections 302 and 303 of ERISA.
“Pension Plan” means any “employee pension benefit plan” (as such term is
defined in Section 3(2) of ERISA), other than a Multiemployer Plan, that is
subject to Title IV of ERISA and is sponsored or maintained by the Company, any
Borrower or any ERISA Affiliate or to which the Company, any Borrower or any
ERISA Affiliate contributes or has an obligation to contribute, or in the case
of a multiple employer or other plan described in Section 4064(a) of ERISA, has
made contributions at any time during the immediately preceding six plan years.
“Pensions Act 1995” means the Pensions Act 1995 of the United Kingdom.
“Pensions Act 2004” means the Pensions Act 2004 of the United Kingdom.

18

--------------------------------------------------------------------------------




“Permitted Acquisition” means any Acquisition permitted pursuant to
Section 6.11(b).
“Permitted Supplier Financing Arrangement” means a transaction or transactions
whereby the Company or any of its Subsidiaries sells a portion of its accounts
receivable at the request of a customer of the Company or such Subsidiary (and,
for the avoidance of doubt, not with respect to accounts receivable of the
Company or any of its Subsidiaries generally) and:
(a) the Company or such Subsidiary, prior to entering into such transaction,
shall have provided the Administrative Agent with copies of all documentation
regarding such Permitted Supplier Financing Arrangements and, to the extent such
documentation is not in form and substance substantially similar to the
documentation attached hereto as Exhibit J, such documentation shall otherwise
be in form and substance satisfactory to the Administrative Agent;
(b) all or substantially all of the proceeds of such transaction are received in
cash;
(c) the aggregate amount of the accounts receivable sold pursuant to all such
transactions shall not exceed $62,500,000 during any fiscal quarter and
$250,000,000 during any fiscal year;
(d) such transaction shall be without recourse to the Company and its
Subsidiaries other than customary recourse terms provided for in the applicable
documentation (in connection with customary representations made with respect to
the applicable receivables);
(e) any discount rate applicable to such transaction shall be reasonable and
customary based on market terms at such time; and
(f) prior to and after giving effect to such transaction, no Default or Event of
Default shall have occurred and be continuing.
“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.
“Plan” means any “employee benefit plan” (as such term is defined in
Section 3(3) of ERISA) established, maintained or contributed to by the Company
or any Borrower or, with respect to any such plan that is subject to the Pension
Funding Rules, any ERISA Affiliate.
“Platform” has the meaning specified in Section 5.02.
“Pledged Stock Collateral” means “Pledged Collateral” as defined in Section 1 of
the Securities Pledge Agreement.
“Pledged Debt” has the meaning specified in Section 4.1 of the Security
Agreement.
“Pounds Sterling” or “£” means the lawful currency of the United Kingdom.
“Prime Rate” means the rate of interest per annum publicly announced from time
to time by JPMorgan Chase Bank, N.A. as its prime rate in effect at its
principal office in New York City; each change in the Prime Rate shall be
effective from and including the date such change is publicly announced as being
effective.

19

--------------------------------------------------------------------------------




“Pro Forma Basis” means, in connection with any acquisition of any Person,
business or assets proposed to be made by any Loan Party hereunder, (a) the pro
forma calculation of compliance with the financial covenants set forth in
Section 6.17 made as if the assets, business or Person acquired was acquired on
the first day of the Measurement Period tested by such financial covenant and
all Indebtedness created, incurred, issued, assumed or repaid during the
relevant Measurement Period in connection with any such acquisition had been
created, incurred, issued, assumed or repaid on the first day of such
Measurement Period and (b) following any such acquisition, the pro forma
calculation of compliance with the financial covenants set forth in Section 6.17
for the fiscal quarter in which such acquisition was consummated and each of the
three fiscal quarters immediately following the consummation of such acquisition
with reference to the historical financial results of such Person, business or
assets after giving effect on a pro forma basis to such acquisition as if such
Person, business or assets was acquired on the first day of the Measurement
Period tested. In making such pro forma calculations, interest on any such
Indebtedness at a variable rate shall be calculated using the rate in effect at
the time the calculation is made.
“Protected Party” means any Credit Party that is or will be subject to any
liability or required to make any payment for or on account of UK Tax, in
relation to a sum received or receivable (or any sum deemed for the purposes of
UK Tax to be received or receivable) under any Loan Document.
“Public Lender” has the meaning specified in Section 5.02.
“Qualifying Lender” means:
(i) a Lender (other than a Lender within clause (ii) below) that is beneficially
entitled to interest payable to that Lender in respect of an advance under a
Loan Document and is:
(a)    a Lender:
(1)
in respect of an advance made under a Loan Document by a person that was a bank
(as defined for the purpose of section 879 of the ITA) at the time that that
advance was made and which is a bank (as defined for the purpose of section 879
of the ITA) and would be within the charge to United Kingdom corporation tax as
respects any payments of interest made in respect of that advance apart from
section 18A of the Corporation Tax Act 2009; or

(2)
in respect of an advance made under a Loan Document by a person that was a bank
(as defined for the purpose of section 879 of the ITA) at the time that that
advance was made and which is within the charge to United Kingdom corporation
tax as respects any payments of interest made in respect of that advance; or

(b)    a Lender which is:
(1)    a company resident in the United Kingdom for United Kingdom tax purposes;
or
(2)    a partnership each member of which is:
(x)
a company so resident in the United Kingdom; or

(y)
a company not so resident in the United Kingdom which carries on a trade in the
United Kingdom through a permanent establishment and which brings into account
in computing its chargeable profits (for the purposes of section


20

--------------------------------------------------------------------------------




19 of the Corporation Tax Act 2009) the whole of any share of interest payable
in respect of that advance that falls to it by reason of Part 17 of the
Corporation Tax Act 2009; or
(3)
a company not so resident in the United Kingdom which carries on a trade in the
United Kingdom through a permanent establishment and which brings into account
interest payable in respect of that advance in computing its chargeable profits
(within the meaning given by section 19 of the Corporation Tax Act 2009); or

(c)    a Treaty Lender; or
(ii) a building society (as defined for the purpose of section 880 of the ITA)
making an advance under a Loan Document.
“Real Estate” means any real estate owned or operated by the Company or any of
its Subsidiaries.
“Recipient” means (a) the Administrative Agent, (b) any Lender and (c) any
Issuing Bank, as applicable.
“Register” has the meaning assigned to such term in Section 9.04.
“Regulation” means the Council of the European Union Regulations No. 1346/2000
on Insolvency Proceedings.
“Related Parties” means, with respect to any specified Person, such Person's
Affiliates and the respective directors, officers, employees, agents and
advisors of such Person and such Person's Affiliates.
“Reportable Event” means any of the events set forth in Section 4043(c) of
ERISA, other than events for which the 30 day notice period has been waived.
“Required Lenders” means, at any time, Lenders having Credit Exposures and
unused Commitments representing more than 50% of the sum of the total Credit
Exposures and unused Commitments at such time.
“Requirement of Law” means, as to any Person, the certificate of incorporation
and bylaws or other organizational or governing documents of such Person, and
any Law, treaty, rule or regulation or determination of an arbitrator or a court
or other Governmental Authority, in each case applicable to or binding upon such
Person or any of its property or to which such Person or any of its property is
subject.
“Responsible Officer” means the chief executive officer, president, vice
president-finance, chief financial officer, treasurer, assistant treasurer,
controller or general counsel of a Loan Party. Any document delivered hereunder
that is signed by a Responsible Officer of a Loan Party shall be conclusively
presumed to have been authorized by all necessary corporate, partnership and/or
other action on the part of such Loan Party and such Responsible Officer shall
be conclusively presumed to have acted on behalf of such Loan Party.
“Revolving Commitment” means, with respect to each Lender, the commitment, if
any, to make Revolving Loans and to acquire participations in Letters of Credit
and Swingline Loans hereunder, expressed as an amount representing the maximum
aggregate amount of such Lender's Revolving Credit

21

--------------------------------------------------------------------------------




Exposure hereunder, as such commitment may be (a) reduced or terminated from
time to time pursuant to Section 2.09, (b) increased from time to time pursuant
to Section 2.20 and (c) reduced or increased from time to time pursuant to
assignments by or to such Lender pursuant to Section 9.04. The initial amount of
each Lender's Revolving Commitment is set forth on Schedule 2.01, or in the
applicable documentation pursuant to which such Lender shall have assumed its
Revolving Commitment pursuant to the terms hereof, as applicable. The initial
aggregate amount of the Revolving Lenders' Revolving Commitments is
$400,000,000.
“Revolving Credit Exposure” means, with respect to any Lender at any time, the
sum of the outstanding principal amount of such Lender's Revolving Loans and its
LC Exposure and Swingline Exposure at such time.
“Revolving Lender” means, as of any date of determination, each Lender that has
a Revolving Commitment or, if the Revolving Commitments have terminated or
expired, a Lender with Revolving Credit Exposure.
“Revolving Loan” means a Loan made pursuant to Section 2.01.
“RWG Frankenjura” means RWG Frankenjura-Industrie Flugwerklager GmbH, a company
organized under the laws of Germany.
“S&P” means Standard & Poor's Ratings Services, a Standard & Poor's Financial
Services LLC business.
“SEC” means the United States Securities and Exchange Commission, or any
Governmental Authority succeeding to any of its principal functions.
“Secured Obligations” means all Obligations, together with all Swap Obligations
and Banking Services Obligations owing to one or more Lenders or their
respective Affiliates.
“Secured Parties” means the holders of the Secured Obligations from time to time
and shall include (i) each Lender and each Issuing Bank in respect of its Loans
and LC Exposure respectively, (ii) the Administrative Agent, the Issuing Banks
and the Lenders in respect of all other Obligations of the Company and each
Subsidiary arising under or in connection with this Agreement or any other Loan
Document, (iii) each Lender and Affiliate of such Lender in respect of Swap
Agreements and Banking Services Agreements entered into with such Person by the
Company or any Subsidiary, (iv) each indemnified party under Section 9.03 in
respect of the Obligations of the Borrowers to such Person hereunder and under
the other Loan Documents, and (v) their respective successors and (in the case
of a Lender, permitted) transferees and assigns.
“Securities Act” means the Securities Act of 1933, as amended.
“Securities Exchange Act” means the Securities Exchange Act of 1934, as amended.
“Securities Pledge Agreement” means (a) that certain Securities Pledge Agreement
dated as of even date herewith by and among the Loan Parties and the
Administrative Agent, as amended and in effect from time to time and (b) any
other agreement pursuant to which the Equity Interests (or any portion thereof)
of a Subsidiary of any Loan Party are pledged to the Administrative Agent for
the benefit of the Secured Parties to secure the Secured Obligations.

22

--------------------------------------------------------------------------------




“Security Agreement” means that certain Security Agreement (including any and
all supplements thereto) dated as of even date herewith by and among the Loan
Parties and the Administrative Agent, for the benefit of the Administrative
Agent and the other Secured Parties, and any other pledge or security agreement
entered into, after the date of this Agreement by any other Loan Party (as
required by this Agreement or any other Loan Document), as amended and in effect
from time to time.
“Share Mortgage” means that certain Equitable Share Mortgage entered into
pursuant to Section 5.13, by and among Kaman Aerospace Group, Inc. and the
Administrative Agent, as amended and in effect from time to time.
“Solvent” and “Solvency” mean, with respect to any Person on any date of
determination, that on such date (a) the fair value of the property of such
Person is greater than the total amount of liabilities, including contingent
liabilities, of such Person, (b) the present fair salable value of the assets of
such Person is not less than the amount that will be required to pay the
probable liability of such Person on its debts as they become absolute and
matured, (c) such Person does not intend to, and does not believe that it will,
incur debts or liabilities beyond such Person's ability to pay such debts and
liabilities as they mature, (d) such Person is not engaged in business or a
transaction, and is not about to engage in business or a transaction, for which
such Person's property would constitute an unreasonably small capital, and
(e) such Person is able to pay its debts and liabilities, contingent obligations
and other commitments as they mature in the ordinary course of business. The
amount of contingent liabilities at any time shall be computed as the amount
that, in the light of all the facts and circumstances existing at such time,
represents the amount that can reasonably be expected to become an actual or
matured liability.
“Stated Amount” of each Letter of Credit or, if applicable, other letter of
credit, means the total Dollar Amount then available to be drawn under such
Letter of Credit or, if applicable, other letter of credit.
“Statutory Reserve Rate” means a fraction (expressed as a decimal), the
numerator of which is the number one and the denominator of which is the number
one minus the aggregate of the maximum reserve, liquid asset, fees or similar
requirements (including any marginal, special, emergency or supplemental
reserves or other requirements) established by any central bank, monetary
authority, the Board, the Financial Services Authority, the European Central
Bank or other Governmental Authority for any category of deposits or liabilities
customarily used to fund loans in the applicable currency, expressed in the case
of each such requirement as a decimal. Such reserve, liquid asset, fees or
similar requirements shall, in the case of Dollar denominated Loans, include
those imposed pursuant to Regulation D of the Board. Eurocurrency Loans shall be
deemed to be subject to such reserve, liquid asset, fee or similar requirements
without benefit of or credit for proration, exemptions or offsets that may be
available from time to time to any Lender under any applicable law, rule or
regulation, including Regulation D of the Board. The Statutory Reserve Rate
shall be adjusted automatically on and as of the effective date of any change in
any reserve, liquid asset or similar requirement.
“Subordinated Indebtedness” means any Indebtedness of the Company or any
Subsidiary the payment of which is subordinated to payment of the obligations
under the Loan Documents.
“Subsidiary” of a Person means a corporation, partnership, joint venture,
limited liability company or other business entity of which more than 50% of the
shares of securities or other interests having ordinary voting power for the
election of directors or other governing body (other than securities or
interests having such power only by reason of the happening of a contingency)
are at the time beneficially owned, or the management of which is otherwise
controlled, directly, or indirectly through one or more intermediaries,

23

--------------------------------------------------------------------------------




or both, by such Person, and which is consolidated on such Person's annual or
quarterly financial statements. Unless otherwise specified, all references
herein to a “Subsidiary” or to “Subsidiaries” shall refer to a Subsidiary or
Subsidiaries of the Company.
“Subsidiary Borrower” means (i) RWG Frankenjura, (ii) Kaman UK and (iii) any
other Eligible Subsidiary that becomes a Subsidiary Borrower pursuant to Section
2.23 and, in each case, that has not ceased to be a Subsidiary Borrower pursuant
to such Section.
“Subsidiary Guarantor” means each Domestic Subsidiary that is a party to the
Subsidiary Guaranty. The Subsidiary Guarantors on the Effective Date are
identified as such in Schedule 3.04 hereto.
“Subsidiary Guaranty” means that certain Domestic Subsidiary Guarantee dated as
of the Effective Date in form and substance reasonably satisfactory to the
Administrative Agent (including any and all supplements thereto) and executed by
each Subsidiary Guarantor, as amended, restated, supplemented or otherwise
modified from time to time.
“Swap Agreement” means any agreement with respect to any swap, forward, future
or derivative transaction or option or similar agreement involving, or settled
by reference to, one or more rates, currencies, commodities, equity or debt
instruments or securities, or economic, financial or pricing indices or measures
of economic, financial or pricing risk or value or any similar transaction or
any combination of these transactions; provided that no phantom stock or similar
plan providing for payments only on account of services provided by current or
former directors, officers, employees or consultants of the Company or the
Subsidiaries shall be a Swap Agreement.
“Swap Obligations” means any and all obligations of the Company or any
Subsidiary, whether absolute or contingent and howsoever and whensoever created,
arising, evidenced or acquired (including all renewals, extensions and
modifications thereof and substitutions therefor), under (a) any and all Swap
Agreements permitted hereunder with a Lender or an Affiliate of a Lender, and
(b) any and all cancellations, buy backs, reversals, terminations or assignments
of any such Swap Agreement transaction.
“Swingline Exposure” means, at any time, the aggregate principal amount of all
Swingline Loans outstanding at such time. The Swingline Exposure of any Lender
at any time shall be its Applicable Percentage of the total Swingline Exposure
at such time.
“Swingline Lender” means Bank of America, N.A., in its capacity as lender of
Swingline Loans hereunder, and its successors in such capacity as provided in
Section 2.05(d).
“Swingline Loan” means a Loan made pursuant to Section 2.05.
“Swiss Francs” means the lawful currency of Switzerland.
“TARGET2” means the Trans-European Automated Real-time Gross Settlement Express
Transfer (TARGET2) payment system (or, if such payment system ceases to be
operative, such other payment system (if any) reasonably determined by the
Administrative Agent to be a suitable replacement) for the settlement of
payments in euro.
“Tax Credit” means a credit against, relief of remission for or repayment of any
UK Tax.
“Tax Deduction” means a deduction or withholding for or on account of UK Tax
from a payment under any Loan Document.

24

--------------------------------------------------------------------------------




“Tax Payment” means either an increased payment made by a Borrower to a Lender
under Section 2.17A(d) or a payment under Section 2.17A(k).
“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto, but excluding UK Tax.
“Term Lender” means, as of any date of determination, each Lender having a Term
Loan Commitment or that holds Term Loans.
“Term Loan Commitment” means (a) as to any Term Lender, the aggregate commitment
of such Term Lender to make Term Loans as set forth on Schedule 2.01 or in the
most recent Assignment Agreement or other documentation contemplated hereby
executed by such Term Lender and (b) as to all Term Lenders, the aggregate
commitment of all Term Lenders to make Term Loans, which aggregate commitment
shall be $100,000,000 on the date of this Agreement. After advancing the Term
Loan, each reference to a Term Lender's Term Loan Commitment shall refer to that
Term Lender's Applicable Percentage of the Term Loans.
“Term Loans” means the term loans made by the Term Lenders to the Company
pursuant to Section 2.01.
“Threshold Amount” means $20,000,000.
“Trademark Security Agreement” means that certain Trademark Collateral Security
and Pledge Agreement, executed and delivered on the Effective Date, among the
Loan Parties and the Administrative Agent, in form and substance reasonably
satisfactory to the Administrative Agent and any other Trademark Security
Agreement or joinder or supplement thereto that may be entered into after the
Effective Date, each as amended, supplemented or otherwise modified from time to
time.
“Transactions” means the execution, delivery and performance by the Loan Parties
of this Agreement and the other Loan Documents, the borrowing of Loans and other
credit extensions, the use of the proceeds thereof and the issuance of Letters
of Credit hereunder.
“Treaty Lender” means a Lender which:
(i) is treated as a resident of a Treaty State for the purposes of a Treaty; and
(ii) does not carry on a business in the United Kingdom through a permanent
establishment with which that Lender's participation in the Loan is effectively
connected.
“Treaty State” means a jurisdiction having a double taxation agreement (a
“Treaty”) with the United Kingdom which makes provision for full exemption from
tax imposed by the United Kingdom on interest.
“Type”, when used in reference to any Loan or Borrowing, refers to whether the
rate of interest on such Loan, or on the Loans comprising such Borrowing, is
determined by reference to the Adjusted LIBO Rate or the Alternate Base Rate.

25

--------------------------------------------------------------------------------




“UCC” means the Uniform Commercial Code as in effect from time to time in the
State of New York or any other state the laws of which are required to be
applied in connection with the issue of perfection of security interests.
“UK Borrower” means (i) Kaman UK and (ii) any other Subsidiary Borrower
organized under the laws of England and Wales.
“UK Insolvency Event” means:
(a)    a UK Relevant Entity is unable or admits inability to pay its debts as
they fall due or is deemed to or declared to be unable to pay its debts under
applicable law, suspends or threatens to suspend making payments on any of its
debts or, by reason of actual or anticipated financial difficulties, commences
negotiations with one or more of its creditors with a view to rescheduling any
of its indebtedness;
(b)    the value of the assets of any UK Relevant Entity (on a consolidated
basis with its Subsidiaries), is less than its liabilities (taking into account
contingent and prospective liabilities);
(c)    a moratorium is declared in respect of any indebtedness of any UK
Relevant Entity; provided that, if a moratorium occurs, the ending of the
moratorium will not remedy any Event of Default caused by such moratorium;
(d)    any corporate action, legal proceedings or other procedure or step is
taken in relation to:
(i)    the suspension of payments, a moratorium of any indebtedness, winding‑up,
dissolution, administration or reorganization (by way of voluntary arrangement,
scheme of arrangement or otherwise) of any UK Relevant Entity;
(ii)    a composition, compromise, assignment or arrangement with any creditor
of any UK Relevant Entity;
(iii)    the appointment of a liquidator, receiver, administrative receiver,
administrator, compulsory manager or other similar officer in respect of any UK
Relevant Entity, or any of its assets; or
(iv)    enforcement of any Lien over any assets of any UK Relevant Entity,
or any analogous procedure or step is taken in any jurisdiction, save that this
paragraph (d) shall not apply to any winding-up petition which is frivolous or
vexatious and is discharged, stayed or dismissed within 14 days of commencement;
or
(e)    any expropriation, attachment, sequestration, distress or execution or
any analogous process in any jurisdiction affects any asset or assets of a UK
Relevant Entity, in each such case, to the extent that any such actions or
process described in this clause (e) could reasonably be expected to result in a
Material Adverse Effect.
“UK Relevant Entity” means any UK Borrower or any other Borrower capable of
becoming subject of an order for winding-up or administration under the
Insolvency Act 1986 of the United Kingdom.

26

--------------------------------------------------------------------------------




“UK Tax” means any tax, levy, impost, duty or other charge or withholding of a
similar nature (including any penalty or interest payable in connection with any
failure to pay or any delay in paying any of the same) imposed by the government
of the United Kingdom or any political subdivision thereof.
“Unfunded Pension Liability” means the excess of a Pension Plan's benefit
liabilities under Section 4001(a)(16) of ERISA, over the current value of that
Pension Plan's assets, determined in accordance with the assumptions used for
funding the Pension Plan pursuant to the Pension Funding Rules for the
applicable plan year.
“United States” and “U.S.” mean the United States of America.
“Unliquidated Obligations” means, at any time, any Secured Obligations (or
portion thereof) that are contingent in nature or unliquidated at such time,
including any Secured Obligation that is: (i) an obligation to reimburse a bank
for drawings not yet made under a letter of credit issued by it; (ii) any other
obligation (including any guarantee) that is contingent in nature at such time;
or (iii) an obligation to provide collateral to secure any of the foregoing
types of obligations.
“U.S. Person” means a “United States person” within the meaning of
Section 7701(a)(30) of the Code.
“U.S. Tax Compliance Certificate” has the meaning assigned to such term in
Section 2.17(f)(ii)(B)(3).
“VAT” means value added tax as provided for in the United Kingdom Value Added
Tax Act 1994 and any other UK Tax of a similar nature.
SECTION 1.02. Classification of Loans and Borrowings. For purposes of this
Agreement, Loans may be classified and referred to by Class (e.g., a “Revolving
Loan”) or by Type (e.g., a “Eurocurrency Loan”) or by Class and Type (e.g., a
“Eurocurrency Revolving Loan”). Borrowings also may be classified and referred
to by Class (e.g., a “Revolving Borrowing”) or by Type (e.g., a “Eurocurrency
Borrowing”) or by Class and Type (e.g., a “Eurocurrency Revolving Borrowing”).


SECTION 1.03. Terms Generally. The definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined. Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms. The words “include”, “includes” and “including” shall
be deemed to be followed by the phrase “without limitation”. The word “will”
shall be construed to have the same meaning and effect as the word “shall”.
Unless the context requires otherwise (a) any definition of or reference to any
agreement, instrument or other document herein shall be construed as referring
to such agreement, instrument or other document as from time to time amended,
restated, supplemented or otherwise modified (subject to any restrictions on
such amendments, restatements, supplements or modifications set forth herein),
(b) any definition of or reference to any statute, rule or regulation shall be
construed as referring thereto as from time to time amended, supplemented or
otherwise modified (including by succession of comparable successor laws),
(c) any reference herein to any Person shall be construed to include such
Person's successors and assigns (subject to any restrictions on assignment set
forth herein) and, in the case of any Governmental Authority, any other
Governmental Authority that shall have succeeded to any or all functions
thereof, (d) the words “herein”, “hereof” and “hereunder”, and words of similar
import, shall be construed to refer to this Agreement in its entirety and not to
any particular provision hereof, (e) all references herein to Articles,
Sections, Exhibits and Schedules shall be construed to refer to Articles and
Sections of, and Exhibits and Schedules to, this Agreement and (f) the words
“asset” and “property” shall be construed to

27

--------------------------------------------------------------------------------




have the same meaning and effect and to refer to any and all tangible and
intangible assets and properties, including cash, securities, accounts and
contract rights.


SECTION 1.04. Accounting Terms; GAAP. Except as otherwise expressly provided
herein, all terms of an accounting or financial nature shall be construed in
accordance with GAAP, as in effect from time to time; provided that, if the
Company notifies the Administrative Agent that the Company requests an amendment
to any provision hereof to eliminate the effect of any change occurring after
the date hereof in GAAP or in the application thereof on the operation of such
provision (or if the Administrative Agent notifies the Company that the Required
Lenders request an amendment to any provision hereof for such purpose),
regardless of whether any such notice is given before or after such change in
GAAP or in the application thereof, then such provision shall be interpreted on
the basis of GAAP as in effect and applied immediately before such change shall
have become effective until such notice shall have been withdrawn or such
provision amended in accordance herewith. Notwithstanding any other provision
contained herein, (i) all terms of an accounting or financial nature used herein
shall be construed, and all computations of amounts and ratios referred to
herein shall be made (a) without giving effect to any election under Accounting
Standards Codification 825-10-25 (or any other Accounting Standards Codification
or Financial Accounting Standard having a similar result or effect) to value any
Indebtedness or other liabilities of the Company or any Subsidiary at “fair
value”, as defined therein and (b) without giving effect to any treatment of
Indebtedness in respect of convertible debt instruments under Accounting
Standards Codification 470-20 (or any other Accounting Standards Codification or
Financial Accounting Standard having a similar result or effect) to value any
such Indebtedness in a reduced or bifurcated manner as described therein, and
such Indebtedness shall at all times be valued at the full stated principal
amount thereof and (ii) any obligations relating to a lease that was accounted
for by the Company as an operating lease as of the Effective Date and any
similar lease entered into after the Effective Date by the Company shall be
accounted for as obligations relating to an operating lease and not as
obligations relating to a capital lease.


SECTION 1.05. Status of Obligations. In the event that the Company or any other
Loan Party shall at any time issue or have outstanding any Subordinated
Indebtedness, the Company shall take or cause such other Loan Party to take all
such actions as shall be necessary to cause the Secured Obligations to
constitute senior indebtedness (however denominated) in respect of such
Subordinated Indebtedness and to enable the Administrative Agent and the Lenders
to have and exercise any payment blockage or other remedies available or
potentially available to holders of senior indebtedness under the terms of such
Subordinated Indebtedness. Without limiting the foregoing, the Obligations are
hereby designated as “senior indebtedness” and as “designated senior
indebtedness” and words of similar import under and in respect of any indenture
or other agreement or instrument under which such Subordinated Indebtedness is
outstanding and are further given all such other designations as shall be
required under the terms of any such Subordinated Indebtedness in order that the
Lenders may have and exercise any payment blockage or other remedies available
or potentially available to holders of senior indebtedness under the terms of
such Subordinated Indebtedness.


ARTICLE II


The Credits


SECTION 2.01. Commitments. Subject to the terms and conditions set forth herein,
(a) each Revolving Lender agrees to make Revolving Loans to the Borrowers in
Agreed Currencies from time to time during the Availability Period in an
aggregate principal amount that will not result in (i) subject to Sections 2.04
and 2.11(b), the Dollar Amount of such Lender's Revolving Credit Exposure
exceeding such Lender's Revolving Commitment, (ii) subject to Sections 2.04 and
2.11(b), the sum of the Dollar Amount

28

--------------------------------------------------------------------------------




of the total Revolving Credit Exposures exceeding the aggregate Revolving
Commitments or (iii) subject to Sections 2.04 and 2.11(b), the Dollar Amount of
the total outstanding Revolving Loans and LC Exposure, in each case denominated
in Foreign Currencies, exceeding the Foreign Currency Sublimit, and (b) each
Term Lender with a Term Loan Commitment agrees to make a Term Loan to the
Company in Dollars on the Effective Date, in an amount equal to such Lender's
Term Loan Commitment by making immediately available funds available to the
Administrative Agent's designated account, not later than the time specified by
the Administrative Agent. Within the foregoing limits and subject to the terms
and conditions set forth herein, the Borrowers may borrow, prepay and reborrow
Revolving Loans. Amounts repaid or prepaid in respect of Term Loans may not be
reborrowed.


SECTION 2.02. Loans and Borrowings. (a) Each Loan (other than a Swingline Loan)
shall be made as part of a Borrowing consisting of Loans of the same Class and
Type made by the Lenders ratably in accordance with their respective Commitments
of the applicable Class. The failure of any Lender to make any Loan required to
be made by it shall not relieve any other Lender of its obligations hereunder;
provided that the Commitments of the Lenders are several and no Lender shall be
responsible for any other Lender's failure to make Loans as required. Any
Swingline Loan shall be made in accordance with the procedures set forth in
Section 2.05. The Term Loans shall amortize as set forth in Section 2.10.


(b)     Subject to Section 2.14, each Revolving Borrowing and Term Loan
Borrowing shall be comprised entirely of ABR Loans or Eurocurrency Loans as the
relevant Borrower may request in accordance herewith; provided that all
Borrowings made on the Effective Date must be made as ABR Borrowings but may be
converted into Eurocurrency Borrowings in accordance with Section 2.08 and each
ABR Loan shall only be made in Dollars. Each Swingline Loan shall be a
Eurocurrency Loan. Each Lender at its option may make any Loan by causing any
domestic or foreign branch or Affiliate of such Lender to make such Loan (and in
the case of an Affiliate, the provisions of Sections 2.14, 2.15, 2.16 and 2.17
shall apply to such Affiliate to the same extent as to such Lender); provided
that any exercise of such option shall not affect the obligation of the relevant
Borrower to repay such Loan in accordance with the terms of this Agreement.


(c)     At the commencement of each Interest Period for any Eurocurrency
Revolving Borrowing, such Borrowing shall be in an aggregate amount that is an
integral multiple of $500,000 (or, if such Borrowing is denominated in (i)
Japanese Yen, ¥50,000,000 and (ii) a Foreign Currency other than Japanese Yen,
500,000 units of such currency) and not less than $1,000,000 (or, if such
Borrowing is denominated in (i) Japanese Yen, ¥100,000,000 and (ii) a Foreign
Currency other than Japanese Yen, 1,000,000 units of such currency). At the time
that each ABR Revolving Borrowing is made, such Borrowing shall be in an
aggregate amount that is an integral multiple of $100,000 and not less than
$200,000; provided that an ABR Revolving Borrowing may be in an aggregate amount
that is equal to the entire unused balance of the aggregate Revolving
Commitments or that is required to finance the reimbursement of an LC
Disbursement as contemplated by Section 2.06(e). Each Swingline Loan shall be in
an amount that is an integral multiple of $100,000 and not less than $200,000.
Borrowings of more than one Type and Class may be outstanding at the same time;
provided that there shall not at any time be more than a total of ten (10)
Eurocurrency Borrowings outstanding.


(d)    Notwithstanding any other provision of this Agreement, no Borrower shall
be entitled to request, or to elect to convert or continue, any Borrowing if the
Interest Period requested with respect thereto would end after the Maturity
Date.


SECTION 2.03. Requests for Borrowings. To request a Borrowing, the applicable
Borrower, or the Company on behalf of the applicable Borrower, shall notify the
Administrative Agent of such request

29

--------------------------------------------------------------------------------




(a) by irrevocable written notice (via a written Borrowing Request signed by the
applicable Borrower, or the Company on behalf of the applicable Borrower,
promptly followed by telephonic confirmation of such request) in the case of a
Eurocurrency Borrowing, not later than 11:00 a.m., Local Time, three (3)
Business Days before the date of the proposed Borrowing or (b) by telephone in
the case of an ABR Borrowing, not later than 11:00 a.m., New York City time, on
the date of the proposed Borrowing; provided that any such notice of an ABR
Revolving Borrowing to finance the reimbursement of an LC Disbursement as
contemplated by Section 2.06(e) may be given not later than 10:00 a.m., New York
City time, on the date of the proposed Borrowing. Each such telephonic Borrowing
Request shall be irrevocable and shall be confirmed promptly by hand delivery or
telecopy to the Administrative Agent of a written Borrowing Request signed by
the applicable Borrower, or the Company on behalf of the applicable Borrower.
Each such telephonic and written Borrowing Request shall specify the following
information in compliance with Section 2.02:


(i)the name of the applicable Borrower;


(ii)the aggregate amount of the requested Borrowing;


(iii)the date of such Borrowing, which shall be a Business Day;


(iv)whether such Borrowing is to be an ABR Borrowing or a Eurocurrency Borrowing
and whether such Borrowing is a Revolving Borrowing or a Term Loan Borrowing;


(v)in the case of a Eurocurrency Borrowing, the Agreed Currency and initial
Interest Period to be applicable thereto, which shall be a period contemplated
by the definition of the term “Interest Period”; and


(vi)the location and number of the applicable Borrower's account to which funds
are to be disbursed, which shall comply with the requirements of Section 2.07.


If no election as to the Type of Borrowing is specified, then, in the case of a
Borrowing denominated in Dollars, the requested Borrowing shall be an ABR
Borrowing. If no Interest Period is specified with respect to any requested
Eurocurrency Borrowing, then the relevant Borrower shall be deemed to have
selected an Interest Period of one month's duration. Promptly following receipt
of a Borrowing Request in accordance with this Section, the Administrative Agent
shall advise each Lender of the details thereof and of the amount of such
Lender's Loan to be made as part of the requested Borrowing.
SECTION 2.04. Determination of Dollar Amounts. The Administrative Agent will
determine the Dollar Amount of:
(a)     each Eurocurrency Borrowing as of the date two (2) Business Days prior
to the date of such Borrowing or, if applicable, the date of
conversion/continuation of any Borrowing as a Eurocurrency Borrowing,
(b)     the LC Exposure as of the date of each request for the issuance,
amendment, renewal or extension of any Letter of Credit and any LC Disbursement
as of the date of such disbursement, and
(c)    all outstanding Credit Exposure on and as of the last Business Day of
each calendar quarter and, during the continuation of an Event of Default, on
any other Business Day elected by the Administrative Agent in its discretion or
upon instruction by the Required Lenders.



30

--------------------------------------------------------------------------------




Each day upon or as of which the Administrative Agent determines Dollar Amounts
as described in the preceding clauses (a), (b) and (c) is herein described as a
“Computation Date” with respect to each Credit Event for which a Dollar Amount
is determined on or as of such day.
SECTION 2.05. Swingline Loans. (a) Subject to the terms and conditions set forth
herein, the Swingline Lender agrees to make Swingline Loans in its sole
discretion in Dollars to the Company from time to time during the Availability
Period, in an aggregate principal amount at any time outstanding that will not
result in (i) the aggregate principal amount of outstanding Swingline Loans
exceeding $30,000,000 or (ii) the Dollar Amount of the total Revolving Credit
Exposures exceeding the aggregate Revolving Commitments; provided that the
Swingline Lender shall not be required to make a Swingline Loan to refinance an
outstanding Swingline Loan. Within the foregoing limits and subject to the terms
and conditions set forth herein, the Company may borrow, prepay and reborrow
Swingline Loans.
(b)To request a Swingline Loan, the Company shall notify the Swingline Lender of
such request in writing by telecopy, not later than 12:00 noon, New York City
time, on the day of a proposed Swingline Loan. Each such notice shall be
irrevocable and shall specify the requested date (which shall be a Business Day)
and amount of the requested Swingline Loan. The Swingline Lender shall make each
Swingline Loan available to the Company by means of a credit to the general
deposit account of the Company with the Swingline Lender (or, in the case of a
Swingline Loan made to finance the reimbursement of an LC Disbursement as
provided in Section 2.06(e), by remittance to the relevant Issuing Bank) by 3:00
p.m., New York City time, on the requested date of such Swingline Loan.


(c)The Swingline Lender may by written notice given to the Administrative Agent
not later than 10:00 a.m., New York City time, on any Business Day require the
Revolving Lenders to acquire participations on such Business Day in all or a
portion of the Swingline Loans outstanding. Such notice shall specify the
aggregate amount of Swingline Loans in which Revolving Lenders will participate.
Promptly upon receipt of such notice, the Administrative Agent will give notice
thereof to each Revolving Lender, specifying in such notice such Lender's
Applicable Percentage of such Swingline Loan or Loans. Each Revolving Lender
hereby absolutely and unconditionally agrees, upon receipt of notice as provided
above, to pay to the Administrative Agent, for the account of the Swingline
Lender, such Lender's Applicable Percentage of such Swingline Loan or Loans.
Each Revolving Lender acknowledges and agrees that its obligation to acquire
participations in Swingline Loans pursuant to this paragraph is absolute and
unconditional and shall not be affected by any circumstance whatsoever,
including the occurrence and continuance of a Default or reduction or
termination of the Commitments, and that each such payment shall be made without
any offset, abatement, withholding or reduction whatsoever. Each Revolving
Lender shall comply with its obligation under this paragraph by wire transfer of
immediately available funds, in the same manner as provided in Section 2.07 with
respect to Loans made by such Lender (and Section 2.07 shall apply, mutatis
mutandis, to the payment obligations of the Lenders), and the Administrative
Agent shall promptly pay to the Swingline Lender the amounts so received by it
from the Revolving Lenders. The Administrative Agent shall notify the Company of
any participations in any Swingline Loan acquired pursuant to this paragraph,
and thereafter payments in respect of such Swingline Loan shall be made to the
Administrative Agent and not to the Swingline Lender. Any amounts received by
the Swingline Lender from the Company (or other party on behalf of the Company)
in respect of a Swingline Loan after receipt by the Swingline Lender of the
proceeds of a sale of participations therein shall be promptly remitted to the
Administrative Agent; any such amounts received by the Administrative Agent
shall be promptly remitted by the Administrative Agent to the Revolving Lenders
that shall have made their payments pursuant to this paragraph and to the
Swingline Lender, as their interests may appear; provided that any such payment
so remitted shall be repaid to the Swingline Lender or to the Administrative
Agent, as applicable, if and to the extent such payment is required to be
refunded to the Company for any reason. The purchase of participations in a

31

--------------------------------------------------------------------------------




Swingline Loan pursuant to this paragraph shall not relieve the Company of any
default in the payment thereof.


(d)The Administrative Agent may at any time replace the Swingline Lender (to the
extent the Swingline Lender is not the Lender then acting as the Administrative
Agent) with the Lender then acting as the Administrative Agent by providing not
less than ten (10) Business Days' written notice to the Company and the Lender
then acting as the Swingline Lender of such replacement. The Administrative
Agent shall notify the Revolving Lenders of any such replacement of the
Swingline Lender. At the time any such replacement shall become effective, the
Company shall prepay any Swingline Exposure at such time, together with any
accrued interest to the extent required by Section 2.13. From and after the
effective date of any such replacement, (i) the successor Swingline Lender shall
have all the rights and obligations of the Swingline Lender under this Agreement
with respect to Swingline Loans to be made by such successor Swingline Lender
thereafter and (ii) references herein to the term “Swingline Lender” shall be
deemed to refer to such successor or to the previous Swingline Lender, or to
such successor and the previous Swingline Lenders, as the context shall require.
After the replacement of the Swingline Lender hereunder, and to the extent the
Swingline Exposure of such replaced Swingline Lender has not been repaid by the
Company pursuant to this clause (d), the replaced Swingline Lender shall remain
a party hereto and shall continue to have all the rights and obligations of a
Swingline Lender under this Agreement with respect to Swingline Loans then
outstanding and made by it prior to such replacement, but shall not be required
or able to make additional Swingline Loans.


(e)Unless otherwise agreed by the Administrative Agent, the Swingline Lender
shall, in addition to its notification obligations set forth elsewhere in this
Section, report in writing to the Administrative Agent (i) periodic activity
(for such period or recurrent periods as shall be requested by the
Administrative Agent) in respect of Swingline Loans made by the Swingline
Lender, (ii) on any Business Day on which the Company fails to repay a Swingline
Loan required to be repaid on such day, the date of such failure and the amount
of such Swingline Loan and (iii) on any other Business Day, such other
information as the Administrative Agent shall reasonably request as to the
Swingline Loans made by the Swingline Lender.


SECTION 2.06. Letters of Credit. (a) General. Subject to the terms and
conditions set forth herein, the Company may request the issuance of Letters of
Credit denominated in Agreed Currencies as the applicant thereof for the support
of its or its Subsidiaries' obligations, in a form reasonably acceptable to the
Administrative Agent and the relevant Issuing Bank, at any time and from time to
time during the Availability Period. In the event of any inconsistency between
the terms and conditions of this Agreement and the terms and conditions of any
form of letter of credit application or other agreement submitted by the Company
to, or entered into by the Company with, any Issuing Bank relating to any Letter
of Credit, the terms and conditions of this Agreement shall control. The Company
unconditionally and irrevocably agrees that, in connection with any Letter of
Credit issued for the support of any Subsidiary's obligations as provided in the
first sentence of this paragraph, the Company will be fully responsible for the
reimbursement of LC Disbursements in accordance with the terms hereof, the
payment of interest thereon and the payment of fees due under Section 2.12(b) to
the same extent as if it were the sole account party in respect of such Letter
of Credit (the Company hereby irrevocably waiving any defenses that might
otherwise be available to it as a guarantor or surety of the obligations of such
a Subsidiary that is an account party in respect of any such Letter of Credit).


(b)Notice of Issuance, Amendment, Renewal, Extension; Certain Conditions. To
request the issuance of a Letter of Credit (or the amendment, renewal or
extension of an outstanding Letter of Credit), the Company shall hand deliver or
telecopy (or transmit by electronic communication, if

32

--------------------------------------------------------------------------------




arrangements for doing so have been approved by the relevant Issuing Bank) to
the relevant Issuing Bank and the Administrative Agent (reasonably in advance of
the requested date of issuance, amendment, renewal or extension) a notice
requesting the issuance of a Letter of Credit, or identifying the Letter of
Credit to be amended, renewed or extended, and specifying the date of issuance,
amendment, renewal or extension (which shall be a Business Day), the date on
which such Letter of Credit is to expire (which shall comply with paragraph (c)
of this Section), the amount of such Letter of Credit, the Agreed Currency
applicable thereto, the name and address of the beneficiary thereof and such
other information as shall be necessary to prepare, amend, renew or extend such
Letter of Credit. If requested by an Issuing Bank, the Company also shall submit
a letter of credit application on such Issuing Bank's standard form in
connection with any request for a Letter of Credit. A Letter of Credit shall be
issued, amended, renewed or extended only if (and upon issuance, amendment,
renewal or extension of each Letter of Credit the Company shall be deemed to
represent and warrant that), after giving effect to such issuance, amendment,
renewal or extension (i) subject to Sections 2.04 and 2.11(b), the Dollar Amount
of the LC Exposure shall not exceed $150,000,000, (ii) subject to Sections 2.04
and 2.11(b), the sum of the Dollar Amount of the total Revolving Credit
Exposures shall not exceed the aggregate Revolving Commitments and (iii) subject
to Sections 2.04 and 2.11(b), the Dollar Amount of the total outstanding
Revolving Loans and LC Exposure, in each case denominated in Foreign Currencies,
shall not exceed the Foreign Currency Sublimit.


(c)Expiration Date. Each Letter of Credit shall expire (or be subject to
termination by notice from the relevant Issuing Bank to the beneficiary thereof)
at or prior to the close of business on the earlier of (i) the date one year
after the date of the issuance of such Letter of Credit (or, in the case of any
renewal or extension thereof, one year after such renewal or extension) and
(ii) the date that is five (5) Business Days prior to the Maturity Date.


(d)Participations. By the issuance of a Letter of Credit (or an amendment to a
Letter of Credit increasing the amount thereof) and without any further action
on the part of the relevant Issuing Bank or the Revolving Lenders, the relevant
Issuing Bank hereby grants to each Revolving Lender, and each Revolving Lender
hereby acquires from the relevant Issuing Bank, a participation in such Letter
of Credit equal to such Lender's Applicable Percentage of the aggregate amount
available to be drawn under such Letter of Credit. In consideration and in
furtherance of the foregoing, each Revolving Lender hereby absolutely and
unconditionally agrees to pay to the Administrative Agent, for the account of
the relevant Issuing Bank, such Lender's Applicable Percentage of each LC
Disbursement made by such Issuing Bank and not reimbursed by the Company on the
date due as provided in paragraph (e) of this Section, or of any reimbursement
payment required to be refunded to the Company for any reason. Each Revolving
Lender acknowledges and agrees that its obligation to acquire participations
pursuant to this paragraph in respect of Letters of Credit is absolute and
unconditional and shall not be affected by any circumstance whatsoever,
including any amendment, renewal or extension of any Letter of Credit or the
occurrence and continuance of a Default or reduction or termination of the
Commitments, and that each such payment shall be made without any offset,
abatement, withholding or reduction whatsoever.


(e)Reimbursement. If the relevant Issuing Bank shall make any LC Disbursement in
respect of a Letter of Credit, the Company shall reimburse such LC Disbursement
by paying to the Administrative Agent in Dollars the Dollar Amount equal to such
LC Disbursement, calculated as of the date such Issuing Bank made such LC
Disbursement (or if such Issuing Bank shall so elect in its sole discretion by
notice to the Company, in such other Agreed Currency which was paid by such
Issuing Bank pursuant to such LC Disbursement in an amount equal to such LC
Disbursement) not later than 12:00 noon, Local Time, on the date that such LC
Disbursement is made, if the Company shall have received notice of such LC
Disbursement prior to 10:00 a.m., Local Time, on such date, or, if such notice
has not been received by the Company prior to such time on such date, then not
later than 12:00 noon, Local Time, on the Business Day

33

--------------------------------------------------------------------------------




immediately following the day that the Company receives such notice; provided
that, if such LC Disbursement is not less than the Dollar Amount of $1,000,000,
the Company may, subject to the conditions to borrowing set forth herein,
request in accordance with Section 2.03 or 2.05 that such payment be financed
with (i) to the extent such LC Disbursement was made in Dollars, an ABR
Revolving Borrowing, Eurocurrency Revolving Borrowing or Swingline Loan in
Dollars in an amount equal to such LC Disbursement or (ii) to the extent that
such LC Disbursement was made in a Foreign Currency, a Eurocurrency Revolving
Borrowing in such Foreign Currency in an amount equal to such LC Disbursement
and, in each case, to the extent so financed, the Company's obligation to make
such payment shall be discharged and replaced by the resulting ABR Revolving
Borrowing, Eurocurrency Revolving Borrowing or Swingline Loan, as applicable. If
the Company fails to make such payment when due, the Administrative Agent shall
notify each Revolving Lender of the applicable LC Disbursement, the payment then
due from the Company in respect thereof and such Lender's Applicable Percentage
thereof. Promptly following receipt of such notice, each Revolving Lender shall
pay to the Administrative Agent its Applicable Percentage of the payment then
due from the Company, in the same manner as provided in Section 2.07 with
respect to Loans made by such Lender (and Section 2.07 shall apply, mutatis
mutandis, to the payment obligations of the Revolving Lenders), and the
Administrative Agent shall promptly pay to the relevant Issuing Bank the amounts
so received by it from the Revolving Lenders. Promptly following receipt by the
Administrative Agent of any payment from the Company pursuant to this paragraph,
the Administrative Agent shall distribute such payment to such Issuing Bank or,
to the extent that Revolving Lenders have made payments pursuant to this
paragraph to reimburse such Issuing Bank, then to such Lenders and such Issuing
Bank as their interests may appear. Any payment made by a Revolving Lender
pursuant to this paragraph to reimburse the relevant Issuing Bank for any LC
Disbursement (other than the funding of ABR Revolving Loans or a Swingline Loan
as contemplated above) shall not constitute a Loan and shall not relieve the
Company of its obligation to reimburse such LC Disbursement. If the Company's
reimbursement of, or obligation to reimburse, any amounts in any Foreign
Currency would subject the Administrative Agent, any Issuing Bank or any Lender
to any stamp duty, ad valorem charge or similar tax that would not be payable if
such reimbursement were made or required to be made in Dollars, the Company
shall, at its option, either (x) pay the amount of any such tax requested by the
Administrative Agent, the relevant Issuing Bank or the relevant Lender or
(y) reimburse each LC Disbursement made in such Foreign Currency in Dollars, in
an amount equal to the Dollar Amount, calculated using the applicable Exchange
Rates, on the date such LC Disbursement is made, of such LC Disbursement.


(f)Obligations Absolute. The Company's obligation to reimburse LC Disbursements
as provided in paragraph (e) of this Section shall be absolute, unconditional
and irrevocable, and shall be performed strictly in accordance with the terms of
this Agreement under any and all circumstances whatsoever and irrespective of
(i) any lack of validity or enforceability of any Letter of Credit or this
Agreement, or any term or provision therein, (ii) any draft or other document
presented under a Letter of Credit proving to be forged, fraudulent or invalid
in any respect or any statement therein being untrue or inaccurate in any
respect, (iii) payment by the relevant Issuing Bank under a Letter of Credit
against presentation of a draft or other document that does not comply with the
terms of such Letter of Credit, or (iv) any other event or circumstance
whatsoever, whether or not similar to any of the foregoing, that might, but for
the provisions of this Section, constitute a legal or equitable discharge of, or
provide a right of setoff against, the Company's obligations hereunder. Neither
the Administrative Agent, the Revolving Lenders nor the Issuing Banks, nor any
of their Related Parties, shall have any liability or responsibility by reason
of or in connection with the issuance or transfer of any Letter of Credit or any
payment or failure to make any payment thereunder (irrespective of any of the
circumstances referred to in the preceding sentence), or any error, omission,
interruption, loss or delay in transmission or delivery of any draft, notice or
other communication under or relating to any Letter of Credit (including any
document required to make a drawing thereunder), any error in interpretation of
technical terms or any consequence arising from causes beyond the control of the
relevant Issuing Bank; provided that the foregoing shall not be construed to
excuse the relevant Issuing Bank from liability to the

34

--------------------------------------------------------------------------------




Company to the extent of any direct damages (as opposed to special, indirect,
consequential or punitive damages, claims in respect of which are hereby waived
by the Company to the extent permitted by applicable law) suffered by the
Company that are caused by such Issuing Bank's failure to exercise care when
determining whether drafts and other documents presented under a Letter of
Credit comply with the terms thereof. The parties hereto expressly agree that,
in the absence of gross negligence or willful misconduct on the part of any
Issuing Bank (as finally determined by a court of competent jurisdiction), such
Issuing Bank shall be deemed to have exercised care in each such determination.
In furtherance of the foregoing and without limiting the generality thereof, the
parties agree that, with respect to documents presented which appear on their
face to be in substantial compliance with the terms of a Letter of Credit, each
Issuing Bank may, in its sole discretion, either accept and make payment upon
such documents without responsibility for further investigation, regardless of
any notice or information to the contrary, or refuse to accept and make payment
upon such documents if such documents are not in strict compliance with the
terms of such Letter of Credit.


(g)Disbursement Procedures. Each Issuing Bank shall, promptly following its
receipt thereof, examine all documents purporting to represent a demand for
payment under a Letter of Credit. Each Issuing Bank shall promptly notify the
Administrative Agent and the Company by telephone (confirmed by telecopy) of
such demand for payment and whether such Issuing Bank has made or will make an
LC Disbursement thereunder; provided that any failure to give or delay in giving
such notice shall not relieve the Company of its obligation to reimburse such
Issuing Bank and the Revolving Lenders with respect to any such LC Disbursement.


(h)Interim Interest. If any Issuing Bank shall make any LC Disbursement, then,
unless the Company shall reimburse such LC Disbursement in full on the date such
LC Disbursement is made, the unpaid amount thereof shall bear interest, for each
day from and including the date such LC Disbursement is made to but excluding
the date that the Company reimburses such LC Disbursement, at the rate per annum
then applicable to ABR Revolving Loans (or in the case such LC Disbursement is
denominated in a Foreign Currency, at the Overnight Foreign Currency Rate for
such Agreed Currency plus the then effective Applicable Rate with respect to
Eurocurrency Revolving Loans); provided that, if the Company fails to reimburse
such LC Disbursement when due pursuant to paragraph (e) of this Section, then
Section 2.13(c) shall apply. Interest accrued pursuant to this paragraph shall
be for the account of the relevant Issuing Bank, except that interest accrued on
and after the date of payment by any Revolving Lender pursuant to paragraph (e)
of this Section to reimburse such Issuing Bank shall be for the account of such
Lender to the extent of such payment.


(i)Replacement of Issuing Banks. Any Issuing Bank may be replaced at any time by
written agreement among the Company, the Administrative Agent, the replaced
Issuing Bank and the successor Issuing Bank. The Administrative Agent shall
notify the Revolving Lenders of any such replacement of any Issuing Bank. At the
time any such replacement shall become effective, the Company shall pay all
unpaid fees accrued for the account of the replaced Issuing Bank pursuant to
Section 2.12(b). From and after the effective date of any such replacement,
(i) the successor Issuing Bank shall have all the rights and obligations of an
Issuing Bank under this Agreement with respect to Letters of Credit to be issued
by such successor Issuing Bank thereafter and (ii) references herein to the term
“Issuing Bank” shall be deemed to refer to such successor or to any previous
Issuing Bank, or to such successor and all previous Issuing Banks, as the
context shall require. After the replacement of an Issuing Bank hereunder, the
replaced Issuing Bank shall remain a party hereto and shall continue to have all
the rights and obligations of an Issuing Bank under this Agreement with respect
to Letters of Credit then outstanding and issued by it prior to such
replacement, but shall not be required to issue additional Letters of Credit.


(j)Cash Collateralization. If any Event of Default shall occur and be
continuing, on the Business Day that the Company receives notice from the
Administrative Agent or the Required Lenders

35

--------------------------------------------------------------------------------




(or, if the maturity of the Loans has been accelerated, Revolving Lenders with
LC Exposure representing greater than 50% of the total LC Exposure) demanding
the deposit of cash collateral pursuant to this paragraph, the Company shall
deposit in an account with the Administrative Agent, in the name of the
Administrative Agent and for the benefit of the Revolving Lenders (the “LC
Collateral Account”), an amount in cash equal to 105% of the Dollar Amount of
the LC Exposure as of such date plus any accrued and unpaid interest thereon;
provided that (i) the portions of such amount attributable to undrawn Foreign
Currency Letters of Credit or LC Disbursements in a Foreign Currency that the
Company is not late in reimbursing shall be deposited in the applicable Foreign
Currencies in the actual amounts of such undrawn Letters of Credit and LC
Disbursements and (ii) the obligation to deposit such cash collateral shall
become effective immediately, and such deposit shall become immediately due and
payable, without demand or other notice of any kind, upon the occurrence of any
Event of Default with respect to the Company described in Section 7.01(g). For
the purposes of this paragraph, the Foreign Currency LC Exposure shall be
calculated using the applicable Exchange Rate on the date notice demanding cash
collateralization is delivered to the Company. The Company also shall deposit
cash collateral pursuant to this paragraph as and to the extent required by
Section 2.11(b). Such deposit shall be held by the Administrative Agent as
collateral for the payment and performance of the Secured Obligations. The
Administrative Agent shall have exclusive dominion and control, including the
exclusive right of withdrawal, over such account and the Company hereby grants
the Administrative Agent a security interest in the LC Collateral Account. Other
than any interest earned on the investment of such deposits, which investments
shall be made at the option and sole discretion of the Administrative Agent and
at the Company's risk and expense, such deposits shall not bear interest.
Interest or profits, if any, on such investments shall accumulate in such
account. Moneys in such account shall be applied by the Administrative Agent to
reimburse the relevant Issuing Bank for LC Disbursements for which it has not
been reimbursed and, to the extent not so applied, shall be held for the
satisfaction of the reimbursement obligations of the Company for the LC Exposure
at such time or, if the maturity of the Loans has been accelerated (but subject
to the consent of Revolving Lenders with LC Exposure representing greater than
50% of the total LC Exposure), be applied to satisfy other Secured Obligations.
If the Company is required to provide an amount of cash collateral hereunder as
a result of the occurrence of an Event of Default, such amount (to the extent
not applied as aforesaid) shall be returned to the Company within three
(3) Business Days after all Events of Default have been cured or waived.


(k)Issuing Bank Agreements. Each Issuing Bank agrees that, unless otherwise
requested by the Administrative Agent, such Issuing Bank shall report in writing
to the Administrative Agent (i) on the first Business Day of each week, the
daily activity (set forth by day) in respect of Letters of Credit during the
immediately preceding week, including all issuances, extensions, amendments and
renewals, all expirations and cancellations and all disbursements and
reimbursements, (ii) on or prior to each Business Day on which such Issuing Bank
expects to issue, amend, renew or extend any Letter of Credit, the date of such
issuance, amendment, renewal or extension, and the aggregate face amount of the
Letters of Credit to be issued, amended, renewed or extended by it and
outstanding after giving effect to such issuance, amendment, renewal or
extension occurred (and whether the amount thereof changed), it being understood
that such Issuing Bank shall not permit any issuance, renewal, extension or
amendment resulting in the issuance of a new Letter of Credit or an increase in
the amount of any Letter of Credit to occur without first obtaining written
confirmation from the Administrative Agent that it is then permitted under this
Agreement, (iii) on each Business Day on which such Issuing Bank makes any LC
Disbursement, the date of such LC Disbursement and the amount of such LC
Disbursement, (iv) on any Business Day on which the Company fails to reimburse
an LC Disbursement required to be reimbursed to such Issuing Bank on such day,
the date of such failure and the amount and currency of such LC Disbursement and
(v) on any other Business Day, such other information as the Administrative
Agent shall reasonably request.
(l)Existing Letters of Credit. Each Existing Letter of Credit shall be deemed to
be a Letter of Credit issued hereunder.

36

--------------------------------------------------------------------------------




SECTION 2.07. Funding of Borrowings. (a) Each Lender shall make each Loan to be
made by it hereunder on the proposed date thereof by wire transfer of
immediately available funds (i) in the case of Loans denominated in Dollars, by
12:00 noon, New York City time, to the account of the Administrative Agent most
recently designated by it for such purpose by notice to the Lenders, (ii) in the
case of each Loan denominated in a Foreign Currency (other than Swiss Francs),
by 12:00 noon, Local Time, in the city of the Administrative Agent's
Eurocurrency Payment Office for such currency and at such Eurocurrency Payment
Office for such currency and (iii) in the case of each Loan denominated in Swiss
Francs, by 8:00 a.m., Local Time, in the city of the Administrative Agent's
Eurocurrency Payment Office for such currency and at such Eurocurrency Payment
Office for such currency; provided that Swingline Loans shall be made as
provided in Section 2.05. The Administrative Agent will make such Loans
available to the relevant Borrower by promptly crediting the amounts so
received, in like funds, to (x) an account of such Borrower maintained with the
Administrative Agent in New York City or Chicago and designated by such Borrower
in the applicable Borrowing Request, in the case of Loans denominated in Dollars
and (y) an account of such Borrower in the relevant jurisdiction and designated
by such Borrower in the applicable Borrowing Request, in the case of Loans
denominated in a Foreign Currency; provided that ABR Revolving Loans made to
finance the reimbursement of an LC Disbursement as provided in Section 2.06(e)
shall be remitted by the Administrative Agent to the relevant Issuing Bank.


(b)Unless the Administrative Agent shall have received notice from a Lender
prior to the proposed date of any Borrowing (or in the case of an ABR Borrowing,
prior to 12:00 noon, New York City time, on the date of such Borrowing) that
such Lender will not make available to the Administrative Agent such Lender's
share of such Borrowing, the Administrative Agent may assume that such Lender
has made such share available on such date in accordance with paragraph (a) of
this Section and may, in reliance upon such assumption, make available to the
relevant Borrower a corresponding amount. In such event, if a Lender has not in
fact made its share of the applicable Borrowing available to the Administrative
Agent, then the applicable Lender and such Borrower severally agree to pay to
the Administrative Agent forthwith on demand such corresponding amount with
interest thereon, for each day from and including the date such amount is made
available to such Borrower to but excluding the date of payment to the
Administrative Agent, at (i) in the case of such Lender, the greater of the
Federal Funds Effective Rate and a rate determined by the Administrative Agent
in accordance with banking industry rules on interbank compensation (including
without limitation the Overnight Foreign Currency Rate in the case of Loans
denominated in a Foreign Currency) or (ii) in the case of such Borrower, the
interest rate applicable to ABR Loans. If such Lender pays such amount to the
Administrative Agent, then such amount shall constitute such Lender's Loan
included in such Borrowing.


SECTION 2.08. Interest Elections. (a) Each Borrowing initially shall be of the
Type specified in the applicable Borrowing Request and, in the case of a
Eurocurrency Borrowing, shall have an initial Interest Period as specified in
such Borrowing Request. Thereafter, the relevant Borrower may elect to convert
such Borrowing to a different Type or to continue such Borrowing and, in the
case of a Eurocurrency Borrowing, may elect Interest Periods therefor, all as
provided in this Section. A Borrower may elect different options with respect to
different portions of the affected Borrowing, in which case each such portion
shall be allocated ratably among the Lenders holding the Loans comprising such
Borrowing, and the Loans comprising each such portion shall be considered a
separate Borrowing. This Section shall not apply to Swingline Borrowings, which
may not be converted or continued.


(f)To make an election pursuant to this Section, a Borrower, or the Company on
its behalf, shall notify the Administrative Agent of such election (by telephone
or irrevocable written notice in the case of a Borrowing denominated in Dollars
or by irrevocable written notice (via an Interest Election Request signed by
such Borrower, or the Company on its behalf) in the case of a Borrowing
denominated

37

--------------------------------------------------------------------------------




in a Foreign Currency) by the time that a Borrowing Request would be required
under Section 2.03 if such Borrower were requesting a Borrowing of the Type
resulting from such election to be made on the effective date of such election.
Each such telephonic Interest Election Request shall be irrevocable and shall be
confirmed promptly by hand delivery or telecopy to the Administrative Agent of a
written Interest Election Request signed by the relevant Borrower, or the
Company on its behalf. Notwithstanding any contrary provision herein, this
Section shall not be construed to permit any Borrower to (i) change the currency
of any Borrowing, (ii) elect an Interest Period for Eurocurrency Loans that does
not comply with Section 2.02(d) or (iii) convert any Borrowing to a Borrowing of
a Type not available under the Class of Commitments pursuant to which such
Borrowing was made.


(g)Each telephonic and written Interest Election Request shall specify the
following information in compliance with Section 2.02:


(i)the Borrowing to which such Interest Election Request applies and, if
different options are being elected with respect to different portions thereof,
the portions thereof to be allocated to each resulting Borrowing (in which case
the information to be specified pursuant to clauses (iii) and (iv) below shall
be specified for each resulting Borrowing);


(ii)the effective date of the election made pursuant to such Interest Election
Request, which shall be a Business Day;


(iii)whether the resulting Borrowing is to be an ABR Borrowing or a Eurocurrency
Borrowing; and


(iv)if the resulting Borrowing is a Eurocurrency Borrowing, the Interest Period
and Agreed Currency to be applicable thereto after giving effect to such
election, which Interest Period shall be a period contemplated by the definition
of the term “Interest Period”.


If any such Interest Election Request requests a Eurocurrency Borrowing but does
not specify an Interest Period, then the applicable Borrower shall be deemed to
have selected an Interest Period of one month's duration.
(h)Promptly following receipt of an Interest Election Request, the
Administrative Agent shall advise each Lender of the details thereof and of such
Lender's portion of each resulting Borrowing.


(i)If the relevant Borrower fails to deliver a timely Interest Election Request
with respect to a Eurocurrency Borrowing prior to the end of the Interest Period
applicable thereto, then, unless such Borrowing is repaid as provided herein, at
the end of such Interest Period (i) in the case of a Borrowing denominated in
Dollars, such Borrowing shall be converted to an ABR Borrowing and (ii) in the
case of a Borrowing denominated in a Foreign Currency in respect of which the
applicable Borrower shall have failed to deliver an Interest Election Request
prior to the third (3rd) Business Day preceding the end of such Interest Period,
such Borrowing shall automatically continue as a Eurocurrency Borrowing in the
same Agreed Currency with an Interest Period of one month unless such
Eurocurrency Borrowing is or was repaid in accordance with Section 2.11.
Notwithstanding any contrary provision hereof, if an Event of Default has
occurred and is continuing and the Administrative Agent, at the request of the
Required Lenders, so notifies the Company, then, so long as an Event of Default
is continuing (i) no outstanding Borrowing denominated in Dollars may be
converted to or continued as a Eurocurrency Borrowing, (ii) unless repaid, each
Eurocurrency Borrowing denominated in Dollars shall be converted to an ABR
Borrowing at the end of the Interest Period applicable thereto and (iii) unless
repaid, each Eurocurrency Borrowing denominated in a

38

--------------------------------------------------------------------------------




Foreign Currency shall automatically be continued as a Eurocurrency Borrowing
with an Interest Period of one month.


SECTION 2.09. Termination and Reduction of Commitments (a) Unless previously
terminated, (i) the Term Loan Commitments shall terminate at 3:00 p.m. (New York
City time) on the Effective Date and (ii) all other Commitments shall terminate
on the Maturity Date.


(b)The Company may at any time terminate, or from time to time reduce, the
Revolving Commitments; provided that (i) each reduction of the Revolving
Commitments shall be in an amount that is an integral multiple of $1,000,000 and
not less than $10,000,000 and (ii) the Company shall not terminate or reduce the
Revolving Commitments if, after giving effect to any concurrent prepayment of
the Loans in accordance with Section 2.11, the Dollar Amount of the sum of the
Revolving Credit Exposures would exceed the aggregate Revolving Commitments.


(c)The Company shall notify the Administrative Agent of any election to
terminate or reduce the Commitments under paragraph (b) of this Section at least
three (3) Business Days prior to the effective date of such termination or
reduction, specifying such election and the effective date thereof. Promptly
following receipt of any notice, the Administrative Agent shall advise the
Lenders of the contents thereof. Each notice delivered by the Company pursuant
to this Section shall be irrevocable; provided that a notice of termination of
the Commitments delivered by the Company may state that such notice is
conditioned upon the effectiveness of other credit facilities, in which case
such notice may be revoked by the Company (by notice to the Administrative Agent
on or prior to the specified effective date) if such condition is not satisfied.
Any termination or reduction of the Commitments shall be permanent. Each
reduction of the Commitments shall be made ratably among the Lenders in
accordance with their respective Commitments.


SECTION 2.10. Repayment and Amortization of Loans; Evidence of Debt (a) Each
Borrower hereby unconditionally promises to pay (i) to the Administrative Agent
for the account of each Revolving Lender on the Maturity Date, the then unpaid
principal amount of each Revolving Loan made to such Borrower in the currency of
such Loan and (ii) in the case of the Company, to the Swingline Lender the then
unpaid principal amount of each Swingline Loan on the earlier of the Maturity
Date and the first date after such Swingline Loan is made that is the 15th or
last day of a calendar month and is at least two (2) Business Days after such
Swingline Loan is made; provided that on each date that a Revolving Borrowing is
made, the Company shall repay all Swingline Loans then outstanding. Beginning
March 31, 2013, the Company shall repay Term Loans on the last day of each
December, March, June and September in an aggregate principal amount equal to
$2,500,000 on each such day (as adjusted from time to time pursuant to
Section 2.11(a)). To the extent not previously repaid, all unpaid Term Loans
shall be paid in full in Dollars by the Company on the Maturity Date.


(b)Each Lender shall maintain in accordance with its usual practice an account
or accounts evidencing the indebtedness of each Borrower to such Lender
resulting from each Loan made by such Lender, including the amounts of principal
and interest payable and paid to such Lender from time to time hereunder.


(c)The Administrative Agent shall maintain accounts in which it shall record
(i) the amount of each Loan made hereunder, the Class, Agreed Currency and Type
thereof and the Interest Period applicable thereto, (ii) the amount of any
principal or interest due and payable or to become due and payable from each
Borrower to each Lender hereunder and (iii) the amount of any sum received by
the Administrative Agent hereunder for the account of the Lenders and each
Lender's share thereof.

39

--------------------------------------------------------------------------------




(d)The entries made in the accounts maintained pursuant to paragraph (b) or
(c) of this Section shall be prima facie evidence of the existence and amounts
of the obligations recorded therein; provided that the failure of any Lender or
the Administrative Agent to maintain such accounts or any error therein shall
not in any manner affect the obligation of any Borrower to repay the Loans in
accordance with the terms of this Agreement.


(e)Any Lender may request that Loans made by it to any Borrower be evidenced by
a promissory note. In such event, the relevant Borrower shall prepare, execute
and deliver to such Lender a promissory note payable to the order of such Lender
(or, if requested by such Lender, to such Lender and its registered assigns) and
in a form approved by the Administrative Agent and the Borrower. Thereafter, the
Loans evidenced by such promissory note and interest thereon shall at all times
(including after assignment pursuant to Section 9.04) be represented by one or
more promissory notes in such form payable to the order of the payee named
therein (or, if any such promissory note is a registered note, to such payee and
its registered assigns).
SECTION 2.11. Prepayment of Loans.


(a)Any Borrower shall have the right at any time and from time to time to prepay
any Borrowing in whole or in part, subject to prior notice in accordance with
the provisions of this Section 2.11(a). The applicable Borrower, or the Company
on behalf of the applicable Borrower, shall notify the Administrative Agent
(and, in the case of prepayment of a Swingline Loan, the Swingline Lender) by
telephone (confirmed by telecopy) of any prepayment hereunder (i) in the case of
prepayment of a Eurocurrency Revolving Borrowing, not later than 11:00 a.m.,
Local Time, three (3) Business Days before the date of prepayment, (ii) in the
case of prepayment of an ABR Borrowing, not later than 11:00 a.m., New York City
time, one (1) Business Day before the date of prepayment or (iii) in the case of
prepayment of a Swingline Loan, not later than 12:00 noon, New York City time,
on the date of prepayment. Each such notice shall be irrevocable and shall
specify the prepayment date and the principal amount of each Borrowing or
portion thereof to be prepaid; provided that, if a notice of prepayment is given
in connection with a conditional notice of termination of the Commitments as
contemplated by Section 2.09, then such notice of prepayment may be revoked if
such notice of termination is revoked in accordance with Section 2.09. Promptly
following receipt of any such notice relating to a Borrowing, the Administrative
Agent shall advise the Lenders of the contents thereof. Each partial prepayment
of any Borrowing shall be in an amount that would be permitted in the case of an
advance of a Borrowing of the same Type as provided in Section 2.02. Each
prepayment of a Revolving Borrowing shall be applied ratably to the Revolving
Loans included in the prepaid Revolving Borrowing, and each voluntary prepayment
of a Term Loan Borrowing shall be applied ratably to the Term Loans included in
the prepaid Term Loan Borrowing in such order of application as directed by the
Company. Prepayments shall be accompanied by (i) accrued interest to the extent
required by Section 2.13 and (ii) break funding payments pursuant to
Section 2.16.


(b)If at any time, (i) other than as a result of fluctuations in currency
exchange rates, (A) the sum of the aggregate principal Dollar Amount of all of
the Revolving Credit Exposures (calculated, with respect to those Credit Events
denominated in Foreign Currencies, as of the most recent Computation Date with
respect to each such Credit Event) exceeds the aggregate Revolving Commitments
or (B) the sum of the aggregate principal Dollar Amount of all of the
outstanding Revolving Credit Exposures denominated in Foreign Currencies (the
“Foreign Currency Exposure”) (so calculated), as of the most recent Computation
Date with respect to each such Credit Event, exceeds the Foreign Currency
Sublimit or (ii) solely as a result of fluctuations in currency exchange rates,
(A) the sum of the aggregate principal Dollar Amount of all of the Revolving
Credit Exposures (so calculated) exceeds 105% of the aggregate Revolving
Commitments or (B) the Foreign Currency Exposure, as of the most recent
Computation Date with respect to each such Credit Event, exceeds 105% of the
Foreign Currency Sublimit, the Borrowers shall in each case immediately repay

40

--------------------------------------------------------------------------------




Revolving Borrowings or cash collateralize LC Exposure in an account with the
Administrative Agent pursuant to Section 2.06(j), as applicable, in an aggregate
principal amount sufficient to cause (x) the aggregate Dollar Amount of all
Revolving Credit Exposures (so calculated) to be less than or equal to the
aggregate Revolving Commitments and (y) the Foreign Currency Exposure to be less
than or equal to the Foreign Currency Sublimit, as applicable.


SECTION 2.12 Fees. (a) The Company agrees to pay to the Administrative Agent for
the account of each Revolving Lender a commitment fee, which shall accrue at the
Applicable Rate on the Available Revolving Commitment of such Lender during the
period from and including the Effective Date to but excluding the date on which
such Commitment terminates; provided that, if such Lender continues to have any
Revolving Credit Exposure after its Revolving Commitment terminates, then such
commitment fee shall continue to accrue on the daily amount of such Lender's
Revolving Credit Exposure from and including the date on which its Revolving
Commitment terminates to but excluding the date on which such Lender ceases to
have any Revolving Credit Exposure. Accrued commitment fees shall be payable in
arrears on the last day of March, June, September and December of each year and
on the date on which the Revolving Commitments terminate, commencing on the
first such date to occur after the date hereof; provided that any commitment
fees accruing after the date on which the Revolving Commitments terminate shall
be payable on demand. All commitment fees shall be computed on the basis of a
year of 360 days and shall be payable for the actual number of days elapsed
(including the first day but excluding the last day).


(b)The Company agrees to pay (i) to the Administrative Agent for the account of
each Revolving Lender a participation fee with respect to its participations in
Letters of Credit, which shall accrue at the same Applicable Rate used to
determine the interest rate applicable to Eurocurrency Revolving Loans on the
average daily Dollar Amount of such Lender's LC Exposure (excluding any portion
thereof attributable to unreimbursed LC Disbursements) during the period from
and including the Effective Date to but excluding the later of the date on which
such Revolving Lender's Revolving Commitment terminates and the date on which
such Lender ceases to have any LC Exposure and (ii) to the relevant Issuing Bank
for its own account a fronting fee, which shall accrue at the rate of 0.125% per
annum on the average daily Dollar Amount of the LC Exposure (excluding any
portion thereof attributable to unreimbursed LC Disbursements) attributable to
Letters of Credit issued by such Issuing Bank during the period from and
including the Effective Date to but excluding the later of the date of
termination of the Revolving Commitments and the date on which there ceases to
be any LC Exposure, as well as such Issuing Bank's reasonable and standard fees
and commissions with respect to the issuance, amendment, cancellation,
negotiation, transfer, presentment, renewal or extension of any Letter of Credit
or processing of drawings thereunder. Participation fees and fronting fees
accrued through and including the last day of March, June, September and
December of each year shall be payable on the third (3rd) Business Day following
such last day, commencing on the first such date to occur after the Effective
Date; provided that all such fees shall be payable on the date on which the
Revolving Commitments terminate and any such fees accruing after the date on
which the Revolving Commitments terminate shall be payable on demand. Any other
fees payable to any Issuing Bank pursuant to this paragraph shall be payable
within ten (10) days after demand. All participation fees and fronting fees
shall be computed on the basis of a year of 360 days and shall be payable for
the actual number of days elapsed (including the first day but excluding the
last day). Participation fees and fronting fees in respect of Letters of Credit
denominated in Dollars shall be paid in Dollars, and participation fees and
fronting fees in respect of Letters of Credit denominated in a Foreign Currency
shall be paid in such Foreign Currency.


(c)The Company agrees to pay to the Administrative Agent, for its own account,
fees payable in the amounts and at the times separately agreed upon between the
Company and the Administrative Agent.

41

--------------------------------------------------------------------------------




(d)All fees payable hereunder shall be paid on the dates due, in Dollars (except
as otherwise expressly provided in this Section 2.12) and immediately available
funds, to the Administrative Agent (or to each Issuing Bank, in the case of fees
payable to it) for distribution, in the case of commitment fees and
participation fees, to the applicable Lenders. Fees paid shall not be refundable
under any circumstances.


SECTION 2.13 Interest (a) The Loans comprising each ABR Borrowing shall bear
interest at the Alternate Base Rate plus the Applicable Rate.


(b)The Loans comprising each Eurocurrency Borrowing (other than each Swingline
Loan) shall bear interest at the Adjusted LIBO Rate for the Interest Period in
effect for such Borrowing plus the Applicable Rate. Each Swingline Loan shall
bear interest at the Adjusted LIBO Rate for a one (1) month Interest Period plus
the Applicable Rate.


(c)Notwithstanding the foregoing, (i) during the occurrence and continuance of
any Event of Default arising from the failure by any Borrower to pay any
principal of or interest on any Loan or any fee or other amount payable
hereunder when due, whether at stated maturity, upon acceleration or otherwise,
such overdue amount shall bear interest, after as well as before judgment, at a
rate per annum equal to (x) in the case of overdue principal of any Loan, 2%
plus the rate otherwise applicable to such Loan as provided in the preceding
paragraphs of this Section or (y) in the case of any other amount, 2% plus the
rate applicable to ABR Loans as provided in paragraph (a) of this Section and
(ii) during the occurrence and continuance of any other Event of Default not
described in clause (i) above, the Required Lenders may, at their option, by
notice to the Company (which notice may be revoked at the option of the Required
Lenders notwithstanding any provision of Section 9.02 requiring the consent of
“each Lender directly affected thereby” for reductions in interest rates),
declare that (x) all Loans shall bear interest at 2% plus the rate otherwise
applicable to such Loans as provided in the preceding paragraphs of this Section
or (y) in the case of any other amount outstanding hereunder, such amount shall
accrue at 2% plus the rate applicable to such fee or other obligation as
provided hereunder.


(d)Accrued interest on each Loan shall be payable in arrears on each Interest
Payment Date for such Loan and, in the case of Revolving Loans, upon termination
of the Revolving Commitments; provided that (i) interest accrued pursuant to
paragraph (c) of this Section shall be payable on demand, (ii) in the event of
any repayment or prepayment of any Loan (other than a prepayment of an ABR
Revolving Loan prior to the end of the Availability Period), accrued interest on
the principal amount repaid or prepaid shall be payable on the date of such
repayment or prepayment and (iii) in the event of any conversion of any
Eurocurrency Loan prior to the end of the current Interest Period therefor,
accrued interest on such Loan shall be payable on the effective date of such
conversion.


(e)All interest hereunder shall be computed on the basis of a year of 360 days,
except that interest (i) computed by reference to the Alternate Base Rate at
times when the Alternate Base Rate is based on the Prime Rate shall be computed
on the basis of a year of 365 days (or 366 days in a leap year) and (ii) for
Borrowings denominated in Pounds Sterling shall be computed on the basis of a
year of 365 days, and in each case shall be payable for the actual number of
days elapsed (including the first day but excluding the last day). The
applicable Alternate Base Rate, Adjusted LIBO Rate or LIBO Rate shall be
determined by the Administrative Agent, and such determination shall be
conclusive absent manifest error.
        
SECTION 2.14. Alternate Rate of Interest. If prior to the commencement of any
Interest Period for a Eurocurrency Borrowing:

42

--------------------------------------------------------------------------------




(a)the Administrative Agent determines (which determination shall be conclusive
absent manifest error) that adequate and reasonable means do not exist for
ascertaining the Adjusted LIBO Rate or the LIBO Rate, as applicable, for such
Interest Period; or


(b)the Administrative Agent is advised by the Required Lenders that the Adjusted
LIBO Rate or the LIBO Rate, as applicable, for such Interest Period will not
adequately and fairly reflect the cost to such Lenders (or Lender) of making or
maintaining their Loans (or its Loan) included in such Borrowing for such
Interest Period;


then the Administrative Agent shall give notice thereof to the applicable
Borrower and the Lenders by telephone or telecopy as promptly as practicable
thereafter and, until the Administrative Agent notifies the applicable Borrower
and the Lenders that the circumstances giving rise to such notice no longer
exist, (i) any Interest Election Request that requests the conversion of any
Borrowing to, or continuation of any Borrowing as, a Eurocurrency Borrowing
shall be ineffective and, unless repaid, (A) in the case of a Eurocurrency
Borrowing denominated in Dollars, such Borrowing shall be made as an ABR
Borrowing and (B) in the case of a Eurocurrency Borrowing denominated in a
Foreign Currency, such Eurocurrency Borrowing shall be repaid on the last day of
the then current Interest Period applicable thereto and (ii) if any Borrowing
Request requests a Eurocurrency Borrowing in Dollars, such Borrowing shall be
made as an ABR Borrowing (and if any Borrowing Request requests a Eurocurrency
Revolving Borrowing denominated in a Foreign Currency, such Borrowing Request
shall be ineffective); provided that if the circumstances giving rise to such
notice affect only one Type of Borrowings, then the other Type of Borrowings
shall be permitted.
SECTION 2.15. Increased Costs (a) If any Change in Law shall:


(i)impose, modify or deem applicable any reserve, special deposit or similar
requirement (including any compulsory loan requirement, insurance charge or
other assessment) against assets of, deposits with or for the account of, or
credit extended by, any Lender (except any such reserve requirement reflected in
the Adjusted LIBO Rate) or any Issuing Bank;


(ii)impose on any Lender or any Issuing Bank or the London interbank market any
other condition, cost or expense (other than Taxes) affecting this Agreement or
Loans made by such Lender or any Letter of Credit or participation therein; or


(iii)subject any Recipient to any Taxes or UK Tax (other than (A) Indemnified
Taxes, (B) Taxes described in clauses (b) through (d) of the definition of
Excluded Taxes, (C) Connection Income Taxes and (D) UK Tax consisting of a Tax
Deduction required by law to be made by a Borrower or compensated for by Section
2.17A) on its loans, loan principal, letters of credit, commitments, or other
obligations, or its deposits, reserves, other liabilities or capital
attributable thereto;


and the result of any of the foregoing shall be to increase the cost to such
Lender or such other Recipient of making or maintaining any Loan or of
maintaining its obligation to make any such Loan (including, without limitation,
pursuant to any conversion of any Borrowing denominated in an Agreed Currency
into a Borrowing denominated in any other Agreed Currency) or to increase the
cost to such Lender, such Issuing Bank or such other Recipient of participating
in, issuing or maintaining any Letter of Credit (including, without limitation,
pursuant to any conversion of any Borrowing denominated in an Agreed Currency
into a Borrowing denominated in any other Agreed Currency) or to reduce the
amount of any sum received or receivable by such Lender, such Issuing Bank or
such other Recipient hereunder, whether of principal, interest or otherwise
(including, without limitation, pursuant to any conversion of any Borrowing
denominated in an Agreed

43

--------------------------------------------------------------------------------




Currency into a Borrowing denominated in any other Agreed Currency), then the
applicable Borrower will pay to such Lender, such Issuing Bank or such other
Recipient, as the case may be, such additional amount or amounts as will
compensate such Lender, such Issuing Bank or such other Recipient, as the case
may be, for such additional costs incurred or reduction suffered.
(b)If any Lender or any Issuing Bank determines that any Change in Law regarding
capital or liquidity requirements has or would have the effect of reducing the
rate of return on such Lender's or such Issuing Bank's capital or on the capital
of such Lender's or such Issuing Bank's holding company, if any, as a
consequence of this Agreement or the Loans made by, or participations in Letters
of Credit held by, such Lender, or the Letters of Credit issued by such Issuing
Bank, to a level below that which such Lender or such Issuing Bank or such
Lender's or such Issuing Bank's holding company could have achieved but for such
Change in Law (taking into consideration such Lender's or such Issuing Bank's
policies and the policies of such Lender's or such Issuing Bank's holding
company with respect to capital adequacy and liquidity), then from time to time
the applicable Borrower will pay to such Lender or such Issuing Bank, as the
case may be, such additional amount or amounts as will compensate such Lender or
such Issuing Bank or such Lender's or such Issuing Bank's holding company for
any such reduction suffered.


(c)A certificate of a Lender or an Issuing Bank setting forth the amount or
amounts necessary to compensate such Lender or such Issuing Bank or its holding
company, as the case may be, and as determined in good faith, as specified in
paragraph (a) or (b) of this Section shall be delivered to the Company and shall
be conclusive absent manifest error. The Company shall pay, or cause the other
Borrowers to pay, such Lender or such Issuing Bank, as the case may be, the
amount shown as due on any such certificate within ten (10) days after receipt
thereof.


(d)Failure or delay on the part of any Lender or any Issuing Bank to demand
compensation pursuant to this Section shall not constitute a waiver of such
Lender's or such Issuing Bank's right to demand such compensation; provided that
the Company shall not be required to compensate a Lender or an Issuing Bank
pursuant to this Section for any increased costs or reductions incurred more
than 270 days prior to the date that such Lender or such Issuing Bank, as the
case may be, notifies the Company of the Change in Law giving rise to such
increased costs or reductions and of such Lender's or such Issuing Bank's
intention to claim compensation therefor; provided further that, if the Change
in Law giving rise to such increased costs or reductions is retroactive, then
the 270-day period referred to above shall be extended to include the period of
retroactive effect thereof.


SECTION 2.16. Break Funding Payments. In the event of (a) the payment of any
principal of any Eurocurrency Loan other than on the last day of an Interest
Period applicable thereto (including as a result of an Event of Default or as a
result of any prepayment pursuant to Section 2.11), (b) the conversion of any
Eurocurrency Loan other than on the last day of the Interest Period applicable
thereto, (c) the failure to borrow, convert, continue or prepay any Eurocurrency
Loan on the date specified in any notice delivered pursuant hereto (regardless
of whether such notice may be revoked under Section 2.11(a) and is revoked in
accordance therewith) or (d) the assignment of any Eurocurrency Loan other than
on the last day of the Interest Period applicable thereto as a result of a
request by the Company pursuant to Section 2.19, then, in any such event, the
Borrowers shall compensate each Lender for the loss, cost and expense
attributable to such event. Such loss, cost or expense to any Lender shall be
deemed to include an amount determined by such Lender to be the excess, if any,
of (i) the amount of interest which would have accrued on the principal amount
of such Loan had such event not occurred, at the Adjusted LIBO Rate that would
have been applicable to such Loan, for the period from the date of such event to
the last day of the then current Interest Period therefor (or, in the case of a
failure to borrow, convert or continue, for the period that would have been the
Interest Period for such Loan), over (ii) the amount of interest which would
accrue on such principal amount

44

--------------------------------------------------------------------------------




for such period at the interest rate which such Lender would bid were it to bid,
at the commencement of such period, for deposits in the relevant currency of a
comparable amount and period from other banks in the eurocurrency market. A
certificate of any Lender setting forth any amount or amounts that such Lender
is entitled to receive pursuant to this Section, as determined in good faith,
shall be delivered to the applicable Borrower and shall be conclusive absent
manifest error. The applicable Borrower shall pay such Lender the amount shown
as due on any such certificate within ten (10) days after receipt thereof.


SECTION 2.17 Taxes (a) Payments Free of Taxes. Any and all payments by or on
account of any obligation of any Loan Party under any Loan Document shall be
made without deduction or withholding for any Taxes, except as required by
applicable law. If any applicable law (as determined in the good faith
discretion of an applicable withholding agent) requires the deduction or
withholding of any Tax from any such payment by a withholding agent, then the
applicable withholding agent shall be entitled to make such deduction or
withholding and shall timely pay the full amount deducted or withheld to the
relevant Governmental Authority in accordance with applicable law and, if such
Tax is an Indemnified Tax, then the sum payable by the applicable Loan Party
shall be increased as necessary so that after such deduction or withholding has
been made (including such deductions and withholdings applicable to additional
sums payable under this Section 2.17) the applicable Recipient receives an
amount equal to the sum it would have received had no such deduction or
withholding been made.


(b)Payment of Other Taxes by the Borrowers. The relevant Borrower shall timely
pay to the relevant Governmental Authority in accordance with applicable law, or
at the option of the Administrative Agent timely reimburse it for, Other Taxes.


(c)Evidence of Payments. As soon as practicable after any payment of Taxes by
any Loan Party to a Governmental Authority pursuant to this Section 2.17, such
Loan Party shall deliver to the Administrative Agent the original or a certified
copy of a receipt issued by such Governmental Authority evidencing such payment,
a copy of the return reporting such payment or other evidence of such payment
reasonably satisfactory to the Administrative Agent.


(d)Indemnification by the Loan Parties. The Loan Parties shall indemnify each
Recipient, within 10 days after demand therefor, for the full amount of any
Indemnified Taxes (including Indemnified Taxes imposed or asserted on or
attributable to amounts payable under this Section) payable or paid by such
Recipient or required to be withheld or deducted from a payment to such
Recipient and any reasonable expenses arising therefrom or with respect thereto,
whether or not such Indemnified Taxes were correctly or legally imposed or
asserted by the relevant Governmental Authority. A certificate as to the amount
of such payment or liability delivered to the relevant Borrower by a Lender
(with a copy to the Administrative Agent), or by the Administrative Agent on its
own behalf or on behalf of a Lender, shall be conclusive absent manifest error.


(e)Indemnification by the Lenders. Each Lender shall severally indemnify the
Administrative Agent, within 10 days after demand therefor, for (i) any
Indemnified Taxes attributable to such Lender (but only to the extent that any
Loan Party has not already indemnified the Administrative Agent for such
Indemnified Taxes and without limiting the obligation of the Loan Parties to do
so), (ii) any Taxes attributable to such Lender's failure to comply with the
provisions of Section 9.04(c) relating to the maintenance of a Participant
Register and (iii) any Excluded Taxes attributable to such Lender, in each case,
that are payable or paid by the Administrative Agent in connection with any Loan
Document, and any reasonable expenses arising therefrom or with respect thereto,
whether or not such Taxes were correctly or legally imposed or asserted by the
relevant Governmental Authority. A certificate as to the amount of such payment
or liability delivered to any Lender by the Administrative Agent shall be
conclusive absent manifest

45

--------------------------------------------------------------------------------




error. Each Lender hereby authorizes the Administrative Agent to set off and
apply any and all amounts at any time owing to such Lender under any Loan
Document or otherwise payable by the Administrative Agent to the Lender from any
other source against any amount due to the Administrative Agent under this
paragraph (e).


(f)Status of Lenders. (i) Any Lender that is entitled to an exemption from or
reduction of withholding Tax with respect to payments made under any Loan
Document shall deliver to the Borrowers and the Administrative Agent, prior to
the first payment received by such Lender pursuant to this Agreement or
otherwise, at the time or times reasonably requested by the Borrowers or the
Administrative Agent, such properly completed and executed documentation
reasonably requested by the Borrowers or the Administrative Agent as will permit
such payments to be made without withholding or at a reduced rate of
withholding. In addition, any Lender, if reasonably requested by the Borrowers
or the Administrative Agent, shall deliver such other information or
documentation prescribed by applicable law or reasonably requested by the
Borrowers or the Administrative Agent as will enable the Borrowers or the
Administrative Agent to determine whether or not such Lender is subject to
backup withholding or information reporting requirements. Notwithstanding
anything to the contrary in the preceding two sentences, the completion,
execution and submission of such documentation (other than such documentation
set forth in Section 2.17(f)(ii)(A), (ii)(B) and (ii)(D) below) shall not be
required if in the Lender's reasonable judgment such completion, execution or
submission would subject such Lender to any material unreimbursed cost or
expense or would materially prejudice the legal or commercial position of such
Lender.
(ii)Without limiting the generality of the foregoing, in the event that any
Borrower is a U.S. Person or, under any applicable Law, any Borrower is treated
as making payments from a U.S. Person:
(A)any Lender that is a U.S. Person shall deliver to such Borrower and the
Administrative Agent on or prior to the date on which such Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the
reasonable request of such Borrower or the Administrative Agent), executed
originals of IRS Form W-9 (as may be amended, modified or replaced by the IRS,
an “IRS Form W-9”) certifying that such Lender is exempt from U.S. Federal
backup withholding tax;
(B)any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to such Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of such Borrower or the Administrative
Agent), whichever of the following is applicable;


(1) in the case of a Foreign Lender claiming the benefits of an income tax
treaty to which the United States is a party (x) with respect to payments of
interest under any Loan Document, executed originals of IRS Form W-8BEN
establishing an exemption from, or reduction of, U.S. Federal withholding Tax
pursuant to the “interest” article of such tax treaty and (y) with respect to
any other applicable payments under any Loan Document, IRS Form W-8BEN (as may
be amended, modified or replaced by the IRS, an “IRS Form W-8BEN”) establishing
an exemption from, or reduction of, U.S. Federal withholding Tax pursuant to the
“business profits” or “other income” article of such tax treaty;


(2) executed originals of IRS Form W-8ECI (as may be amended, modified or
replaced by the IRS, an “IRS Form W-8ECI”);



46

--------------------------------------------------------------------------------




(3) in the case of a Foreign Lender claiming the benefits of the exemption for
portfolio interest under Section 881(c) of the Code, (x) a certificate
substantially in the form of Exhibit G-1 to the effect that such Foreign Lender
is not a “bank” within the meaning of Section 881(c)(3)(A) of the Code, a “10
percent shareholder” of such Borrower within the meaning of Section 881(c)(3)(B)
of the Code, or a “controlled foreign corporation” described in Section
881(c)(3)(C) of the Code (a “U.S. Tax Compliance Certificate”) and (y) executed
originals of IRS Form W-8BEN; or


(4) to the extent a Foreign Lender is not the beneficial owner, executed
originals of IRS Form W-8IMY (as may be amended, modified or replaced by the
IRS, an “IRS Form W-8IMY”), accompanied by IRS Form W-8ECI, IRS Form W-8BEN, a
U.S. Tax Compliance Certificate substantially in the form of Exhibit G-2 or
Exhibit G-3, IRS Form W-9, and/or other certification documents from each
beneficial owner, as applicable; provided that if the Foreign Lender is a
partnership and one or more direct or indirect partners of such Foreign Lender
are claiming the portfolio interest exemption, such Foreign Lender may provide a
U.S. Tax Compliance Certificate substantially in the form of Exhibit G-4 on
behalf of each such direct and indirect partner;
(C)any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to such Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of such Borrower or the Administrative
Agent), executed originals of any other form prescribed by applicable law as a
basis for claiming exemption from or a reduction in U.S. Federal withholding
Tax, duly completed, together with such supplementary documentation as may be
prescribed by applicable law to permit such Borrower or the Administrative Agent
to determine the withholding or deduction required to be made; and


(D)if a payment made to a Lender under any Loan Document would be subject to
U.S. Federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to such Borrower and the Administrative Agent at the time or times
and in the manner prescribed by law and at such time or times and in the manner
reasonably requested by such Borrower or the Administrative Agent such
documentation prescribed by applicable law (including as prescribed by Section
1471(b)(3)(C)(i) of the Code) and such additional information and documentation
reasonably requested by such Borrower or the Administrative Agent as may be
necessary for such Borrower and the Administrative Agent to comply with their
obligations under FATCA and to determine that such Lender has complied with such
Lender's obligations under FATCA or to determine the amount to deduct and
withhold from such payment. Solely for purposes of this clause (D), “FATCA”
shall include any amendments made to FATCA after the date of this Agreement.


Each Lender agrees that if any form or certification it previously delivered
expires or becomes obsolete or inaccurate in any respect, it shall promptly
update such form or certification or promptly notify the Company and the
Administrative Agent in writing of its legal inability to do so.

47

--------------------------------------------------------------------------------




(g)Treatment of Certain Refunds. If any party determines, in its sole discretion
exercised in good faith, that it has received a refund of any Taxes as to which
it has been indemnified pursuant to this Section 2.17 (including by the payment
of additional amounts pursuant to this Section 2.17), it shall pay to the
indemnifying party an amount equal to such refund (but only to the extent of
indemnity payments made under this Section 2.17 with respect to the Taxes giving
rise to such refund), net of all reasonable out-of-pocket expenses (including
all Taxes) of such indemnified party and without interest (other than any
interest paid by the relevant Governmental Authority with respect to such
refund). Such indemnifying party, upon the request of such indemnified party,
shall repay to such indemnified party the amount paid over pursuant to this
paragraph (g) (plus any penalties, interest or other charges imposed by the
relevant Governmental Authority) in the event that such indemnified party is
required to repay such refund to such Governmental Authority. Notwithstanding
anything to the contrary in this paragraph (g), in no event will the indemnified
party be required to pay any amount to an indemnifying party pursuant to this
paragraph (g) the payment of which would place the indemnified party in a less
favorable net after-Tax position than the indemnified party would have been in
if the Tax subject to indemnification and giving rise to such refund had not
been deducted, withheld or otherwise imposed and the indemnification payments or
additional amounts with respect to such Tax had never been paid. This paragraph
shall not be construed to require any indemnified party to make available its
Tax returns (or any other information relating to its Taxes that it deems
confidential) to the indemnifying party or any other Person.


(h)Survival. Each party's obligations under this Section 2.17 shall survive the
resignation or replacement of the Administrative Agent or any assignment of
rights by, or the replacement of, a Lender, the termination of the Commitments
and the repayment, satisfaction or discharge of all obligations under any Loan
Document.


(i)Defined Terms. For purposes of this Section 2.17, the term “Lender” includes
each Issuing Bank and the term “applicable law” includes FATCA.


SECTION 2.17A.    UK Tax.
(a)    Unless a contrary indication appears, in this Section 2.17A a reference
to “determines” or “determined” means a determination made in the absolute
discretion of the person making the determination.
(b)    A Borrower shall make all payments to be made by it under a Loan Document
without any Tax Deduction, unless a Tax Deduction is required by law.
(c)    A Borrower shall promptly upon becoming aware that it must make a Tax
Deduction (or that there is any change in the rate or the basis of a Tax
Deduction) notify the Administrative Agent accordingly. Similarly, a Lender
shall notify the Administrative Agent on becoming so aware in respect of a
payment payable to that Lender. If the Administrative Agent receives such
notification from a Lender it shall notify the relevant Borrower.
(d)    If a Tax Deduction is required by law to be made by a Borrower under any
Loan Document, the amount of the payment due from a Borrower shall be increased
to an amount which (after making any Tax Deduction) leaves an amount equal to
the payment which would have been due if no Tax Deduction had been required.

48

--------------------------------------------------------------------------------




(e)    A Borrower is not required to make an increased payment to a Lender under
clause (d) above for a Tax Deduction in respect of tax imposed by the United
Kingdom from a payment of interest on a Loan, if on the date on which the
payment falls due:
(i)    the payment could have been made to the relevant Lender without a Tax
Deduction if it was a Qualifying Lender, but on that date that Lender is not or
has ceased to be a Qualifying Lender other than as a result of any change after
the date it became a Lender under this Agreement in (or in the interpretation,
administration, or application of) any law or any published practice or
concession of any relevant taxing authority; or
(ii)    the relevant Lender is a Qualifying Lender solely under sub-paragraph
(i)(b) of the definition of Qualifying Lender and:
(A)
an officer of H.M. Revenue & Customs has given (and not revoked) a direction (a
“Direction”) under section 931 of the ITA which relates to that payment and that
Lender has received from a Borrower a certified copy of that Direction; and

(B)
the payment could have been made to the Lender without any Tax Deduction if that
Direction had not been made; or

(iii)    the relevant Lender is a Qualifying Lender solely by virtue of
paragraph (i)(b) of the definition of Qualifying Lender and:
(A)
the relevant Lender has not given a Tax Confirmation to the Company; and

(B)
the payment could have been made to the Lender without any Tax Deduction if the
Lender had given a Tax Confirmation to the Company, on the basis that the Tax
Confirmation would have enabled the Company to have formed a reasonable belief
that the payment was an “excepted payment” for the purpose of section 930 of the
ITA; or

(iv)    the relevant Lender is a Treaty Lender and a Borrower is able to
demonstrate that the payment could have been made to the Lender without the Tax
Deduction had that Lender complied with its obligations under clause (h) below.
(f)    If a Borrower is required to make a Tax Deduction, such Borrower shall
make that Tax Deduction and any payment required in connection with that Tax
Deduction within the time allowed and in the minimum amount required by law.
(g)    Within 30 days of making either a Tax Deduction or any payment required
in connection with that Tax Deduction, a Borrower shall deliver to the
Administrative Agent for the Lender entitled to the payment a statement under
section 975 of the ITA or other evidence reasonably satisfactory to the Lender
that the Tax Deduction has been made or (as applicable) any appropriate payment
paid to the relevant taxing authority.
(h)    (i) Subject to paragraph (ii) below, a Treaty Lender and a Borrower which
makes a payment to which that Treaty Lender is entitled shall co-operate in
completing any procedural formalities necessary for that Borrower to obtain
authorisation to make that payment without a Tax Deduction.

49

--------------------------------------------------------------------------------




(ii)    Nothing in paragraph (i) above shall require a Treaty Lender to:
(A)
register under the HMRC DT Treaty Passport scheme;

(B)
apply the HMRC DT Treaty Passport scheme to any Loan if it has so registered; or

(C)
file Treaty forms if it has included an indication to the effect that it wishes
the HMRC DT Treaty Passport scheme to apply to this Agreement in accordance with
paragraph (i) below and the Borrower making that payment has not complied with
its obligations under paragraph (j) below.

(i)    A Treaty Lender which holds a passport under the HMRC DT Treaty Passport
scheme, and which wishes that scheme to apply to this Agreement, shall provide
an indication to that effect by notifying the Company of its scheme reference
number and its jurisdiction of tax residence (and, in the case of a Treaty
Lender that is a party to this Agreement on the Effective Date, it may provide
such notification by including such details on its signature page to this
Agreement).
(j)    Where a Lender includes the indication described in paragraph (i) above
the relevant Borrower shall file a duly completed form DTTP2 in respect of such
Lender with HM Revenue & Customs, within 30 working days of the date such Lender
becomes a Lender under this Agreement or, within 30 working days of the date
such Borrower becomes a Borrower under this Agreement (as the case may be), and
shall promptly provide the Lender with a copy of that filing.
(k)    A Borrower shall (within 3 Business Days of demand by the Administrative
Agent) pay to a Protected Party an amount equal to the loss, liability or cost
which that Protected Party determines will be or has been (directly or
indirectly) suffered for or on account of UK Tax by that Protected Party in
respect of any Loan Document.
(l)    Clause (k) above shall not apply with respect to any UK Tax assessed on a
Protected Party:
(i)    under the law of the jurisdiction in which that Protected Party is
incorporated or, if different, the jurisdiction (or jurisdictions) in which that
Protected Party is treated as resident for tax purposes; or
(ii)    under the law of the jurisdiction in which that Protected Party's
facility office is located in respect of amounts received or receivable in that
jurisdiction,
if that UK Tax is imposed on or calculated by reference to the net income
received or receivable (but not any sum deemed to be received or receivable) by
that Protected Party.
(m)    Furthermore, clause (k) above shall not apply to the extent a loss,
liability or cost:
(i)    is compensated for by an increased payment under clause (d) above; or
(ii)    would have been compensated for by an increased payment under clause (d)
above but was not so compensated solely because one of the exclusions in clause
(e) applied.

50

--------------------------------------------------------------------------------




(n)    A Protected Party making, or intending to make a claim under clause (k)
above shall promptly notify the Administrative Agent of the event which will
give, or has given, rise to the claim, following which the Administrative Agent
shall notify the Borrowers.
(o)    A Protected Party shall, on receiving a payment from a Borrower under
clause (i) above, notify the Administrative Agent.
(p)    If a Borrower makes a Tax Payment and the relevant Lender determines
that:
(i)    a Tax Credit is attributable either to an increased payment of which that
Tax Payment forms part or to that Tax Payment; and
(ii)    that Lender has obtained, utilized and retained that Tax Credit,
the relevant Lender shall pay an amount to that Borrower which that Lender
determines will leave it (after that payment) in the same after-tax position as
it would have been in had the Tax Payment not been made by that Borrower.
(q)    A Borrower shall pay and, within three (3) Business Days of demand,
indemnify each Credit Party against any cost, loss or liability that Credit
Party incurs in relation to all stamp duty, registration and other similar UK
Tax payable in respect of any Loan Document (excluding, for the avoidance of
doubt, any such UK Tax arising in connection with an assignment or transfer by
that Credit Party of its rights under any Loan Document).
(r)    All amounts set out, or expressed to be payable under a Loan Document by
any party to a Credit Party which (in whole or part) constitute the
consideration for a supply or supplies for VAT purposes shall be deemed to be
exclusive of any VAT which is chargeable on such supply or supplies, and
accordingly, subject to clause (s) below, if VAT is or becomes chargeable on any
supply made by any Credit Party to any party under a Loan Document, that party
shall pay to the Credit Party (in addition to and at the same time as paying the
consideration for such supply) an amount equal to the amount of such VAT (and
such Credit Party shall promptly provide an appropriate VAT invoice to such
party).
(s)    If VAT is or becomes chargeable on any supply made by any Credit Party
(the “Supplier”) to any other Credit Party (the “Recipient”) under a Loan
Document, and any party other than the Recipient (the “Subject Party”) is
required by the terms of any Loan Document to pay an amount equal to the
consideration for such supply to the Supplier (rather than being required to
reimburse the Recipient in respect of that consideration), (i) (where the
Supplier is the person required to account to the relevant tax authority for the
VAT) the Subject Party must also pay to the Supplier (in addition to and at the
same time as paying such amount) an amount equal to the amount of such VAT. The
Recipient must (where this clause (s)(i) applies) promptly pay to the Subject
Party an amount equal to any credit or repayment obtained by the Recipient from
the relevant tax authority which the Recipient reasonably determines is in
respect of such VAT and (ii) (where the Recipient is the person required to
account to the relevant tax authority for the VAT) the Subject Party must
promptly, following demand from the Recipient, pay to the Recipient an amount
equal to the VAT chargeable but only to the extent that the Recipient reasonably
determines that it is not entitled to credit or repayment from the relevant tax
authority in respect of that VAT.
(t)    Where a Loan Document requires any party to reimburse a Credit Party for
any costs or expenses, that party shall also at the same time pay and indemnify
the Credit Party against all VAT incurred by the Credit Party in respect of the
costs or expenses to the extent that the Credit Party reasonably

51

--------------------------------------------------------------------------------




determines that neither it nor any other member of any group of which it is a
member for VAT purposes is entitled to credit or repayment from the relevant tax
authority in respect of the VAT.
(u)    Any reference in this Section 2.17A to any party shall, at any time when
such party is treated as a member of a group for VAT purposes, include (where
appropriate and unless the context otherwise requires) a reference to the
representative member of such group at such time (the term “representative
member” to have the same meaning as in the Value Added Tax Act 1994).
This Section 2.17A shall be deemed to constitute an integral part of Section
2.17 and any reference in this Agreement to Section 2.17 shall be deemed to
include Section 2.17A.
SECTION 2.18. Payments Generally; Allocations of Proceeds; Pro Rata Treatment;
Sharing of Set-offs.


(a)Each Borrower shall make each payment required to be made by it hereunder
(whether of principal, interest, fees or reimbursement of LC Disbursements, or
of amounts payable under Section 2.15, 2.16 or 2.17, or otherwise) prior to
(i) in the case of payments denominated in Dollars, 12:00 noon, New York City
time and (ii) in the case of payments denominated in a Foreign Currency, 12:00
noon, Local Time, in the city of the Administrative Agent's Eurocurrency Payment
Office for such currency, in each case on the date when due, in immediately
available funds, without set-off or counterclaim. Any amounts received after
such time on any date may, in the discretion of the Administrative Agent, be
deemed to have been received on the next succeeding Business Day for purposes of
calculating interest thereon. All such payments shall be made (i) in the same
currency in which the applicable Credit Event was made (or where such currency
has been converted to euro, in euro) and (ii) to the Administrative Agent at its
offices at 10 South Dearborn Street, Chicago, Illinois 60603 or, in the case of
a Credit Event denominated in a Foreign Currency, the Administrative Agent's
Eurocurrency Payment Office for such currency, except payments to be made
directly to any Issuing Bank or Swingline Lender as expressly provided herein
and except that payments pursuant to Sections 2.15, 2.16, 2.17 and 9.03 shall be
made directly to the Persons entitled thereto. The Administrative Agent shall
distribute any such payments denominated in the same currency received by it for
the account of any other Person to the appropriate recipient promptly following
receipt thereof. If any payment hereunder shall be due on a day that is not a
Business Day, the date for payment shall be extended to the next succeeding
Business Day, and, in the case of any payment accruing interest, interest
thereon shall be payable for the period of such extension. Notwithstanding the
foregoing provisions of this Section, if, after the making of any Credit Event
in any Foreign Currency, currency control or exchange regulations are imposed in
the country which issues such currency with the result that the type of currency
in which the Credit Event was made (the “Original Currency”) no longer exists or
any Borrower is not able to make payment to the Administrative Agent for the
account of the Lenders in such Original Currency, then all payments to be made
by such Borrower hereunder in such currency shall instead be made when due in
Dollars in an amount equal to the Dollar Amount (as of the date of repayment) of
such payment due, it being the intention of the parties hereto that the
Borrowers take all risks of the imposition of any such currency control or
exchange regulations.


(b)Any proceeds of Collateral received by the Administrative Agent (i) not
constituting (A) a specific payment of principal, interest, fees or other sum
payable under the Loan Documents (which shall be applied as specified by the
Company) or (B) a mandatory prepayment (which shall be applied in accordance
with Section 2.11) or (ii) after an Event of Default has occurred and is
continuing and the Administrative Agent so elects or the Required Lenders so
direct, such funds shall be applied ratably first, to pay any fees, indemnities,
or expense reimbursements including amounts then due to the Administrative Agent
and the Issuing Banks from any Borrower, second, to pay any fees or expense
reimbursements then due to the Lenders from any Borrower, third, to pay interest
then due and payable on the Loans ratably,

52

--------------------------------------------------------------------------------




fourth, to prepay principal on the Loans and unreimbursed LC Disbursements and
any other amounts owing with respect to Banking Services Obligations and Swap
Obligations ratably, fifth, to pay an amount to the Administrative Agent equal
to one hundred five percent (105%) of the aggregate undrawn face amount of all
outstanding Letters of Credit and the aggregate amount of any unpaid LC
Disbursements, to be held as cash collateral for such Obligations and sixth, to
the payment of any other Secured Obligation due to the Administrative Agent or
any Lender by any Borrower. Notwithstanding anything to the contrary contained
in this Agreement, unless so directed by the Company, or unless a Default is in
existence, none of the Administrative Agent or any Lender shall apply any
payment which it receives to any Eurocurrency Loan of a Class, except (a) on the
expiration date of the Interest Period applicable to any such Eurocurrency Loan
or (b) in the event, and only to the extent, that there are no outstanding ABR
Loans of the same Class and, in any event, the Borrowers shall pay the break
funding payment required in accordance with Section 2.16. The Administrative
Agent and the Lenders shall have the continuing and exclusive right to apply and
reverse and reapply any and all such proceeds and payments to any portion of the
Secured Obligations.


(c)At the election of the Administrative Agent, all payments of principal,
interest, LC Disbursements, fees, premiums, reimbursable expenses (including,
without limitation, all reimbursement for fees and expenses pursuant to Section
9.03), and other sums payable under the Loan Documents, may be paid from the
proceeds of Borrowings made hereunder whether made following a request by a
Borrower (or the Company on behalf of a Borrower) pursuant to Section 2.03 or a
deemed request as provided in this Section or may be deducted from any deposit
account of such Borrower maintained with the Administrative Agent. Each Borrower
hereby irrevocably authorizes (i) the Administrative Agent to make a Borrowing
for the purpose of paying each payment of principal, interest and fees as it
becomes due hereunder or any other amount due under the Loan Documents and
agrees that all such amounts charged shall constitute Loans (including Swingline
Loans) and that all such Borrowings shall be deemed to have been requested
pursuant to Sections 2.03 or 2.05, as applicable and (ii) the Administrative
Agent to charge any deposit account of the relevant Borrower maintained with the
Administrative Agent for each payment of principal, interest and fees as it
becomes due hereunder or any other amount due under the Loan Documents.


(d)If, except as expressly provided herein, any Lender shall, by exercising any
right of set-off or counterclaim or otherwise, obtain payment in respect of any
principal of or interest on any of its Loans or participations in LC
Disbursements or Swingline Loans resulting in such Lender receiving payment of a
greater proportion of the aggregate amount of its Loans and participations in LC
Disbursements and Swingline Loans and accrued interest thereon than the
proportion received by any other similarly situated Lender, then the Lender
receiving such greater proportion shall purchase (for cash at face value)
participations in the Loans and participations in LC Disbursements and Swingline
Loans of other Lenders to the extent necessary so that the benefit of all such
payments shall be shared by all such Lenders ratably in accordance with the
aggregate amount of principal of and accrued interest on their respective Loans
and participations in LC Disbursements and Swingline Loans; provided that (i) if
any such participations are purchased and all or any portion of the payment
giving rise thereto is recovered, such participations shall be rescinded and the
purchase price restored to the extent of such recovery, without interest, and
(ii) the provisions of this paragraph shall not be construed to apply to any
payment made by any Borrower pursuant to and in accordance with the express
terms of this Agreement or any payment obtained by a Lender as consideration for
the assignment of or sale of a participation in any of its Loans or
participations in LC Disbursements and Swingline Loans to any assignee or
participant, other than to the Company or any Subsidiary or Affiliate thereof
(as to which the provisions of this paragraph shall apply). Each Borrower
consents to the foregoing and agrees, to the extent it may effectively do so
under applicable law, that any Lender acquiring a participation pursuant to the
foregoing arrangements may exercise against such Borrower rights of set-off and
counterclaim with respect to such participation as fully as if such Lender were
a direct creditor of such Borrower in the amount of such participation.

53

--------------------------------------------------------------------------------




(e)Unless the Administrative Agent shall have received notice from the relevant
Borrower prior to the date on which any payment is due to the Administrative
Agent for the account of the Lenders or the Issuing Banks hereunder that such
Borrower will not make such payment, the Administrative Agent may assume that
such Borrower has made such payment on such date in accordance herewith and may,
in reliance upon such assumption, distribute to the Lenders or the Issuing
Banks, as the case may be, the amount due. In such event, if such Borrower has
not in fact made such payment, then each of the Lenders or each of the Issuing
Banks, as the case may be, severally agrees to repay to the Administrative Agent
forthwith on demand the amount so distributed to such Lender or such Issuing
Bank with interest thereon, for each day from and including the date such amount
is distributed to it to but excluding the date of payment to the Administrative
Agent, at the greater of the Federal Funds Effective Rate and a rate determined
by the Administrative Agent in accordance with banking industry rules on
interbank compensation (including without limitation the Overnight Foreign
Currency Rate in the case of Loans denominated in a Foreign Currency).
(f)If any Lender shall fail to make any payment required to be made by it
pursuant to Section 2.05(c), 2.06(d) or (e), 2.07(b), 2.18(e) or 9.03(c), then
the Administrative Agent may, in its discretion (notwithstanding any contrary
provision hereof), (i) apply any amounts thereafter received by the
Administrative Agent for the account of such Lender and for the benefit of the
Administrative Agent, the Swingline Lender or the Issuing Banks to satisfy such
Lender's obligations to it under such Section until all such unsatisfied
obligations are fully paid and/or (ii) hold any such amounts in a segregated
account over which the Administrative Agent shall have exclusive control as cash
collateral for, and application to, any future funding obligations of such
Lender under any such Section; in the case of each of clauses (i) and
(ii) above, in any order as determined by the Administrative Agent in its
discretion.


SECTION 2.19 Mitigation Obligations; Replacement of Lenders. (a) If any Lender
requests compensation under Section 2.15, or if any Borrower is required to pay
any Indemnified Taxes or additional amounts to any Lender or any Governmental
Authority for the account of any Lender pursuant to Section 2.17, then such
Lender shall use reasonable efforts to designate a different lending office for
funding or booking its Loans hereunder or to assign its rights and obligations
hereunder to another of its offices, branches or affiliates, if, in the judgment
of such Lender, such designation or assignment (i) would eliminate or reduce
amounts payable pursuant to Section 2.15 or 2.17, as the case may be, in the
future and (ii) would not subject such Lender to any unreimbursed cost or
expense and would not otherwise be disadvantageous to such Lender. The Company
hereby agrees to pay all reasonable out-of-pocket costs and expenses incurred by
any Lender in connection with any such designation or assignment.


(b)If (i) any Lender requests compensation under Section 2.15, (ii) any Borrower
is required to pay any Indemnified Taxes or additional amounts to any Lender or
any Governmental Authority for the account of any Lender pursuant to
Section 2.17 or (iii) any Lender becomes a Defaulting Lender, then the Company
may, at its sole discretion, expense and effort, upon notice to such Lender and
the Administrative Agent, require such Lender to assign and delegate, without
recourse (in accordance with and subject to the restrictions contained in
Section 9.04), all its interests, rights (other than its existing rights to
payments pursuant to Sections 2.15 or 2.17) and obligations under the Loan
Documents to an assignee that shall assume such obligations (which assignee may
be another Lender, if a Lender accepts such assignment); provided that (i) the
Company shall have received the prior written consent of the Administrative
Agent, which consent shall not unreasonably be withheld or delayed, (ii) such
Lender shall have received payment of an amount equal to the outstanding
principal of its Loans and participations in LC Disbursements and Swingline
Loans, accrued interest thereon, accrued fees and all other amounts payable to
it hereunder, from the assignee (to the extent of such outstanding principal and
accrued interest and fees) or the Company (in the case of all other amounts) and
(iii) in the case of any such assignment resulting from a claim for compensation
under Section 2.15 or payments required to be made pursuant to Section 2.17,
such assignment

54

--------------------------------------------------------------------------------




will result in a reduction in such compensation or payments. A Lender shall not
be required to make any such assignment and delegation if, prior thereto, as a
result of a waiver by such Lender or otherwise, the circumstances entitling the
Company to require such assignment and delegation cease to apply.


SECTION 2.20. Expansion Option. The Company may from time to time elect to
increase the Revolving Commitments or enter into one or more tranches of term
loans (each an “Incremental Term Loan”), in each case in minimum increments of
$10,000,000 so long as, after giving effect thereto, the aggregate amount of
such increases and all such Incremental Term Loans does not exceed $200,000,000;
provided that, in no event shall the aggregate amount of all such (i) increases
in the Revolving Commitments exceed $100,000,000 at any time and (ii)
Incremental Term Loans exceed $100,000,000 at any time. The Company may arrange
for any such increase or tranche to be provided by one or more Lenders (each
Lender so agreeing to an increase in its Revolving Commitment, or to participate
in such Incremental Term Loans, an “Increasing Lender”), or by one or more new
banks, financial institutions or other entities (each such new bank, financial
institution or other entity, an “Augmenting Lender”), to increase their existing
Revolving Commitments, or to participate in such Incremental Term Loans, or
extend Revolving Commitments, as the case may be; provided that (i) each
Augmenting Lender, shall be subject to the approval of the Company and the
Administrative Agent and (ii) (x) in the case of an Increasing Lender, the
Company and such Increasing Lender execute an agreement substantially in the
form of Exhibit C hereto, and (y) in the case of an Augmenting Lender, the
Company and such Augmenting Lender execute an agreement substantially in the
form of Exhibit D hereto. No consent of any Lender (other than the Lenders
participating in the increase or any Incremental Term Loan) shall be required
for any increase in Revolving Commitments or Incremental Term Loan pursuant to
this Section 2.20. Increases and new Revolving Commitments and Incremental Term
Loans created pursuant to this Section 2.20 shall become effective on the date
agreed by the Company, the Administrative Agent and the relevant Increasing
Lenders or Augmenting Lenders, and the Administrative Agent shall notify each
Lender thereof. Notwithstanding the foregoing, no increase in the Revolving
Commitments (or in the Revolving Commitment of any Lender) or tranche of
Incremental Term Loans shall become effective under this paragraph unless,
(i) on the proposed date of the effectiveness of such increase or Incremental
Term Loans, (A) the conditions set forth in paragraphs (a) and (b) of
Section 4.02 shall be satisfied or waived by the Required Lenders and the
Administrative Agent shall have received a certificate to that effect dated such
date and executed by a Responsible Officer of the Company and (B) the Company
shall be in compliance (on a pro forma basis) with the covenants contained in
Section 6.17 and (ii) the Administrative Agent shall have received documents
consistent with those delivered on the Effective Date as to the corporate power
and authority of the Borrowers to borrow hereunder after giving effect to such
increase. On the effective date of any increase in the Revolving Commitments or
any Incremental Term Loans being made, (i) each relevant Increasing Lender and
Augmenting Lender shall make available to the Administrative Agent such amounts
in immediately available funds as the Administrative Agent shall determine, for
the benefit of the other Lenders, as being required in order to cause, after
giving effect to such increase and the use of such amounts to make payments to
such other Lenders, each Lender's portion of the outstanding Revolving Loans of
all the Lenders to equal its Applicable Percentage of such outstanding Revolving
Loans, and (ii) except in the case of any Incremental Term Loans, the Borrowers
shall be deemed to have repaid and reborrowed all outstanding Revolving Loans as
of the date of any increase in the Revolving Commitments (with such reborrowing
to consist of the Types of Revolving Loans, with related Interest Periods if
applicable, specified in a notice delivered by the applicable Borrower, or the
Company on behalf of the applicable Borrower, in accordance with the
requirements of Section 2.03). The deemed payments made pursuant to clause (ii)
of the immediately preceding sentence shall be accompanied by payment of all
accrued interest on the amount prepaid and, in respect of each Eurocurrency
Loan, shall be subject to indemnification by the Borrowers pursuant to the
provisions of Section 2.16 if the deemed payment occurs other than on the last
day of the related Interest Periods. The Incremental Term Loans (a) shall rank
pari passu in right of payment with the Revolving Loans and the initial Term
Loans, (b) shall not mature earlier than

55

--------------------------------------------------------------------------------




the Maturity Date (but may have amortization prior to such date) and (c) shall
be treated substantially the same as (and in any event no more favorably than)
the Revolving Loans and the initial Term Loans; provided that (i) the terms and
conditions applicable to any tranche of Incremental Term Loans maturing after
the Maturity Date may provide for material additional or different financial or
other covenants or prepayment requirements applicable only during periods after
the Maturity Date and (ii) the Incremental Term Loans may be priced differently
than the Revolving Loans and the initial Term Loans. Incremental Term Loans may
be made hereunder pursuant to an amendment or restatement (an “Incremental Term
Loan Amendment”) of this Agreement and, as appropriate, the other Loan
Documents, executed by the Borrowers, each Increasing Lender participating in
such tranche, each Augmenting Lender participating in such tranche, if any, and
the Administrative Agent. The Incremental Term Loan Amendment may, without the
consent of any other Lenders, effect such amendments to this Agreement and the
other Loan Documents as may be necessary or appropriate, in the reasonable
opinion of the Administrative Agent, to effect the provisions of this
Section 2.20. Nothing contained in this Section 2.20 shall constitute, or
otherwise be deemed to be, a commitment on the part of any Lender to increase
its Revolving Commitment hereunder, or provide Incremental Term Loans, at any
time.


SECTION 2.21 Judgment Currency. If for the purposes of obtaining judgment in any
court it is necessary to convert a sum due from any Borrower hereunder in the
currency expressed to be payable herein (the “specified currency”) into another
currency, the parties hereto agree, to the fullest extent that they may
effectively do so, that the rate of exchange used shall be that at which in
accordance with normal banking procedures the Administrative Agent could
purchase the specified currency with such other currency at the Administrative
Agent's main New York City office on the Business Day preceding that on which
final, non‑appealable judgment is given. The obligations of each Borrower in
respect of any sum due to any Lender or the Administrative Agent hereunder
shall, notwithstanding any judgment in a currency other than the specified
currency, be discharged only to the extent that on the Business Day following
receipt by such Lender or the Administrative Agent (as the case may be) of any
sum adjudged to be so due in such other currency such Lender or the
Administrative Agent (as the case may be) may in accordance with normal,
reasonable banking procedures purchase the specified currency with such other
currency. If the amount of the specified currency so purchased is less than the
sum originally due to such Lender or the Administrative Agent, as the case may
be, in the specified currency, each Borrower agrees, to the fullest extent that
it may effectively do so, as a separate obligation and notwithstanding any such
judgment, to indemnify such Lender or the Administrative Agent, as the case may
be, against such loss, and if the amount of the specified currency so purchased
exceeds (a) the sum originally due to any Lender or the Administrative Agent, as
the case may be, in the specified currency and (b) any amounts shared with other
Lenders as a result of allocations of such excess as a disproportionate payment
to such Lender under Section 2.18, such Lender or the Administrative Agent, as
the case may be, agrees to remit such excess to such Borrower.


SECTION 2.22. Defaulting Lenders. Notwithstanding any provision of this
Agreement to the contrary, if any Lender becomes a Defaulting Lender, then the
following provisions shall apply for so long as such Lender is a Defaulting
Lender:


(a)fees shall cease to accrue on the unfunded portion of the Commitment of such
Defaulting Lender pursuant to Section 2.12(a);


(b)the Commitment and Revolving Credit Exposure of such Defaulting Lender shall
not be included in determining whether the Required Lenders have taken or may
take any action hereunder (including any consent to any amendment, waiver or
other modification pursuant to Section 9.02); provided, that, except as
otherwise provided in Section 9.02, this clause (b) shall not apply to the vote
of a Defaulting

56

--------------------------------------------------------------------------------




Lender in the case of an amendment, waiver or other modification requiring the
consent of such Lender or each Lender directly affected thereby;


(c)if any Swingline Exposure or LC Exposure exists at the time such Lender
becomes a Defaulting Lender then:


(i)all or any part of the Swingline Exposure and LC Exposure of such Defaulting
Lender shall be reallocated among the non-Defaulting Lenders in accordance with
their respective Applicable Percentages but only to the extent that (A) no Event
of Default has occurred and is continuing at the time of such reallocation and
(B) the sum of all non-Defaulting Lenders' Revolving Credit Exposures plus such
Defaulting Lender's Swingline Exposure and LC Exposure does not exceed the total
of all non-Defaulting Lenders' Revolving Commitments;


(ii)if the reallocation described in clause (i) above cannot, or can only
partially, be effected, the Company shall within one (1) Business Day following
notice by the Administrative Agent (x) first, prepay such Swingline Exposure and
(y) second, cash collateralize for the benefit of each Issuing Bank only the
Borrowers' obligations corresponding to such Defaulting Lender's LC Exposure
(after giving effect to any partial reallocation pursuant to clause (i) above)
in accordance with the procedures set forth in Section 2.06(j) for so long as
such LC Exposure is outstanding;


(iii)if the Company cash collateralizes any portion of such Defaulting Lender's
LC Exposure pursuant to clause (ii) above, the Borrowers shall not be required
to pay any fees to such Defaulting Lender pursuant to Section 2.12(b) with
respect to such Defaulting Lender's LC Exposure during the period such
Defaulting Lender's LC Exposure is cash collateralized;


(iv)if the LC Exposure of the non-Defaulting Lenders is reallocated pursuant to
clause (i) above, then the fees payable to the Lenders pursuant to
Section 2.12(a) and Section 2.12(b) shall be adjusted in accordance with such
non-Defaulting Lenders' Applicable Percentages; and


(v)if all or any portion of such Defaulting Lender's LC Exposure is neither
reallocated nor cash collateralized pursuant to clause (i) or (ii) above, then,
without prejudice to any rights or remedies of the relevant Issuing Bank or any
other Lender hereunder, all letter of credit fees payable under Section 2.12(b)
with respect to such Defaulting Lender's LC Exposure shall be payable to such
Issuing Bank until and to the extent that such LC Exposure is reallocated and/or
cash collateralized; and


(d)so long as such Lender is a Defaulting Lender, the Swingline Lender shall not
be required to fund any Swingline Loan and the relevant Issuing Bank shall not
be required to issue, amend or increase any Letter of Credit, unless it is
satisfied that the related exposure and the Defaulting Lender's then outstanding
LC Exposure will be 100% covered by the Revolving Commitments of the
non-Defaulting Lenders and/or cash collateral will be provided by the Company in
accordance with Section 2.22(c), and participating interests in any such newly
made Swingline Loan or any newly issued or increased Letter of Credit shall be
allocated among non-Defaulting Lenders in a manner consistent with
Section 2.22(c)(i) (and such Defaulting Lender shall not participate therein).


If (i) a Bankruptcy Event with respect to a Parent of any Lender shall occur
following the date hereof and for so long as such event shall continue or
(ii) the Swingline Lender or any Issuing Bank has a good faith belief that any
Lender has defaulted in fulfilling its obligations under one or more other
agreements in which such Lender commits to extend credit, the Swingline Lender
shall not be required to

57

--------------------------------------------------------------------------------




fund any Swingline Loan and no Issuing Bank shall be required to issue, amend or
increase any Letter of Credit, unless the Swingline Lender or the relevant
Issuing Bank, as the case may be, shall have entered into arrangements with the
Company or such Lender, satisfactory to the Swingline Lender or such Issuing
Bank, as the case may be, to defease any risk to it in respect of such Lender
hereunder.
In the event that the Administrative Agent, the Company, the Swingline Lender
and each Issuing Bank each agrees that a Defaulting Lender has adequately
remedied all matters that caused such Lender to be a Defaulting Lender, then the
Swingline Exposure and LC Exposure of the Lenders shall be readjusted to reflect
the inclusion of such Lender's Commitment and on such date such Lender shall
purchase at par such of the Loans of the other Lenders (other than Swingline
Loans) as the Administrative Agent shall determine may be necessary in order for
such Lender to hold such Loans in accordance with its Applicable Percentage.
SECTION 2.23. Designation of Subsidiary Borrowers. On the Effective Date, and
subject to the satisfaction of the applicable conditions in Article IV hereto,
each of RWG Frankenjura and Kaman UK shall become a Subsidiary Borrower party to
this Agreement until the Company shall have executed and delivered to the
Administrative Agent a Borrowing Subsidiary Termination with respect to RWG
Frankenjura or Kaman UK, as the case may be, whereupon RWG Frankenjura or Kaman
UK, as the case may be, shall cease to be a Subsidiary Borrower and a party to
this Agreement. After the Effective Date, the Company may at any time and from
time to time designate any Eligible Subsidiary as a Subsidiary Borrower by
delivery to the Administrative Agent of a Borrowing Subsidiary Agreement
executed by such Subsidiary and the Company and the satisfaction of the other
conditions precedent set forth in Section 4.03, and upon such delivery and
satisfaction such Subsidiary shall for all purposes of this Agreement be a
Subsidiary Borrower and a party to this Agreement until the Company shall have
executed and delivered to the Administrative Agent a Borrowing Subsidiary
Termination with respect to such Subsidiary, whereupon such Subsidiary shall
cease to be a Subsidiary Borrower and a party to this Agreement. Notwithstanding
the preceding sentence, no Borrowing Subsidiary Termination will become
effective as to any Subsidiary Borrower at a time when any principal of or
interest on any Loan to such Borrower shall be outstanding hereunder, provided
that such Borrowing Subsidiary Termination shall be effective to terminate the
right of such Subsidiary Borrower to make further Borrowings under this
Agreement. As soon as practicable upon receipt of a Borrowing Subsidiary
Agreement, the Administrative Agent shall furnish a copy thereof to each Lender.


ARTICLE III


Representations and Warranties


Each Borrower represents and warrants to the Administrative Agent and each of
the Lenders that:


SECTION 3.01. Due Organization; Good Standing; Qualification. The Company and
each of its Subsidiaries are duly organized, validly existing and, as
applicable, in good standing under the Laws of their respective jurisdictions of
incorporation, except where a Subsidiary's failure to be in good standing would
not have a Material Adverse Effect. Each of the Company and its Subsidiaries has
all requisite corporate power, authority, licenses, consents, approvals and the
like required (a) to own and operate its respective properties (except where the
failure to do so would not have a Material Adverse Effect), (b) to carry on its
respective business as presently conducted and (c) to execute, deliver and
perform its obligations under the Loan Documents to which it is a party, and
each is duly qualified to do business and is in good standing as a foreign
corporation in each jurisdiction wherein the character of the properties owned
or leased by it therein or in which the transaction of its respective business
therein makes such qualification necessary except where failure to comply with
any of the foregoing would not have a Material Adverse Effect. Each

58

--------------------------------------------------------------------------------




Subsidiary organized under the laws of England and Wales or incorporated in a
European Union jurisdiction represents and warrants to the Lenders that its
centre of main interest (as that term is used in Article 3(1) of the Regulation)
is in its jurisdiction of incorporation and it has no Establishment in any other
jurisdiction.


SECTION 3.02. Due Authorization; No Conflicts. The execution, delivery and
performance by each Borrower of this Agreement and each other Loan Document
executed or to be executed by it, and the execution, delivery and performance by
each other Loan Party of the Subsidiary Guaranty, and each other Loan Document
executed or to be executed by it, and each Borrower's authority to make the
Borrowings and obtain the other Credit Events contemplated hereby, have been
duly authorized by all necessary corporate or other action on the part of the
Company and each such other Loan Party. Such execution, delivery, and
performance by the Company and each such other Loan Party, and the making by
each Borrower of the Borrowings and the obtaining of the other Credit Events
contemplated hereby, do not and will not (a) contravene any provision of such
Loan Party's Organization Documents, (b) conflict with or result in a breach of
the terms, conditions or provisions of, or constitute a default under or result
in the creation of any Lien upon any of the property of such Loan Party, under
any agreement, trust, deed, indenture, mortgage or other instrument to which
such Loan Party is a party or by which such Loan Party or any of their
respective properties is bound or affected, (c) require any waiver, consent or
approval by any creditors, shareholders, or public authority, or (d) violate any
Law.


SECTION 3.03. Binding Agreements. This Agreement has been, and each Loan
Document, when delivered hereunder, will have been, duly executed and delivered
by each Loan Party that is a party thereto. This Agreement constitutes, and each
other Loan Document when issued and delivered pursuant hereto for value received
shall constitute, the legal, valid and binding obligations of each of the Loan
Parties that is a party thereto, enforceable in accordance with their respective
terms, except as enforcement may be limited by principles of equity, bankruptcy,
insolvency, or other laws affecting the enforcement of creditors' rights
generally.


SECTION 3.04. Subsidiaries; Maintenance of Subsidiary Guaranty. (a) All of the
issued and outstanding shares of capital stock of each Subsidiary of the Company
which is owned by the Company or a Subsidiary of the Company is specifically
disclosed in Part (a) of Schedule 3.04, has been validly issued and is fully
paid and non assessable and is free and clear of any Lien except those created
under the Collateral Documents. No rights to subscribe for additional shares of
stock of any Subsidiary have been granted. The Company has no equity investments
in any other corporation or entity other than those specifically disclosed in
Part (b) of Schedule 3.04.


(b)The Administrative Agent and the Lenders have the full credit support of the
Subsidiary Guarantors pursuant to the Subsidiary Guaranty (Guaranteeing in full
the payment of all Obligations pursuant to and as further described in the
Subsidiary Guaranty).


SECTION 3.05. No Default. No Default or Event of Default is continuing.


SECTION 3.06. Financial Statements. The Company has furnished to each of the
Lenders: (a) the Audited Financial Statements certified by KPMG LLP, certified
public accountants, and (b) the unaudited consolidated balance sheets of the
Company and its Subsidiaries as of September 28, 2012 and the related
consolidated statements of income, cash flows and shareholders' equity for the
nine months ended as of such date, in each case certified by the president or
principal financial officer of the Company. Such balance sheets and statements
have been prepared in conformity with GAAP applied on a consistent basis
throughout the periods specified and present fairly the financial condition and
results of operations of the Company and its Subsidiaries as at the dates and
for the periods indicated, subject, with respect to the financial

59

--------------------------------------------------------------------------------




statements as of, and for the period ending, September 28, 2012, to the absence
of footnote disclosures and to normal year-end audit adjustments. The balance
sheets referred to in this Section 3.06 and the notes thereto disclose all
material liabilities, direct or contingent, known to the Company and its
Subsidiaries as of the dates thereof.


SECTION 3.07. No Material Adverse Changes. Since December 31, 2011, there has
been no change in the business, assets, operations, prospects, liabilities or
condition, financial or otherwise, of the Company and its Subsidiaries, taken as
a whole, other than changes the effect of which have not had a Material Adverse
Effect.


SECTION 3.08. No Material Litigation. No action, suit, investigation or
proceeding is pending or known to be threatened by or against or affecting the
Company or any of its Subsidiaries or any of their respective properties or
rights before any Governmental Authority (a) which involves this Agreement or
any other Loan Document or (b) as to which there is a reasonable possibility of
an adverse determination and which, if adversely determined, could, individually
or in the aggregate, reasonably be expected to result in a Material Adverse
Effect.


SECTION 3.09. Environmental Compliance. To the best of the Company's knowledge
and belief, the Company and each of its Subsidiaries is in substantial
compliance with all material provisions of applicable Environmental Laws and all
judgments, orders and decrees relating thereto and binding upon the Company or
any of its Subsidiaries, except where failure to be in compliance would not have
a Material Adverse Effect.


SECTION 3.10. Liens. None of the assets of the Company or any of its
Subsidiaries is subject to Liens other than Liens permitted pursuant to
Section 6.01.


SECTION 3.11. ERISA Compliance. (a) Each Plan is in compliance in all material
respects with the applicable provisions of ERISA, the Code and other federal or
state Laws. Each Plan that is intended to qualify under Section 401(a) of the
Code has received a favorable determination letter from the IRS or an
application for such a letter is currently being processed by the IRS with
respect thereto and, to the best knowledge of the Company or any Borrower,
nothing has occurred which would prevent, or cause the loss of, such
qualification. The Company and each Borrower and ERISA Affiliate have made all
required contributions to each Plan subject to the Pension Funding Rules, and no
application for a funding waiver or an extension of any amortization period
pursuant to the Pension Funding Rules has been made with respect to any Plan.


(b)There are no pending or, to the best knowledge of the Company or any
Borrower, threatened claims, actions or lawsuits, or action by any Governmental
Authority, with respect to any Plan that could reasonably be expected to have a
Material Adverse Effect. There has been no prohibited transaction under ERISA or
the Code or violation of the fiduciary responsibility rules set forth in Part 4
of Title I of ERISA with respect to any Plan that has resulted or could
reasonably be expected to result in a Material Adverse Effect.


(c)(i) No ERISA Event has occurred or is reasonably expected to occur; (ii) no
Pension Plan has any Unfunded Pension Liability in an amount that would result
in a Material Adverse Effect; (iii) neither the Company nor any ERISA Affiliate
has incurred, or reasonably expects to incur, any liability under Title IV of
ERISA with respect to any Pension Plan (other than premiums due and not
delinquent under Section 4007 of ERISA); (iv) neither the Company nor any ERISA
Affiliate has incurred, or reasonably expects to incur, any liability (and no
event has occurred which, with the giving of notice under Section 4219

60

--------------------------------------------------------------------------------




of ERISA, would result in such liability) under Section 4201 or 4243 of ERISA
with respect to a Multiemployer Plan; and (v) neither the Company nor any ERISA
Affiliate has engaged in a transaction that could be subject to Section 4069 or
4212(c) of ERISA.


(d)With respect to each scheme or arrangement mandated by a government other
than the United States (a “Foreign Government Scheme or Arrangement”) and with
respect to each employee benefit plan maintained or contributed to by any Loan
Party or any Subsidiary of any Loan Party that is not subject to United States
law (a “Foreign Plan”):


(i)any employer and employee contributions required by law or by the terms of
any Foreign Government Scheme or Arrangement or any Foreign Plan have been made,
or, if applicable, accrued, in accordance with normal accounting practices;


(ii)the fair market value of the assets of each funded Foreign Plan, together
with the liability of each insurer for any Foreign Plan funded through insurance
or the book reserve established for any Foreign Plan, and any accrued
contributions, is sufficient to procure or provide for the accrued benefit
obligations, as of the date hereof, with respect to all current and former
participants in such Foreign Plan according to the actuarial assumptions and
valuations most recently used to account for such obligations in accordance with
applicable generally accepted accounting principles; and


(iii)each Foreign Plan required to be registered has been registered and has
been maintained in good standing with applicable regulatory authorities.


SECTION 3.12. Ownership of Properties. (a) The Company and each of its
Subsidiaries owns good and marketable title to all of its properties and assets,
real and personal (except where the failure to so own such properties or assets,
or have such title, would not have a Material Adverse Effect).


(b)Schedule 3.12(b) sets forth a complete and accurate list of all Liens (other
than the Liens otherwise permitted by Section 6.01) on the property or assets of
each Loan Party and each of its Subsidiaries, showing as of the date hereof the
lienholder thereof, the principal amount of the obligations secured thereby and
the property or assets of such Loan Party or such Subsidiary subject thereto.
The property of each Loan Party and each of its Subsidiaries is subject to no
Liens, other than Liens set forth on Schedule 3.12(b), and as otherwise
permitted by Section 6.01.


(c)Schedule 3.12(c) sets forth a complete and accurate list of all Investments
held by any Loan Party or any Subsidiary of a Loan Party on the date hereof,
showing as of the date hereof the amount, obligor or issuer and maturity, if
any, thereof.


SECTION 3.13. Taxes. Except for Taxes and UK Tax the payment of which is being
diligently contested in good faith after the establishment of any reserves
required by GAAP, consistently applied, the Company and each of its Subsidiaries
has filed all tax returns and reports required by Law to have been filed by it
and has paid or caused to be paid all Taxes, UK Tax, assessments and
governmental charges of every kind thereby shown to be owing which would, in the
aggregate, if not paid, be material as to the Company and its Subsidiaries when
taken as a whole or be reportable under the Securities Exchange Act or required
under FASB Standards to be disclosed on the Company's consolidated audited
financial statements.


SECTION 3.14. Regulations U and X. Neither the Company nor any of its
Subsidiaries is engaged in the business of extending credit for the purpose of
purchasing or carrying margin stock, and no

61

--------------------------------------------------------------------------------




proceeds of any Loans, nor any Letters of Credit, will be used for a purpose
which violates, or would be inconsistent with, Regulation U or X of the Board.
Terms for which meanings are provided in Regulation U or X of the Board or any
regulations substituted therefor, as from time to time in effect, are used in
this Section with such meanings.


SECTION 3.15. Investment Company Act. Neither the Company nor any of its
Subsidiaries is an “investment company” within the meaning of the Investment
Company Act of 1940, as amended.


SECTION 3.16. Accuracy of Information. The Company has disclosed to the
Administrative Agent and the Lenders all agreements, instruments and corporate
or other restrictions to which it or any of its Subsidiaries is subject, and all
other matters known to it, that, individually or in the aggregate could
reasonably be expected to result in a Material Adverse Effect. All factual
information heretofore or contemporaneously furnished by or on behalf of the
Company or any other Loan Party in writing to the Administrative Agent, any
Lender or any Issuing Bank for purposes of or in connection with this Agreement
or any other Loan Document or any transaction contemplated hereby or thereby is,
and all other such factual information hereafter furnished by or on behalf of
the Company or any other Loan Party to the Administrative Agent, any Lender or
any Issuing Bank will be, true and correct in every material respect on the date
as of which such information is dated or certified and as of the date of
execution and delivery of this Agreement by the Company, the Administrative
Agent and the Lenders, and such information is not, or shall not be, as the case
may be, incomplete by omitting to state any material fact necessary to make such
information not misleading in light of the circumstances under which such
information is furnished and, in the case of projections, on the basis of
reasonable assumptions made in good faith as disclosed in the Loan Documents.


SECTION 3.17. Use of Proceeds. The Company shall use the proceeds of the Loans
in accordance with Section 5.12.


SECTION 3.18. Compliance with Laws. The Company and each of its Subsidiaries is
in compliance in all material respects with all Requirements of Laws and all
orders, writs, injunctions and decrees applicable to it or to its properties,
except in such instances in which (a) such Requirement of Law or order, writ,
injunction or decree is being contested in good faith by appropriate proceedings
diligently conducted or (b) the failure to comply therewith, either individually
or in the aggregate, could not reasonably be expected to have a Material Adverse
Effect.


SECTION 3.19. Representations as to Foreign Subsidiaries. The Company and each
Borrower that is a Foreign Subsidiary represents and warrants to the
Administrative Agent and the Lenders that:
(a) Such Foreign Subsidiary is subject to civil and commercial Laws with respect
to its obligations under this Agreement and the other Loan Documents to which it
is a party (collectively as to such Foreign Subsidiary, the “Applicable Foreign
Subsidiary Documents”), and the execution, delivery and performance by such
Foreign Subsidiary of the Applicable Foreign Subsidiary Documents constitute and
will constitute private and commercial acts and not public or governmental acts.
Neither such Foreign Subsidiary nor any of its property has any immunity from
jurisdiction of any court or from any legal process (whether through service or
notice, attachment prior to judgment, attachment in aid of execution, execution
or otherwise) under the laws of the jurisdiction in which such Foreign
Subsidiary is organized and existing in respect of its obligations under the
Applicable Foreign Subsidiary Documents.
(b) The Applicable Foreign Subsidiary Documents are in proper legal form under
the Laws of the jurisdiction in which such Foreign Subsidiary is organized and
existing for the enforcement thereof against such Foreign Subsidiary under the
Laws of such jurisdiction, and to ensure the legality, validity,

62

--------------------------------------------------------------------------------




enforceability, priority or admissibility in evidence of the Applicable Foreign
Subsidiary Documents. It is not necessary to ensure the legality, validity,
enforceability, priority or admissibility in evidence of the Applicable Foreign
Subsidiary Documents that the Applicable Foreign Subsidiary Documents be filed,
registered or recorded with, or executed or notarized before, any court or other
authority in the jurisdiction in which such Foreign Subsidiary is organized and
existing or that any registration charge or stamp or similar tax be paid on or
in respect of the Applicable Foreign Subsidiary Documents or any other document,
except for (i) any such filing, registration, recording, execution or
notarization as has been made or is not required to be made until the Applicable
Foreign Subsidiary Document or any other document is sought to be enforced and
(ii) any charge or tax as has been timely paid.
(c) There is no tax, levy, impost, duty, fee, assessment or other governmental
charge, or any deduction or withholding, imposed by any Governmental Authority
in or of the jurisdiction in which such Foreign Subsidiary is organized and
existing either (i) on or by virtue of the execution or delivery of the
Applicable Foreign Subsidiary Documents or (ii) on any payment to be made by
such Foreign Subsidiary pursuant to the Applicable Foreign Subsidiary Documents,
except as has been disclosed to the Lenders.
(d) The execution, delivery and performance of the Applicable Foreign Subsidiary
Documents executed by such Foreign Subsidiary are, under applicable foreign
exchange control regulations of the jurisdiction in which such Foreign
Subsidiary is organized and existing, not subject to any notification or
authorization except (i) such as have been made or obtained or (ii) such as
cannot be made or obtained until a later date (provided that any notification or
authorization described in clause (ii) shall be made or obtained as soon as is
reasonably practicable).
        
SECTION 3.20. Governmental Authorization; Other Consents. No approval, consent,
exemption, authorization, or other action by, or notice to, or filing with, any
Governmental Authority or any other Person is necessary or required in
connection with (a) the execution, delivery or performance by, or enforcement
against, any Loan Party of this Agreement or any other Loan Document, (b) the
grant by any Loan Party of the Liens granted by it pursuant to the Collateral
Documents, (c) the perfection or maintenance of the Liens created under the
Collateral Documents (including the first priority nature thereof) or (d) the
exercise by the Administrative Agent or any Lender of its rights under the Loan
Documents or the remedies in respect of the Collateral pursuant to the
Collateral Documents.


SECTION 3.21. Insurance. The properties of the Company and its Subsidiaries are
insured with financially sound and reputable insurance companies and otherwise
in accordance with the requirements of Section 5.03.


SECTION 3.22. Intellectual Property; Licenses, Etc. The Company and each of its
Subsidiaries own, or possess the right to use, all of the trademarks, service
marks, trade names, copyrights, patents, patent rights, franchises, licenses and
other intellectual property rights (collectively, “IP Rights”) that are
reasonably necessary for the operation of their respective businesses, without
conflict with the rights of any other Person, and Schedule 3.22 sets forth a
complete and accurate list of all such federally registered IP Rights owned or
used by the Company and each of its Subsidiaries. To the best knowledge of the
Company, no slogan or other advertising device, product, process, method,
substance, part or other material now employed, or now contemplated to be
employed, by the Company or any of its Subsidiaries infringes upon any rights
held by any other Person. No claim or litigation regarding any of the foregoing
is pending or, to the best knowledge of the Company, threatened, which, either
individually or in the aggregate, could reasonably be expected to have a
Material Adverse Effect.
SECTION 3.23. Solvency. The Company is, individually, and the Loan Parties are,
taken as a whole, on a consolidated basis, Solvent.
SECTION3.24. Collateral Documents. The provisions of the Collateral Documents
are effective to create in favor of the Administrative Agent for the benefit of
the Secured Parties a legal, valid

63

--------------------------------------------------------------------------------




and enforceable first priority Lien (subject to Liens permitted by Section 6.01)
on all right, title and interest of the respective Loan Parties in the
Collateral described therein. Except for filings completed prior to the
Effective Date and as contemplated hereby and by the Collateral Documents, no
filing or other action will be necessary to perfect or protect such Liens with
respect to Collateral for which filing is the appropriate method of perfection
under applicable Law.


ARTICLE IV


Conditions


SECTION 4.01. Effective Date. The obligations of the Lenders to make Loans and
of the Issuing Banks to issue Letters of Credit hereunder shall not become
effective until the date on which each of the following conditions is satisfied
(or waived in accordance with Section 9.02):


(a)The Administrative Agent (or its counsel) shall have received (i) from each
party hereto either (A) a counterpart of this Agreement signed on behalf of such
party or (B) written evidence satisfactory to the Administrative Agent (which
may include telecopy or electronic transmission of a signed signature page of
this Agreement) that such party has signed a counterpart of this Agreement and
(ii) duly executed copies of the Loan Documents and such other legal opinions,
certificates, documents, instruments and agreements as the Administrative Agent
shall reasonably request in connection with the Transactions, all in form and
substance reasonably satisfactory to the Administrative Agent and its counsel
and as further described in the list of closing documents attached as Exhibit E.
(b)The Administrative Agent shall have received written opinions (addressed to
the Administrative Agent and the Lenders and dated the Effective Date) of (i)
Crowell & Moring LLP, U.S. counsel for the Loan Parties, substantially in the
form of Exhibit B-1, (ii) Murtha Cullina LLP, Connecticut counsel for the
Company, Kaman Aerospace Group, Inc., Kaman Industrial Technologies Corporation,
Kamatics Corporation, Kaman X Corporation and K-MAX Corporation, substantially
in the form of Exhibit B-2, (iii) The Dassler Law Firm, German counsel for RWG
Frankenjura-Industrie Flugwerklager GmbH, substantially in the form of Exhibit
B-3 and (iv) Crowell & Moring, English counsel for Kaman UK, substantially in
the form of Exhibit B-4, and, in each case, covering such other matters relating
to the Loan Parties, the Loan Documents or the Transactions as the
Administrative Agent shall reasonably request. The Company hereby requests such
counsels to deliver such opinions.
(c)The Administrative Agent shall have received such documents and certificates
as the Administrative Agent or its counsel may reasonably request relating to
the organization, existence and good standing of the initial Loan Parties, the
authorization of the Transactions and any other legal matters relating to such
Loan Parties, the Loan Documents or the Transactions, all in form and substance
reasonably satisfactory to the Administrative Agent and its counsel and as
further described in the list of closing documents attached as Exhibit E.
(d)The Administrative Agent shall have received a certificate, dated the
Effective Date and signed by the President, a Vice President or a Responsible
Officer of the Company, confirming compliance with the conditions set forth in
paragraphs (a) and (b) of Section 4.02.
(e)The Administrative Agent shall have received evidence satisfactory to it that
the credit facilities evidenced by the Existing Credit Agreements shall have
been terminated and cancelled and all indebtedness thereunder shall have been
fully repaid (except to the extent being so repaid with the initial Loans and
subject to the provisions of Section 2.06(l) with respect to Existing Letters of
Credit) and any and all liens thereunder shall have been terminated.
(f)The Administrative Agent shall have received all fees and other amounts due
and payable on or prior to the Effective Date, including, to the extent
invoiced, reimbursement or payment of all out-of-pocket expenses required to be
reimbursed or paid by the Company hereunder.

64

--------------------------------------------------------------------------------




The Administrative Agent shall notify the Company and the Lenders of the
Effective Date, and such notice shall be conclusive and binding.
SECTION 4.02 Each Credit Event. The obligation of each Lender to make a Loan on
the occasion of any Borrowing, and of the Issuing Banks to issue, amend, renew
or extend any Letter of Credit, is subject to the satisfaction of the following
conditions:


(a)The representations and warranties of the Borrowers set forth in this
Agreement shall be true and correct in all material respects (or in all respects
if the applicable representation and warranty is qualified by materiality or
Material Adverse Effect) on and as of the date of such Borrowing or the date of
issuance, amendment, renewal or extension of such Letter of Credit, as
applicable.


(b)At the time of and immediately after giving effect to such Borrowing or the
issuance, amendment, renewal or extension of such Letter of Credit, as
applicable, no Default or Event of Default shall have occurred and be
continuing.


Each Borrowing and each issuance, amendment, renewal or extension of a Letter of
Credit shall be deemed to constitute a representation and warranty by the
Borrowers on the date thereof as to the matters specified in paragraphs (a) and
(b) of this Section.


SECTION 4.03. Designation of a Subsidiary Borrower. The designation of a
Subsidiary Borrower pursuant to Section 2.23 is subject to the condition
precedent that the Company or such proposed Subsidiary Borrower shall have
furnished or caused to be furnished to the Administrative Agent:


(a)Copies, certified by the Secretary or Assistant Secretary of such Subsidiary,
of its Board of Directors' resolutions (and resolutions of other bodies, if any
are reasonably deemed necessary by counsel for the Administrative Agent)
approving the Borrowing Subsidiary Agreement and any other Loan Documents to
which such Subsidiary is becoming a party and such documents and certificates as
the Administrative Agent or its counsel may reasonably request relating to the
organization, existence and good standing of such Subsidiary;


(b)An incumbency certificate, executed by the Secretary or Assistant Secretary
of such Subsidiary, which shall identify by name and title and bear the
signature of the officers of such Subsidiary authorized to request Borrowings
hereunder and sign the Borrowing Subsidiary Agreement and the other Loan
Documents to which such Subsidiary is becoming a party, upon which certificate
the Administrative Agent and the Lenders shall be entitled to rely until
informed of any change in writing by the Company or such Subsidiary;


(c)Opinions of counsel to such Subsidiary, in form and substance reasonably
satisfactory to the Administrative Agent and its counsel, with respect to the
laws of its jurisdiction of organization and such other matters as are
reasonably requested by counsel to the Administrative Agent and addressed to the
Administrative Agent and the Lenders; and


(d)Any promissory notes requested by any Lender, and any other instruments and
documents reasonably requested by the Administrative Agent.

65

--------------------------------------------------------------------------------






ARTICLE V


Affirmative Covenants


The Company covenants to and agrees with the Administrative Agent, the Issuing
Banks and each of the Lenders that, until the Commitments have expired or been
terminated and the principal of and interest on each Loan and all fees payable
hereunder shall have been paid in full and all Letters of Credit shall have
expired or terminated, in each case, without any pending draw, and all LC
Disbursements shall have been reimbursed, unless the Required Lenders otherwise
consent in writing, the Company shall and shall cause each of its Subsidiaries
to:


SECTION 5.01. Financial Statements. Deliver to the Administrative Agent and each
of the Lenders and the Issuing Banks (a) within (i) sixty (60) days after the
close of each of the first three quarters of each fiscal year of the Company and
(ii) within one hundred twenty (120) days after the close of each fiscal year of
the Company, the consolidated balance sheets of the Company and its Subsidiaries
as of the close of each such period and consolidated statements of income, cash
flows and shareholders' equity for such period, prepared in conformity with GAAP
(subject, in the case of financial statements delivered pursuant to Section
5.01(a)(i), to the absence of footnote disclosures and normal year-end audit
adjustments), applied on a basis consistent with that of the preceding period or
containing disclosure of the effect on financial position or results of
operations of any change in the application of GAAP during the period, and
certified by the president or a principal financial officer of the Company as
accurate, true and correct in all material respects; (b) together with each such
balance sheet referred to in clause (a)(i) and (ii) above, a Compliance
Certificate substantially in the form of Exhibit I attached hereto (which
Compliance Certificate shall contain written calculations by the Company in
reasonable detail concerning compliance or non-compliance, as the case may be,
by the Company with the financial covenants referred to herein); (c) together
with the annual consolidated financial statements required to be delivered
pursuant to clause (a)(ii) above for each fiscal year, a report containing an
unqualified opinion of KPMG LLP or a comparable nationally recognized certified
public accounting firm, which opinion shall state that such financial statements
fairly present the financial condition and results of operations of the Company
and its Subsidiaries in accordance with GAAP; (d) promptly upon the written
request of the Administrative Agent, such other information about the business,
financial, legal or corporate affairs of the Company and its Subsidiaries, and
any endorser or guarantor (if any), as the Administrative Agent may, from time
to time, reasonably request or in compliance with the terms of the Loan
Documents; and (e) promptly after becoming available, copies of all financial
statements, reports, notices and proxy statements sent by the Company to
stockholders, and of all regular and periodic reports filed by the Company with
any securities exchange or with the SEC or any governmental agency successor to
any or all of the functions of the SEC, and of all press releases issued by the
Company.


As to any information contained in materials furnished pursuant to Section 5.02,
the Company shall not be separately required to furnish such information under
Section 5.01(a)(i) above, but the foregoing shall not be in derogation of the
obligation of the Company to furnish the information and materials described in
Section 5.01(a)(ii) above at the times specified therein.


SECTION 5.02. Securities Regulation Compliance Reports. Promptly deliver to the
Administrative Agent and each of the Lenders and the Issuing Banks a copy of:
(a) all filings including financial statements and reports filed therewith and
amendments thereto made by the Company with the SEC pursuant to the Securities
Act, the Securities Exchange Act, and the rules and regulations promulgated
under either of them; (b) all filings, financial statements and reports filed
therewith and amendments thereto made by the Company with each securities
exchange on which the securities of the Company are listed, if

66

--------------------------------------------------------------------------------




any, pursuant to the rules and regulations of each such exchange; and (c) all
written communications, financial statements, reports, notices and proxy
statements sent to any class of holders of securities of the Company.


Documents required to be delivered pursuant to Section 5.01 or Section 5.02(a)
and (c) (to the extent any such documents are included in materials otherwise
filed with the SEC) may be delivered electronically and if so delivered, shall
be deemed to have been delivered on the date (i) on which the Company posts such
documents, or provides a link thereto on the Company's website on the Internet
at www.kaman.com; or (ii) on which such documents are posted on the Company's
behalf on an Internet or intranet website, if any, to which each Lender and the
Administrative Agent have access (whether a commercial, third-party website or
whether sponsored by the Administrative Agent. The Administrative Agent shall
not have any obligation to request the delivery or to maintain copies of the
documents referred to above, and in any event shall have no responsibility to
monitor compliance by the Company with any such request for delivery, and each
Lender shall be solely responsible for requesting delivery to it or maintaining
its copies of such documents.


Each Borrower hereby acknowledges that (a) the Administrative Agent and/or each
Joint Lead Arranger will make available to the Lenders and the Issuing Banks
materials and/or information provided by or on behalf of such Borrower hereunder
(collectively, “Borrower Materials”) by posting the Borrower Materials on
IntraLinks or another similar electronic system (the “Platform”) and (b) certain
of the Lenders (each, a “Public Lender”) may have personnel who do not wish to
receive material non-public information with respect to any of the Borrowers or
their respective Affiliates, or the respective securities of any of the
foregoing, and who may be engaged in investment and other market-related
activities with respect to such Persons' securities. Each Borrower hereby agrees
that it will use commercially reasonable efforts to identify that portion of the
Borrower Materials that may be distributed to the Public Lenders and that
(w) all such Borrower Materials shall be clearly and conspicuously marked
“PUBLIC” which, at a minimum, shall mean that the word “PUBLIC” shall appear
prominently on the first page thereof; (x) by marking Borrower Materials
“PUBLIC,” the Borrowers shall be deemed to have authorized the Administrative
Agent, the Joint Lead Arrangers, the Issuing Banks and the Lenders to treat such
Borrower Materials as not containing any material non-public information
(although it may be sensitive and proprietary) with respect to the Borrowers or
their respective securities for purposes of United States federal and state
securities laws (provided, however, that to the extent such Borrower Materials
constitute Information, they shall be treated as set forth in Section 9.12);
(y) all Borrower Materials marked “PUBLIC” are permitted to be made available
through a portion of the Platform designated “Public Side Information;” and
(z) the Administrative Agent and the Joint Lead Arrangers shall be entitled to
treat any Borrower Materials that are not marked “PUBLIC” as being suitable only
for posting on a portion of the Platform not designated “Public Side
Information.” Notwithstanding the foregoing, no Borrower shall be under any
obligation to mark any Borrower Materials “PUBLIC.”
SECTION 5.03. Insurance. (a) Keep its properties insured against fire and other
hazards (so‑called “All Risk” coverage) in amounts and with companies
satisfactory to the Administrative Agent to the same extent and covering such
risks as are customary and reasonably available in the same or a similar
business; (b) maintain general liability coverage against claims for bodily
injuries or death; and (c) maintain all workers' compensation, employment or
similar insurance as may be required by applicable Law. Alternatively, the
Company may self-insure in such amounts and in such manner as may be appropriate
in the Company's industry and in the Company's reasonable business judgment. The
Company, upon the request of the Administrative Agent, agrees to deliver
certificates evidencing all of the aforesaid insurance policies to the
Administrative Agent, which shall provide for not less than 30 days' prior
notice to the Administrative Agent of termination, lapse or cancellation of such
insurance.
        
SECTION 5.04. Conduct of Business. Do or cause to be done all things necessary
to (a) preserve and keep in full force and effect its legal existence under the
laws of its jurisdiction of

67

--------------------------------------------------------------------------------




incorporation; (b) obtain, preserve, renew, extend and keep in full force and
effect all rights, licenses, permits, franchises, authorizations, patents,
copyrights, trademarks and trade names material to the conduct of its business;
(c) comply in all material respects with all Requirements of Law; (d) comply
with all of its Organization Documents; (e) maintain its qualification to do
business in each jurisdiction in which the conduct of business requires such
qualification; and (f) maintain and preserve all property material to the
conduct of its business and keep such property in good repair, working order and
condition from time to time, and make, or cause to be made, all needful and
proper repairs, renewals, additions, improvements and replacements thereto
necessary in order that the business carried on in connection therewith may
properly be conducted at all times, except, in each case, (i) where the failure
to do so would not have a Material Adverse Effect, (ii) that the Company may
liquidate or dissolve Subsidiaries from time to time as the Company in the
proper exercise of its judgment may determine, so long as any such liquidation
or dissolution shall not (x) either individually or in the aggregate have a
Material Adverse Effect, (y) be of a Borrower or (z) be of a Subsidiary
Guarantor, unless such liquidation or dissolution is by merger into, or transfer
of assets and/or liabilities to, another Subsidiary Guarantor, and after giving
effect thereto there shall be no Default or Event of Default hereunder
(including in respect of Section 3.04(b) and Section 5.07) and (iii) that the
Company may liquidate or transfer such other assets as it may deem advisable, in
the proper exercise of its judgment, so long as such sale or liquidation is in
compliance with Section 6.06 and, after giving effect thereto, the Company is in
compliance with Section 5.07 and the representation and warranty set forth in
Section 3.04(b) shall be true and correct. Each UK Borrower shall cause its
registered office and centre of main interests (as that term is used in
Article 3(1) of the Regulation) to be situated solely in its jurisdiction of
incorporation and shall have an Establishment situated solely in its
jurisdiction of incorporation.


SECTION 5.05. Records and Accounts. Maintain true records and books of account,
complete and correct in all material respects and in accordance with GAAP, and
maintain adequate accounts and reserves for all Taxes and UK Tax (including
income Taxes and UK Tax), all depreciation, depletion, obsolescence and
amortization of its properties, all other contingencies, and all other proper
reserves.


SECTION 5.06. Inspection. Permit any officer or employee designated by the
Administrative Agent or any Lender or any Issuing Bank to visit and inspect any
of its properties and to examine its books and discuss the affairs, finances and
accounts of the Company or any of its Subsidiaries with its officers, all at
such reasonable times, upon reasonable notice, in a reasonable manner and as
often as the Administrative Agent or any Lender or any Issuing Bank may
reasonably request; provided, however, that when an Event of Default exists the
Administrative Agent or any Lender (or any of their respective representatives
or independent contractors) may do any of the foregoing at the expense of the
Company at any time during normal business hours and without advance notice;
provided, further, however, that any such visit, inspection or examination,
whether during the existence of an Event of Default or otherwise shall be
subject to compliance with all applicable security regulations and requirements
of any Governmental Authority and the Company's reasonable policies and
practices applicable to safeguarding its trade secrets and proprietary products
and practices. The Company agrees with the Administrative Agent and the Lenders
and the Issuing Banks that such policies and practices may restrict access by
the Administrative Agent and the Lenders and the Issuing Banks to certain areas
of certain facilities of the Company or its Subsidiaries, but that such policies
and practices shall not restrict in any material respect access by the
Administrative Agent and the Lenders and the Issuing Banks to personnel of the
Company and its Subsidiaries.


SECTION 5.07. Subsidiary Guaranty. The Company shall cause the Administrative
Agent and the Lenders and the Issuing Banks to have at all times the full credit
support of the Domestic Subsidiaries pursuant to the Subsidiary Guaranty
(Guaranteeing in full the payment of all Obligations).





68

--------------------------------------------------------------------------------




SECTION 5.08. Further Assurances. Cooperate with the Administrative Agent and
each Lender and each Issuing Bank and take such action and execute such further
instruments and documents as the Administrative Agent shall reasonably request
to effect the purposes of this Agreement and the other Loan Documents.


SECTION 5.09. Payment of Obligations. Pay and discharge as the same shall become
due and payable, all its obligations and liabilities, including (a) all tax
liabilities, assessments and governmental charges or levies upon it or its
properties or assets; (b) all lawful claims which, if unpaid, would by law
become a Lien upon its property; and (c) all Indebtedness, as and when due and
payable, but subject to any subordination provisions contained in any instrument
or agreement evidencing such Indebtedness, in each case, unless the same are
being contested in good faith by appropriate proceedings diligently conducted
and adequate reserves in accordance with GAAP are being maintained by the
Company or such Subsidiary.


SECTION 5.10. Compliance with Laws. Comply in all material respects with the
requirements of all Laws and all orders, writs, injunctions and decrees
applicable to it or to its business or property, except in such instances in
which (a) such Requirement of Law or order, writ, injunction or decree is being
contested in good faith by appropriate proceedings diligently conducted; or
(b) the failure to comply therewith could not reasonably be expected to have a
Material Adverse Effect.


SECTION5.11 Notices. Promptly deliver notice in writing to the Administrative
Agent and each Lender:


(a)upon any Responsible Officer of a Borrower or a Subsidiary Guarantor, or the
chief legal officer of the Company, becoming aware of any Default or Event of
Default;


(b)upon any Responsible Officer of a Borrower or a Subsidiary Guarantor, or the
chief legal officer of the Company, becoming aware of any matter that has
resulted or could reasonably be expected to result in a Material Adverse Effect,
including (i) any breach or non-performance by the Company or any of its
Subsidiaries of, or any default by the Company or any of its Subsidiaries under,
a material Contractual Obligation of the Company or any of its Subsidiaries;
(ii) any material dispute, litigation, investigation, proceeding or suspension
between the Company or any Subsidiary and any Governmental Authority; or
(iii) the commencement of, or any material development in, any material
litigation or proceeding affecting the Company or any of its Subsidiaries,
including pursuant to any applicable Environmental Laws;


(c)of the occurrence of any ERISA Event;


(d)of any material change in accounting policies or financial reporting
practices by the Company or any Subsidiary; and


(e)of the occurrence of any sale of capital stock or other Equity Interests, in
each case, of any Subsidiary.


Each notice pursuant to this Section 5.11 shall be accompanied by a statement of
a Responsible Officer of the Company setting forth details of the occurrence
referred to therein and stating what action the Company has taken and proposes
to take with respect thereto. Each notice pursuant to Section 5.11(a) shall
describe with particularity any and all provisions of this Agreement and any
other Loan Document that have been breached.



69

--------------------------------------------------------------------------------




SECTION 5.12. Use of Proceeds . Use the proceeds of the Loans for working
capital, Capital Expenditures, refinancing the Existing Credit Agreements and
other general corporate purposes (including, without limitation, acquisitions
(including Permitted Acquisitions) permitted hereunder) not in contravention of
any Law or of any Loan Document.


SECTION 5.13. Covenant to Guarantee Obligations and Give Security.


(a)Upon the formation or acquisition of any new direct or indirect Domestic
Subsidiary by any Loan Party, then the Company shall, at the Company's expense,
within 90 days after such formation or acquisition, cause such Subsidiary, and
cause each direct and indirect parent of such Subsidiary (if it has not already
done so), to (i) duly execute and deliver to the Administrative Agent (A) a
joinder to the Subsidiary Guaranty, in the form contemplated thereby,
Guaranteeing the other Loan Parties' obligations under the Loan Documents, and
(B) a joinder to the Security Agreement and supplements to the other Collateral
Documents, as applicable, in the forms contemplated thereby or otherwise in form
and substance reasonably satisfactory to the Administrative Agent (including
delivery of all Pledged Stock Collateral and Pledged Debt in and of such
Subsidiary), securing payment of all the Secured Obligations and constituting
Liens on all such properties, (ii) take whatever action (including the filing of
UCC financing statements and the giving of notices) may be necessary or
advisable in the reasonable opinion of the Administrative Agent to cause all of
such Subsidiary's owned property (whether personal, tangible, intangible, or
mixed) to be subject at all times to first priority, perfected Liens in favor of
the Administrative Agent for the benefit of the Secured Parties to secure the
Secured Obligations in accordance with the terms and conditions of the
Collateral Documents delivered pursuant to this Section 5.13, enforceable
against all third parties in accordance with their terms but subject in any case
to Liens permitted by Section 6.01 and (iii) deliver to the Administrative
Agent, upon the request of the Administrative Agent in its sole discretion,
appropriate corporate resolutions, other corporate documentation and a signed
copy of a favorable opinion, addressed to the Administrative Agent and the other
Secured Parties, of counsel for the Loan Parties, in each case in form and
substance reasonably acceptable to the Administrative Agent.


(b)The Company will cause, and will cause each other Loan Party that is a
Domestic Subsidiary to cause, all of its owned property (whether personal,
tangible, intangible, or mixed) to be subject at all times to first priority,
perfected Liens in favor of the Administrative Agent for the benefit of the
Secured Parties to secure the Secured Obligations in accordance with the terms
and conditions of the Collateral Documents, subject in any case to Liens
permitted by Section 6.01. Without limiting the generality of the foregoing, the
Company will (i) cause 100% of the Equity Interests of each Loan Party that is a
Domestic Subsidiary directly owned by the Company or any other Loan Party to be
subject at all times to a first priority, perfected Lien in favor of the
Administrative Agent to secure the Secured Obligations in accordance with the
terms and conditions of the Collateral Documents or such other pledge and
security documents as the Administrative Agent shall reasonably request and (ii)
(x) cause 66% of the Equity Interests of each Material Foreign Subsidiary that
is a First Tier Foreign Subsidiary to be pledged pursuant to a pledge agreement
governed under the local law applicable to such Foreign Subsidiary, which pledge
agreement shall be in form and substance reasonably satisfactory to the
Administrative Agent, (y) take whatever action (including the giving of notices)
may be necessary or advisable in the reasonable opinion of the Administrative
Agent to vest in the Administrative Agent (or in any representative of the
Administrative Agent designated by it) valid and subsisting Liens on the
properties purported to be subject to the pledge agreement delivered pursuant to
this Section 5.13, enforceable against all third parties in accordance with
their terms, and (z) deliver to the Administrative Agent, upon the request of
the Administrative Agent in its reasonable discretion, a signed copy of an
opinion, addressed to the Administrative Agent and the other Secured Parties, of
counsel for the Loan Parties acceptable to the Administrative Agent as to the
matters contained in clauses (x) and (y) above, and as to such other matters as
the Administrative Agent may reasonably request. Notwithstanding the

70

--------------------------------------------------------------------------------




foregoing, no such pledge agreement in respect of the Equity Interests of a
Foreign Subsidiary (including, without limitation, the Share Mortgage) shall be
required hereunder (i) until January 31, 2013 or such later date as the
Administrative Agent may agree in the exercise of its reasonable discretion with
respect thereto, and (ii) to the extent the Administrative Agent determines that
such pledge would not provide material credit support for the benefit of the
Secured Parties pursuant to legally valid, binding and enforceable pledge
agreements.


(c)At any time upon request of the Administrative Agent, promptly execute and
deliver any and all further instruments and documents and take all such other
action (including the filing and recording of financing statements and other
documents and such other actions or deliveries of the type required by
Section 4.01, as applicable), which may be required by law or which the
Administrative Agent may reasonably deem necessary or desirable in obtaining the
full benefits of, or (as applicable) in perfecting and preserving the Liens of,
such guaranties, joinders and supplements to the Collateral Documents.


(d)If any assets (other than any real property or improvements thereto or any
interest therein) are acquired by the Company or any Loan Party that is a
Domestic Subsidiary after the Effective Date (other than assets constituting
Collateral under the Security Agreement that become subject to the Lien under
the Security Agreement upon acquisition thereof), the Company will notify the
Administrative Agent thereof, and, if requested by the Administrative Agent, the
Company will cause such assets to be subjected to a Lien securing the Secured
Obligations and will take, and cause the other Loan Parties to take, such
actions as shall be necessary or reasonably requested by the Administrative
Agent to grant and perfect such Liens, including actions described in
paragraph (c) of this Section, all at the expense of the Company.


SECTION 5.14. Compliance with Environmental Laws. Comply, and use commercially
reasonable efforts to obtain the agreement of all lessees and other Persons
operating or occupying its properties to comply, in all material respects, with
all applicable Environmental Laws and Environmental Permits; obtain and renew
all Environmental Permits necessary for its operations and properties; and
conduct any investigation, study, sampling and testing, and undertake any
cleanup, removal, remedial or other action necessary to remove and clean up all
Hazardous Materials from any of its properties, in accordance with, but solely
to the extent required by, the requirements of all Environmental Laws; provided,
however, that neither the Company nor any of its Subsidiaries shall be required
to undertake any such cleanup, removal, remedial or other action to the extent
that its obligation to do so is being contested in good faith and by proper
proceedings and appropriate reserves are being maintained with respect to such
circumstances in accordance with GAAP.


SECTION 5.15. Approvals and Authorizations. Maintain all authorizations,
consents, approvals and licenses from, exemptions of, and filings and
registrations with, each Governmental Authority of the jurisdiction in which
each Loan Party that is a Foreign Subsidiary is organized and existing, in each
case, to the extent the failure to do so would result in a Material Adverse
Effect, and all approvals and consents of each other Person in such
jurisdiction, in each case that are required pursuant to the terms of the Loan
Documents.


SECTION 5.16. Permitted Supplier Financing Arrangements. (a) Promptly provide
the Administrative Agent with executed copies of all documentation regarding
Permitted Supplier Financing Arrangements and (b) include on each Compliance
Certificate delivered pursuant to Section 5.01(b) the aggregate amount of any
accounts receivable that have been sold pursuant to Permitted Supplier Financing
Arrangements during the applicable fiscal quarter and the applicable fiscal year
(or portion thereof) and the applicable discount rate with respect to such
sales.

71

--------------------------------------------------------------------------------






ARTICLE VI


Negative Covenants
Until the Commitments have expired or terminated and the principal of and
interest on each Loan and all fees payable hereunder have been paid in full and
all Letters of Credit have expired or terminated, in each case, without any
pending draw, and all LC Disbursements shall have been reimbursed, the Company
covenants and agrees with the Lenders that the Company shall not, nor shall it
permit any Subsidiary to, directly or indirectly:
SECTION 6.01. Liens. Incur or permit to exist any Lien against any of its
property or assets, whether now owned or hereafter acquired, except:


(a)any judgment Lien for the payment of money not constituting an Event of
Default under Section 7.01(k);


(b)easements, rights-of-way, zoning and similar restrictions, encumbrances or
title defects (but specifically excluding mortgages and any other Liens securing
Indebtedness) which, in the aggregate, do not materially detract from the value
of the properties of, and do not materially and adversely interfere with the
ordinary conduct of the business of the applicable Person;


(c)Liens incurred in the ordinary course of business which are not material
(individually or in the aggregate) to the Company and its Subsidiaries when
taken as a whole and do not secure Indebtedness for borrowed money (other than
Liens securing reimbursement obligations under banker's acceptances or
commercial letters of credit; provided that such Liens are permitted so long as
they only cover the inventory which is the subject of such banker's acceptances
or commercial letters of credit);


(d)Liens on assets which secure previously existing Indebtedness of corporations
or business entities acquired by the Company or a Subsidiary, whether by
purchase of assets and assumption of liabilities or by purchase of Equity
Interests, merger or consolidation, so long as (i) such acquisition is a
Permitted Acquisition, (ii) such Liens were not incurred in contemplation of
such acquisition and as a result of such acquisition, and do not extend to any
of the Company's or any Subsidiary's assets owned before such acquisition and
(iii) the Indebtedness secured by such Liens is permitted pursuant to
Section 6.02; provided, that not later than 90 days after any such acquisition
the Company shall extinguish, or cause to be extinguished, such Liens unless
those Liens are otherwise permitted under the terms of any of the other clauses
of this Section 6.01;


(e)Liens existing on the date hereof and listed on Schedule 3.12(b) and any
renewals or extensions thereof, provided that (i) the property covered thereby
is not changed, (ii) the amount secured or benefited thereby is not increased,
(iii) the direct or any contingent obligor with respect thereto is not changed,
and (iv) any renewal or extension of the obligations secured or benefited
thereby is permitted by Section 6.02;


(f)carriers', landlords', warehousemen's, mechanics', materialmen's, repairmen's
or other like Liens arising in the ordinary course of business which are not
overdue for a period of more than 30 days or which are being contested in good
faith and by appropriate proceedings diligently conducted, if adequate reserves
with respect thereto are maintained on the books of the applicable Person;



72

--------------------------------------------------------------------------------




(g)any other Liens; provided that the aggregate amount of Indebtedness secured
by such Liens shall not exceed 5% of Consolidated Total Assets at such time
(calculated as of the end of the immediately preceding fiscal quarter of the
Company for which the Company's financial statements were most recently
delivered pursuant to Section 5.01(a)(i) or Section 5.01(a)(ii) or, if prior to
the date of the delivery of the first financial statements to be delivered
pursuant to Section 5.01(a)(i) or Section 5.01(a)(ii), the most recent financial
statements referred to in Section 3.06); and provided, further, that (i) the
Indebtedness secured by such Liens shall be permitted pursuant to Section 6.02
and (ii) the aggregate amount of Current Assets subject to such Liens does not
exceed $25,000,000 at any time;


(h)Liens for taxes not yet due or which are being contested in good faith and by
appropriate proceedings diligently conducted, if adequate reserves with respect
thereto are maintained on the books of the applicable Person in accordance with
GAAP;


(i)Liens on accounts receivable sold pursuant to Permitted Supplier Financing
Arrangements;


(j)Liens solely on escrowed amounts granted in favor of escrow agents pursuant
to customary terms of escrow agreements in connection with acquisitions
permitted hereunder (including Permitted Acquisitions); and


(k)Liens pursuant to any Loan Document (including, without limitation, Liens in
respect of Banking Services Agreements and Swap Agreements).


No Indebtedness or Liens which might be permitted in connection with the
transactions described in clauses (d) and (g) above shall be permitted if, after
giving effect to the incurrence of such Indebtedness or Liens, a violation of
the financial covenants contained in Section 6.17 would exist on a pro forma
basis.
SECTION 6.02. Limitation on Indebtedness. Create, incur or permit to exist or
remain outstanding any Indebtedness except:
(a)Indebtedness under and in respect of the Loan Documents; or


(b)Indebtedness, the incurrence of which would not cause the Company to be in
violation of the financial covenants set forth in Section 6.17 on a pro forma
basis after giving effect thereto (including on a Pro Forma Basis with respect
to any Permitted Acquisition); provided that (i) to the extent any such
Indebtedness is secured, the Liens in respect of such Indebtedness are permitted
pursuant to Section 6.01, and (ii) in the case of Indebtedness of Subsidiaries
which are not Subsidiary Guarantors, such Indebtedness (excluding intercompany
loans) shall not exceed the greater of (x) 5% of Consolidated Total Assets at
such time (calculated as of the end of the immediately preceding fiscal quarter
of the Company for which the Company's financial statements were most recently
delivered pursuant to Section 5.01(a)(i) or Section 5.01(a)(ii) or, if prior to
the date of the delivery of the first financial statements to be delivered
pursuant to Section 5.01(a)(i) or Section 5.01(a)(ii), the most recent financial
statements referred to in Section 3.06) or (y) individually or in the aggregate,
$35,000,000 at any time;


SECTION 6.03. Contingent Liabilities. Assume, guarantee, endorse or otherwise
become liable upon the obligations of any Person or enter into any other
agreement having substantially the same effect as a Guarantee, except for:
(a)     the endorsement of negotiable instruments for deposit or collection or
other transactions in the ordinary course of business which are not material to
the Company and its Subsidiaries when taken as a whole; or

73

--------------------------------------------------------------------------------




(b)    obligations incurred by the Company or a Subsidiary to a third party
which do not constitute Indebtedness;
provided, that (i) each Subsidiary may guarantee the Obligations of the Company
and each other Loan Party hereunder and under each other Loan Document pursuant
to the Subsidiary Guaranty and (ii) subject to Section 6.02, the Company may
guarantee Indebtedness of its Subsidiaries and any Subsidiary may guarantee
Indebtedness of any Borrower or another Subsidiary, so long as the aggregate
amount of all Indebtedness so guaranteed, when totaled with all Consolidated
Total Indebtedness, without duplication shall not result in an Event of Default
hereunder; and provided, further, that the foregoing shall not prohibit
contractual indemnities, not having substantially the same effect as a
Guarantee, given in the ordinary course of business. Neither such contractual
indemnities nor contingent liabilities under clause (b) of this Section 6.03
shall be included for purposes of calculating any financial covenant under this
Agreement.
SECTION 6.04. Consolidation or Merger. Enter into or undertake any plan or
agreement or transaction to merge into or consolidate with or into any Person,
unless immediately after the consummation of such merger or consolidation,
(a)(i) in the case of the Company, except as set forth in clause (ii) below, the
Company is the surviving entity, (ii) in the case of the Company, if the Company
elects to reincorporate by merger into a wholly-owned Subsidiary Guarantor, such
Subsidiary is the surviving entity, and, in the case of such a reincorporation
by merger, (A) such wholly-owned Subsidiary expressly assumes, in a written
instrument executed and delivered to the Administrative Agent, and in form and
substance reasonably satisfactory to the Administrative Agent, all the
Obligations of the Company or such other Loan Party, as the case may be, under
each of the Loan Documents and (B) the Administrative Agent, the Lenders and the
Issuing Banks have received a written opinion of outside legal counsel to the
Company stating that, pursuant to such merger and instrument of assumption, such
wholly-owned Subsidiary has assumed all the Obligations of the Company or such
other Loan Party under each of the Loan Documents, (iii) in the case of a merger
or consolidation between a Subsidiary and an unaffiliated Person, the Subsidiary
is the surviving entity, (iv) in the case of a merger of a Subsidiary Guarantor
and a Subsidiary that is not a Subsidiary Guarantor, such Subsidiary Guarantor
is the surviving entity, and (v) in the case of a merger between Foreign
Subsidiaries that are not Loan Parties, either Foreign Subsidiary may be the
surviving entity, (b) the Company's management remains in control of the merged
entity, (c) no Default or Event of Default hereunder shall exist or would be
reasonably likely to occur as a result of such transaction and (d) the
requirements of Section 6.11 are satisfied. For the purposes of this
Section 6.04, the acquisition by the Company or any Subsidiary of the Company of
all or substantially all of the Equity Interests or all or substantially all of
the assets of any Person shall be deemed to be a consolidation of such Person
with the Company or such Subsidiary, as the case may be.


SECTION 6.05. Limitation on Certain Other Fundamental Changes; Amendment to
Organization Documents.
(a)In the case of the Company, liquidate, wind-up or dissolve itself (or suffer
any liquidation, winding up or dissolution to occur), or make any liquidating
distribution.
(b)Amend its Organization Documents in a manner adverse to the Lenders and in a
manner inconsistent with the obligations of the Loan Parties under the Loan
Documents.


SECTION 6.06. Sale of Assets. Sell, license, lease, transfer or otherwise
dispose of any assets, except for:


(a)sales of inventory in the ordinary course of business;


(b)licenses or leases in the ordinary course of business;

74

--------------------------------------------------------------------------------




(c)dispositions permitted pursuant to Section 6.04;


(d)conversions of intercompany indebtedness held by the Company or any of its
Subsidiaries into equity Investments in any Subsidiary permitted pursuant to
Section 6.16;


(e)sales of accounts receivable pursuant to any Permitted Supplier Financing
Arrangement; and


(f)other sales of assets; provided that (i) in no event shall the aggregate net
book value of the assets permitted to be sold, licensed, leased, transferred or
otherwise disposed pursuant to this clause (f) exceed (x) 5% of Consolidated
Total Assets (calculated as of the end of the immediately preceding fiscal
quarter of the Company for which the Company's financial statements were most
recently delivered pursuant to Section 5.01(a)(i) or Section 5.01(a)(ii) or, if
prior to the date of the delivery of the first financial statements to be
delivered pursuant to Section 5.01(a)(i) or Section 5.01(a)(ii), the most recent
financial statements referred to in Section 3.06) during any calendar year and
(y) $100,000,000 during the term of this Agreement and (ii) in connection with a
sale in any calendar year, if the Company or such Subsidiary re-invests such
proceeds in other useful assets of the Company or such Subsidiary within nine
(9) months of the date of such sale, the aggregate amount of such proceeds
reinvested shall not be included in the determinations made under clauses
(f)(i)(x) and (f)(i)(y) above.


SECTION 6.07. Affiliate Transactions. Enter into any transaction with an
Affiliate, except (a) upon fair, reasonable and arm's-length terms, or
(b) transactions between (i) the Company and a Subsidiary Guarantor, (ii) a
Subsidiary Guarantor and another Subsidiary Guarantor, (iii) a Foreign
Subsidiary that is not a Loan Party and another Foreign Subsidiary that is not a
Loan Party, or (iv) subject to Section 5.13, intercompany Investments permitted
pursuant to Section 6.10.


SECTION 6.08. Certain Restrictive Agreements. Enter into or permit to exist any
indenture, agreement, instrument or other arrangement (other than any Loan
Document), in connection with the incurrence of Indebtedness which, directly or
indirectly, prohibits or limits, or has the effect of prohibiting or limiting,
(a) the incurrence of Indebtedness to the Lenders pursuant to any Loan Document,
or the payment of such Indebtedness or other Obligations to the Secured Parties
or the Issuing Banks, (b) the payment of dividends by any Subsidiary or the
making by any Subsidiary of any advances or other payments or distributions to
the parent of such Subsidiary, (c) any Subsidiary Guaranty or the Guarantee
contemplated under Article X, or (d) the ability of any Loan Party or any
Domestic Subsidiary to create, incur, assume or suffer to exist Liens on
property of such Person.


SECTION 6.09. Compliance With Environmental Laws. Except in compliance with all
applicable Environmental Laws (and except to the extent that noncompliance would
not have a Material Adverse Effect), (a) use any of the Real Estate or any
portion thereof for the handling, processing, storage or disposal of Hazardous
Materials, (b) cause or permit to be located on any of the Real Estate any
underground tank or other underground storage receptacle for Hazardous
Materials, or (c) generate any Hazardous Materials on any of the Real Estate.


SECTION 6.10. Limitation on Investments. Make any Investments, except:


(a)(i) Investments in existence on the Effective Date and described on Schedule
3.12(c) hereto and (ii) Investments held by the Company or such Subsidiary in
the form of Cash Equivalents;



75

--------------------------------------------------------------------------------




(b)advances to officers, directors and employees of the Company and Subsidiaries
in an aggregate amount not to exceed $5,000,000 at any time outstanding, for
travel, entertainment, relocation and analogous ordinary business purposes;


(c)Investments of the Company or any Subsidiary in or to (i) any Loan Party and
(ii) subject to Section 6.13, any Subsidiary that is not a Loan Party;


(d)Investments consisting of extensions of credit in the nature of accounts
receivable or notes receivable arising from the grant of trade credit in the
ordinary course of business, and Investments received in satisfaction or partial
satisfaction thereof from financially troubled account debtors to the extent
reasonably necessary in order to prevent or limit loss;


(e)Guarantees permitted by Section 6.02;


(f)acquisitions (including, without limitation, Permitted Acquisitions)
permitted by Section 6.11; and


(g)other Investments not to exceed $35,000,000 (calculated, with respect to any
Investment, as of the date on which such Investment is first made) in the
aggregate during the term of this Agreement.


SECTION 6.11. Limitations on Acquisitions. Enter into any stock or asset
acquisition other than for: (a) the acquisition of assets in the ordinary course
of such Person's business; and (b) Acquisitions; provided that, with respect to
this clause (b), (i) no Default or Event of Default has occurred and is
continuing or would result therefrom, (ii) the assets or business subject to
such Acquisition is in substantially the same or similar type of business as the
Company, (iii) the board of directors (in the case of an asset acquisition) and
the shareholders (in the case of a stock acquisition) or both (if required by
Law) of any Person to be acquired has approved the terms of such Acquisition,
(iv) the Company has delivered to the Administrative Agent a notice of its
intention to consummate such Acquisition at least five Business Days prior to
the date on which such Acquisition is to be consummated, (v) any newly created
or acquired Subsidiary shall comply with the requirements of Section 5.13 within
the time period set forth therein, and (vi) on a Pro Forma Basis no Default or
Event of Default would occur over the twelve (12) month period following the
effective date of such Acquisition as a result of such Acquisition; provided,
further, that to the extent the Company or any of its Subsidiaries agrees to, or
consummates, any Acquisition having a purchase price in excess of $100,000,000,
the Company shall deliver to the Administrative Agent on or before the date of
such Acquisition, a Compliance Certificate and financial statements prepared on
a Pro Forma Basis evidencing such compliance on a Pro Forma Basis.


SECTION 6.12. Fiscal Year; Accounting Changes. Permit the fiscal year of the
Company to end on a day other than December 31.


SECTION 6.13. Limitations on Transfers to Foreign Subsidiaries. Notwithstanding
any provision herein to the contrary, in no event shall Investments (other than
Investments in existence on the Effective Date and described on Schedule 3.12(c)
hereto) of the Company and Domestic Subsidiaries in Foreign Subsidiaries that
are not Loan Parties (including intercompany loans) exceed 15% of Consolidated
Total Assets (calculated as of the end of the immediately preceding fiscal
quarter of the Company for which the Company's financial statements were most
recently delivered pursuant to Section 5.01(a)(i) or Section 5.01(a)(ii) or, if
prior to the date of the delivery of the first financial statements to be
delivered pursuant to

76

--------------------------------------------------------------------------------




Section 5.01(a)(i) or Section 5.01(a)(ii), the most recent financial statements
referred to in Section 3.06) at such time in the aggregate at any one time
outstanding.


SECTION 6.14. Change in Nature of Business. Engage in any material line of
business substantially different from those lines of business conducted by the
Borrowers and their Subsidiaries on the date hereof or any business
substantially related or incidental thereto.


SECTION 6.15. Use of Proceeds. Use the proceeds of any Loan in any manner which
would result in a violation of the representation contained in Section 3.14.


SECTION 6.16. Prepayments, Etc. of Subordinated Indebtedness. Prepay, redeem,
purchase, defease or otherwise satisfy prior to the scheduled maturity thereof
in any manner, or make any payment in violation of any subordination terms of,
any Subordinated Indebtedness, except (a) subject to Section 6.13, repayments of
intercompany Indebtedness permitted hereunder or conversions of intercompany
Indebtedness held by the Company or any of its Subsidiaries into equity
Investments in any Subsidiary and (b) repayments or redemptions of Subordinated
Indebtedness in an aggregate amount not to exceed $5,000,000 in any calendar
year.


SECTION 6.17. Financial Covenants.


(a)Consolidated Senior Secured Leverage Ratio. Permit the Consolidated Senior
Secured Leverage Ratio as of the end of any Measurement Period to be greater
than 3.50 to 1.00.


(b)Consolidated Total Leverage Ratio. Permit the Consolidated Total Leverage
Ratio as of the end of any Measurement Period to be greater than 4.00 to 1.00.


(c)Consolidated Interest Coverage Ratio. Permit the Consolidated Interest
Coverage Ratio as of the end of any Measurement Period to be less than 4.00 to
1.00.


SECTION 6.18. Capital Expenditures. Make or become legally obligated to make any
Capital Expenditure, except for Capital Expenditures in the ordinary course of
business not exceeding, in the aggregate for the Company and it Subsidiaries
during each calendar year set forth below, the amount set forth opposite such
calendar year (such amount, the “Base Amount”):
Calendar Year
Amount
2,012
$
45,000,000


2,013
$
60,000,000


2,014
$
50,000,000


2,015
$
52,500,000


2,016
$
55,000,000


2,017
$
60,000,000



; provided, however, that so long as no Default or Event of Default has occurred
and is continuing or would otherwise result from such expenditure, if the entire
Base Amount is not expended in the calendar year for which it is permitted
above, an amount equal to the lesser of (x) the unused portion of such Base
Amount and (y) fifty percent (50%) of such Base Amount may be carried over for
expenditure in, and expended during, the next following calendar year; and
provided, further, that (i) if any such amount is so carried over, it will be
deemed used in the applicable subsequent calendar year before the Base Amount
set forth opposite

77

--------------------------------------------------------------------------------




such calendar year above and (ii) the Base Amount for any calendar year may be
increased by up to (but not in excess of) five percent (5%) of the purchase
price paid by the Company or any Subsidiary in connection with each Permitted
Acquisition during such calendar year.
SECTION 6.19. Limitations on Swap Agreements. Create any obligations (contingent
or otherwise) of the Company or any Subsidiary existing or arising under any
Swap Agreement, provided, that the Company or any Subsidiary may enter into Swap
Agreements if (i) such obligations are (or were) entered into by such Person in
the ordinary course of business for the purpose of directly mitigating risks
associated with liabilities, commitments, investments, assets, or property held
or reasonably anticipated by such Person, or changes in the value of securities
issued by such Person, and not for purposes of speculation or taking a “market
view;” and (ii) such Swap Agreement does not contain any provision exonerating
the non-defaulting party from its obligation to make payments on outstanding
transactions to the defaulting party.


ARTICLE VII


Events of Default
        
SECTION 7.01. Events of Default. The occurrence of any one or more of the
following events or conditions shall constitute an “Event of Default”:


(a)Non-Payment of Principal. The principal amount due upon any Loan or LC
Disbursement is not paid when due, whether at maturity, by acceleration or
otherwise, or any Borrower shall fail to deposit any funds as cash collateral in
respect of LC Disbursements as required hereunder; or


(b)Non-Payment of Interest, Fees, Etc. Any interest on any Loan or on any LC
Disbursement, or any fee, or other amount payable or due hereunder or under any
other Loan Document, is not paid within five (5) Business Days of the due date
thereof; or


(c)Specific Covenants. Any Loan Party fails to perform or observe any covenant,
term or agreement contained in clause (a) of Section 5.04, Section 5.07, Section
5.13 or Article VI of this Agreement; or


(d)Other Defaults. Any Loan Party fails to perform or observe any covenant, term
or agreement contained in this Agreement (other than those referred to in
clauses (a) - (c) above) or in any Loan Document on its part to be performed or
observed and such failure continues unremedied for a period of thirty (30) days
after any Responsible Officer or chief legal officer of the Company becomes
aware or is notified by the Administrative Agent of such default, whichever
first occurs; or


(e)Representations and Warranties. Any representation made by the Company or any
other Loan Party in this Agreement or in any other Loan Document shall be false
or incorrect in any material respect on the date as of which made or deemed to
have been made or repeated; or


(f)Cross-Default. Any obligation of the Company or any Subsidiary for the
payment of Indebtedness in excess of the Threshold Amount, individually or in
the aggregate, (i) becomes or is declared to be due and payable prior to the
stated maturity thereof as a result of a default by the Company or any
Subsidiary, (ii) is not paid when due or within any grace period for the payment
thereof, or (iii) is evidenced or secured by an agreement pursuant to which
there shall occur any default in the performance or observance of any other
term, condition or agreement if the effect of such default is to cause or permit
the holder or holders of such obligation to cause such obligation to become due
prior to its stated maturity; or

78

--------------------------------------------------------------------------------




(g)Insolvency Proceedings, Etc. (i) Any Borrower or any Material Subsidiary
makes an assignment for the benefit of creditors; admits in writing its
inability to pay its debts as they become due; files a voluntary petition in
bankruptcy; is adjudicated bankrupt or insolvent; files or consents to the
filing of any petition or answer seeking for itself any reorganization,
arrangement, composition, readjustment, dissolution, liquidation or similar
relief under any Debtor Relief Law; petitions or applies to any tribunal for any
receiver, liquidator, fiscal agent or any other similar agent or any trustee; or
there is commenced against any Borrower or any such Subsidiary any such
proceeding without the consent of such Borrower or such Subsidiary which is not
dismissed within sixty (60) days after the commencement thereof or (ii) a UK
Insolvency Event shall occur in respect of any UK Relevant Entity; or


(h)Change of Control. Any Change of Control occurs; or


(i)ERISA; Foreign Plans. (i) An ERISA Event occurs with respect to a Pension
Plan or Multiemployer Plan which has resulted or could reasonably be expected to
result in liability of the Borrowers under Title IV of ERISA to the Pension
Plan, Multiemployer Plan or the PBGC in an aggregate amount that could
reasonably be expected to have a Material Adverse Effect, (ii) the Borrowers or
any ERISA Affiliate fails to pay when due, after the expiration of any
applicable grace period, any installment payment with respect to its withdrawal
liability under Section 4201 of ERISA under a Multiemployer Plan in an aggregate
amount that could reasonably be expected to have a Material Adverse Effect or
(iii) any of Borrowers or the Subsidiaries shall have been notified that any of
them has, in relation to a Foreign Plan, incurred a debt or other liability
under section 75 or 75A of the Pensions Act 1995, or has been issued with a
contribution notice or financial support direction (as those terms are defined
in the Pensions Act 2004), or otherwise is liable to pay any other amount in
respect of Foreign Plans, in each case, that could reasonably be expected to
have a Material Adverse Effect; or


(j)Invalidity of Loan Documents. This Agreement or any other Loan Document shall
(except in accordance with its terms or except as expressly permitted herein or
therein), in whole or in part, terminate, cease to be effective or cease to be
the legally valid, binding and enforceable obligation of any Loan Party party
thereto; or the Company or any other Loan Party shall, directly or indirectly,
contest in any manner such effectiveness, validity, binding nature or
enforceability; or


(k)Judgments. One or more judgments for the payment of money in an aggregate
amount in excess of the Threshold Amount shall be rendered against the Company,
any Subsidiary or any combination thereof and the same shall remain undischarged
for a period of forty-five (45) consecutive days during which execution shall
not be effectively stayed, or any action shall be legally taken by a judgment
creditor to attach or levy upon any assets of the Company or any Subsidiary to
enforce any such judgment; or


(l)Collateral Documents. Any Collateral Document after delivery thereof pursuant
to Section 4.01 or Section 5.13(b) shall for any reason (other than pursuant to
the terms thereof) cease to create a valid and perfected first priority Lien
(subject to Liens permitted by Section 6.01) in all or a material portion of the
Collateral purported to be covered thereby.


SECTION 7.02. Remedies Upon Event of Default. If any Event of Default occurs and
is continuing, then, and in every such event (other than an event with respect
to any Borrower described in Section 7.01(g)), and at any time thereafter during
the continuance of such event, the Administrative Agent may, and at the request
of the Required Lenders shall, by notice to the Company, take either or both of
the following actions, at the same or different times: (i) terminate the
Commitments, and thereupon the Commitments shall terminate immediately, and
(ii) declare the Loans then outstanding to be due and payable

79

--------------------------------------------------------------------------------




in whole (or in part, in which case any principal not so declared to be due and
payable may thereafter be declared to be due and payable), and thereupon the
principal of the Loans so declared to be due and payable, together with accrued
interest thereon and all fees and other Secured Obligations of the Borrowers
accrued hereunder and under the other Loan Documents, shall become due and
payable immediately, without presentment, demand, protest or other notice of any
kind, all of which are hereby waived by the Borrowers; and in case of any event
with respect to any Borrower described in Section 7.01(g), the Commitments shall
automatically terminate and the principal of the Loans then outstanding,
together with accrued interest thereon and all fees and other Secured
Obligations accrued hereunder and under the other Loan Documents, shall
automatically become due and payable, without presentment, demand, protest or
other notice of any kind, all of which are hereby waived by the Borrowers. Upon
the occurrence and during the continuance of an Event of Default, the
Administrative Agent may, and at the request of the Required Lenders shall,
exercise any rights and remedies provided to the Administrative Agent under the
Loan Documents or at law or equity, including all remedies provided under the
UCC.


ARTICLE VIII


The Administrative Agent


Each of the Lenders and the Issuing Banks hereby irrevocably appoints the
Administrative Agent as its agent and authorizes the Administrative Agent to
take such actions on its behalf, including execution of the other Loan
Documents, and to exercise such powers as are delegated to the Administrative
Agent by the terms of the Loan Documents, together with such actions and powers
as are reasonably incidental thereto.
The bank serving as the Administrative Agent hereunder shall have the same
rights and powers in its capacity as a Lender as any other Lender and may
exercise the same as though it were not the Administrative Agent, and such bank
and its Affiliates may accept deposits from, lend money to and generally engage
in any kind of business with the Company or any Subsidiary or other Affiliate
thereof as if it were not the Administrative Agent hereunder.
The Administrative Agent shall not have any duties or obligations except those
expressly set forth in the Loan Documents. Without limiting the generality of
the foregoing, (a) the Administrative Agent shall not be subject to any
fiduciary or other implied duties, regardless of whether a Default has occurred
and is continuing, (b) the Administrative Agent shall not have any duty to take
any discretionary action or exercise any discretionary powers, except
discretionary rights and powers expressly contemplated by the Loan Documents
that the Administrative Agent is required to exercise in writing as directed by
the Required Lenders (or such other number or percentage of the Lenders as shall
be necessary under the circumstances as provided in Section 9.02), and
(c) except as expressly set forth in the Loan Documents, the Administrative
Agent shall not have any duty to disclose, and shall not be liable for the
failure to disclose, any information relating to the Company or any of its
Subsidiaries that is communicated to or obtained by the bank serving as
Administrative Agent or any of its Affiliates in any capacity. The
Administrative Agent shall not be liable for any action taken or not taken by it
with the consent or at the request of the Required Lenders (or such other number
or percentage of the Lenders as shall be necessary under the circumstances as
provided in Section 9.02) or in the absence of its own gross negligence or
willful misconduct. The Administrative Agent shall be deemed not to have
knowledge of any Default unless and until written notice thereof is given to the
Administrative Agent by the Company or a Lender, and the Administrative Agent
shall not be responsible for or have any duty to ascertain or inquire into
(i) any statement, warranty or representation made in or in connection with any
Loan Document, (ii) the contents of any certificate, report or other document
delivered hereunder or in connection with any Loan Document, (iii) the
performance or observance of any

80

--------------------------------------------------------------------------------




of the covenants, agreements or other terms or conditions set forth in any Loan
Document, (iv) the validity, enforceability, effectiveness or genuineness of any
Loan Document or any other agreement, instrument or document, (v) the creation,
perfection or priority of Liens on the Collateral or the existence of the
Collateral or (vi) the satisfaction of any condition set forth in Article IV or
elsewhere in any Loan Document, other than to confirm receipt of items expressly
required to be delivered to the Administrative Agent.
The Administrative Agent shall be entitled to rely upon, and shall not incur any
liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document or other writing believed by it to be genuine
and to have been signed or sent by the proper Person. The Administrative Agent
also may rely upon any statement made to it orally or by telephone and believed
by it to be made by the proper Person, and shall not incur any liability for
relying thereon. The Administrative Agent may consult with legal counsel (who
may be counsel for the Company), independent accountants and other experts
selected by it, and shall not be liable for any action taken or not taken by it
in accordance with the advice of any such counsel, accountants or experts.
The Administrative Agent may perform any and all its duties and exercise its
rights and powers by or through any one or more sub-agents appointed by the
Administrative Agent. The Administrative Agent and any such sub-agent may
perform any and all its duties and exercise its rights and powers through their
respective Related Parties. The exculpatory provisions of the preceding
paragraphs shall apply to any such sub-agent and to the Related Parties of the
Administrative Agent and any such sub-agent, and shall apply to their respective
activities in connection with the syndication of the credit facilities provided
for herein as well as activities as Administrative Agent.
Subject to the appointment and acceptance of a successor Administrative Agent as
provided in this paragraph, the Administrative Agent may resign at any time by
notifying the Lenders, the Issuing Banks and the Company. Upon any such
resignation, the Required Lenders shall have the right (with the consent of the
Company, such consent not to be unreasonably withheld or delayed, provided that
no consent of the Company shall be required if an Event of Default has occurred
and is continuing) to appoint a successor. If no successor shall have been so
appointed by the Required Lenders and shall have accepted such appointment
within thirty (30) days after the retiring Administrative Agent gives notice of
its resignation, then the retiring Administrative Agent may, on behalf of the
Lenders and the Issuing Banks, appoint a successor Administrative Agent which
shall be a bank with an office in New York, New York, or an Affiliate of any
such bank. Upon the acceptance of its appointment as Administrative Agent
hereunder by a successor, such successor shall succeed to and become vested with
all the rights, powers, privileges and duties of the retiring Administrative
Agent, and the retiring Administrative Agent shall be discharged from its duties
and obligations hereunder. The fees payable by any Borrower to a successor
Administrative Agent shall be the same as those payable to its predecessor
unless otherwise agreed between such Borrower and such successor. After the
Administrative Agent's resignation hereunder, the provisions of this Article and
Section 9.03 shall continue in effect for the benefit of such retiring
Administrative Agent, its sub-agents and their respective Related Parties in
respect of any actions taken or omitted to be taken by any of them while it was
acting as Administrative Agent.
Each Lender acknowledges and agrees that the extensions of credit made hereunder
are commercial loans and letters of credit and not investments in a business
enterprise or securities. Each Lender further represents that it is engaged in
making, acquiring or holding commercial loans in the ordinary course of its
business and has, independently and without reliance upon the Administrative
Agent or any other Lender and based on such documents and information as it has
deemed appropriate, made its own credit analysis and decision to enter into this
Agreement as a Lender, and to make, acquire or hold Loans hereunder. Each Lender
shall, independently and without reliance upon the Administrative Agent or any
other Lender

81

--------------------------------------------------------------------------------




and based on such documents and information (which may contain material,
non-public information within the meaning of the United States securities laws
concerning the Company and its Affiliates) as it shall from time to time deem
appropriate, continue to make its own decisions in taking or not taking action
under or based upon this Agreement, any related agreement or any document
furnished hereunder or thereunder and in deciding whether or to the extent to
which it will continue as a lender or assign or otherwise transfer its rights,
interests and obligations hereunder.
None of the Lenders, if any, identified in this Agreement as a Co-Syndication
Agent or Co-Documentation Agent shall have any right, power, obligation,
liability, responsibility or duty under this Agreement other than those
applicable to all Lenders as such. Without limiting the foregoing, none of such
Lenders shall have or be deemed to have a fiduciary relationship with any
Lender. Each Lender hereby makes the same acknowledgments with respect to the
relevant Lenders in their respective capacities as Co-Syndication Agents or
Co-Documentation Agents, as applicable, as it makes with respect to the
Administrative Agent in the preceding paragraph.
The Lenders are not partners or co-venturers, and no Lender shall be liable for
the acts or omissions of, or (except as otherwise set forth herein in case of
the Administrative Agent) authorized to act for, any other Lender. The
Administrative Agent shall have the exclusive right on behalf of the Lenders to
enforce the payment of the principal of and interest on any Loan after the date
such principal or interest has become due and payable pursuant to the terms of
this Agreement.
In its capacity, the Administrative Agent is a “representative” of the Secured
Parties within the meaning of the term “secured party” as defined in the New
York Uniform Commercial Code. Each Lender authorizes the Administrative Agent to
enter into each of the Collateral Documents to which it is a party and to take
all action contemplated by such documents. Each Lender agrees that no Secured
Party (other than the Administrative Agent) shall have the right individually to
seek to realize upon the security granted by any Collateral Document, it being
understood and agreed that such rights and remedies may be exercised solely by
the Administrative Agent for the benefit of the Secured Parties upon the terms
of the Collateral Documents. In the event that any Collateral is hereafter
pledged by any Person as collateral security for the Secured Obligations, the
Administrative Agent is hereby authorized, and hereby granted a power of
attorney, to execute and deliver on behalf of the Secured Parties any Loan
Documents necessary or appropriate to grant and perfect a Lien on such
Collateral in favor of the Administrative Agent on behalf of the Secured
Parties. The Lenders hereby authorize the Administrative Agent, at its option
and in its discretion, to (a) release any Lien granted to or held by the
Administrative Agent upon any Collateral (i) as described in Section 9.02(d);
(ii) as permitted by, but only in accordance with, the terms of the applicable
Loan Document; or (iii) if approved, authorized or ratified in writing by the
Required Lenders, unless such release is required to be approved by all of the
Lenders hereunder and (b) subordinate (and, in the case of Liens permitted by
Section 6.01(i), release) any Lien on any property granted to, or held by, the
Administrative Agent under any Loan Document to the holder of any Lien on such
property that is permitted by Section 6.01(c) or (i), it being understood that
any Liens granted to the Administrative Agent pursuant to the Collateral
Documents with respect to accounts receivable sold pursuant to a Permitted
Supplier Financing Arrangement shall, upon the sale of such receivables pursuant
to such Permitted Supplier Financing Arrangement, be deemed to be automatically
released to the extent required to give effect to such transaction (it being
further understood that any such Lien on an account receivable sold pursuant to
a transaction that is not a Permitted Supplier Financing Arrangement shall not
be deemed to be automatically released upon its sale), and the Administrative
Agent, upon the Company's written request, shall coordinate efforts with the
Company to take all actions necessary to evidence the release of such Liens in a
manner customary for the relevant jurisdiction and otherwise satisfactory to the
Administrative Agent. Upon request by the Administrative Agent at any time, the
Lenders will confirm in writing the Administrative Agent's authority to release

82

--------------------------------------------------------------------------------




particular types or items of Collateral pursuant hereto. Upon any sale or
transfer of assets constituting Collateral which is permitted pursuant to the
terms of any Loan Document, or consented to in writing by the Required Lenders
or all of the Lenders, as applicable, and upon at least five (5) Business Days'
prior written request by the Company to the Administrative Agent, the
Administrative Agent shall (and is hereby irrevocably authorized by the Lenders
to) execute such documents as may be necessary to evidence the release of the
Liens granted to the Administrative Agent for the benefit of the Secured Parties
herein or pursuant hereto upon the Collateral that was sold or transferred;
provided, however, that (i) the Administrative Agent shall not be required to
execute any such document on terms which, in the Administrative Agent's opinion,
would expose the Administrative Agent to liability or create any obligation or
entail any consequence other than the release of such Liens without recourse or
warranty, and (ii) such release shall not in any manner discharge, affect or
impair the Secured Obligations or any Liens upon (or obligations of the Company
or any Subsidiary in respect of) all interests retained by the Company or any
Subsidiary, including (without limitation) the proceeds of the sale, all of
which shall continue to constitute part of the Collateral.
Each Borrower, on its behalf and on behalf of its Subsidiaries, and each Lender,
on its behalf and on the behalf of its affiliated Secured Parties, hereby
irrevocably constitute the Administrative Agent as the holder of an irrevocable
power of attorney (fondé de pouvoir within the meaning of Article 2692 of the
Civil Code of Québec) in order to hold hypothecs and security granted by each
Borrower or any Subsidiary on property pursuant to the laws of the Province of
Québec to secure obligations of any Borrower or any Subsidiary under any bond,
debenture or similar title of indebtedness issued by any Borrower or any
Subsidiary in connection with this Agreement, and agree that the Administrative
Agent may act as the bondholder and mandatary with respect to any bond,
debenture or similar title of indebtedness that may be issued by any Borrower or
any Subsidiary and pledged in favor of the Secured Parties in connection with
this Agreement. Notwithstanding the provisions of Section 32 of the An Act
respecting the special powers of legal persons (Québec), JPMorgan Chase Bank,
N.A. as Administrative Agent may acquire and be the holder of any bond issued by
any Borrower or any Subsidiary in connection with this Agreement (i.e., the
fondé de pouvoir may acquire and hold the first bond issued under any deed of
hypothec by any Borrower or any Subsidiary).
The Administrative Agent is hereby authorized to execute and deliver any
documents necessary or appropriate to create and perfect the rights of pledge
for the benefit of the Secured Parties including a right of pledge with respect
to the entitlements to profits, the balance left after winding up and the voting
rights of the Company as ultimate parent of any Subsidiary of the Company which
is organized under the laws of the Netherlands and the Equity Interests of which
are pledged in connection herewith (a “Dutch Pledge”). Without prejudice to the
provisions of this Agreement and the other Loan Documents, the parties hereto
acknowledge and agree with the creation of parallel debt obligations of the
Company or any relevant Subsidiary as will be described in any Dutch Pledge (the
“Parallel Debt”), including that any payment received by the Administrative
Agent in respect of the Parallel Debt will - conditionally upon such payment not
subsequently being avoided or reduced by virtue of any provisions or enactments
relating to bankruptcy, insolvency, preference, liquidation or similar laws of
general application - be deemed a satisfaction of a pro rata portion of the
corresponding amounts of the Secured Obligations, and any payment to the Secured
Parties in satisfaction of the Secured Obligations shall - conditionally upon
such payment not subsequently being avoided or reduced by virtue of any
provisions or enactments relating to bankruptcy, insolvency, preference,
liquidation or similar laws of general application - be deemed as satisfaction
of the corresponding amount of the Parallel Debt. The parties hereto acknowledge
and agree that, for purposes of a Dutch Pledge, any resignation by the
Administrative Agent is not effective until its rights under the Parallel Debt
are assigned to the successor Administrative Agent.

83

--------------------------------------------------------------------------------




The parties hereto acknowledge and agree for the purposes of taking and ensuring
the continuing validity of German law governed pledges (Pfandrechte) with the
creation of parallel debt obligations of the Company and its Subsidiaries as
will be further described in a separate German law governed parallel debt
undertaking. The Administrative Agent shall (i) hold such parallel debt
undertaking as fiduciary agent (Treuhaender) and (ii) administer and hold as
fiduciary agent (Treuhaender) any pledge created under a German law governed
Collateral Document which is created in favor of any Secured Party or
transferred to any Secured Party due to its accessory nature (Akzessorietaet),
in each case of (i) and (ii) in its own name and for the account of the Secured
Parties. Each Lender, on its own behalf and on behalf of its affiliated Secured
Parties, hereby authorizes the Administrative Agent to enter as its agent
(Vertreter) in its name and on its behalf into any German law governed
Collateral Document, to accept as its agent in its name and on its behalf any
pledge under such Collateral Document and to agree to and execute as agent its
in its name and on its behalf any amendments, supplements and other alterations
to any such Collateral Document and to release any such Collateral Document and
any pledge created under any such Collateral Document in accordance with the
provisions herein and/or the provisions in any such Collateral Document.
ARTICLE IX
Miscellaneous


SECTION 9.01. Notices. (a) Except in the case of notices and other
communications expressly permitted to be given by telephone (and subject to
paragraph (b) below), all notices and other communications provided for herein
shall be in writing and shall be delivered by hand or overnight courier service,
mailed by certified or registered mail or sent by telecopy, as follows:


(i)if to any Borrower, to it c/o Kaman Corporation, 1332 Blue Hills Avenue,
Bloomfield, Connecticut 06002, Attention of Vice President & Treasurer (Telecopy
No. (860) 502-1253; Telephone No. (860) 243-7838);
(ii)if to the Administrative Agent, (A) in the case of Borrowings denominated in
Dollars, to JPMorgan Chase Bank, N.A., 10 South Dearborn Street, Chicago,
Illinois 60603, Attention of Sabana Johnson (Telecopy No. (888) 292-9533) and
(B) in the case of Borrowings denominated in Foreign Currencies, to J.P. Morgan
Europe Limited, 25 Bank Street, Canary Wharf, London E14 5JP, Attention of The
Manager, Loan & Agency Services (Telecopy No. 44 207 777 2360), and in each case
with a copy to JPMorgan Chase Bank, N.A., Two Corporate Drive, Suite 730,
Shelton, Connecticut 06484, Attention of Peter Killea (Telecopy No. (203)
944-8495);
(iii)if to JPMorgan Chase Bank, N.A. in its capacity as an Issuing Bank or as
the Swingline Lender, to it at JPMorgan Chase Bank, N.A., 10 South Dearborn
Street, Chicago, Illinois 60603, Attention of Sabana Johnson (Telecopy No. (888)
292-9533);
(iv)if to Bank of America, N.A. in its capacity as the Swingline Lender, to it
at Bank of America, N.A., One Independence Center, 101 N. Tryon St., Charlotte,
North Carolina 28255, Attention of Robert Garvey (Telecopy No. (617) 310-3288);
and
(v)if to any other Lender or Issuing Bank, to it at its address (or telecopy
number) set forth in its Administrative Questionnaire.


(b)Notices and other communications to the Lenders hereunder may be delivered or
furnished by electronic communications pursuant to procedures approved by the
Administrative Agent; provided that the foregoing shall not apply to notices
pursuant to Article II unless otherwise agreed by the Administrative Agent and
the applicable Lender. The Administrative Agent or the Company may, in its
discretion, agree to accept notices and other communications to it hereunder by
electronic communications

84

--------------------------------------------------------------------------------




pursuant to procedures approved by it; provided that approval of such procedures
may be limited to particular notices or communications.
(c)Any party hereto may change its address or telecopy number for notices and
other communications hereunder by notice to the other parties hereto. All
notices and other communications given to any party hereto in accordance with
the provisions of this Agreement shall be deemed to have been given on the date
of receipt.


SECTION 9.02. Waivers; Amendments. (a) No failure or delay by the Administrative
Agent, any Issuing Bank or any Lender in exercising any right or power hereunder
or under any other Loan Document shall operate as a waiver thereof, nor shall
any single or partial exercise of any such right or power, or any abandonment or
discontinuance of steps to enforce such a right or power, preclude any other or
further exercise thereof or the exercise of any other right or power. The rights
and remedies of the Administrative Agent, the Issuing Banks and the Lenders
hereunder and under the other Loan Documents are cumulative and are not
exclusive of any rights or remedies that they would otherwise have. No waiver of
any provision of this Agreement or consent to any departure by any Borrower
therefrom shall in any event be effective unless the same shall be permitted by
paragraph (b) of this Section, and then such waiver or consent shall be
effective only in the specific instance and for the purpose for which given.
Without limiting the generality of the foregoing, the making of a Loan or
issuance of a Letter of Credit shall not be construed as a waiver of any
Default, regardless of whether the Administrative Agent, any Lender or any
Issuing Bank may have had notice or knowledge of such Default at the time.


(b)Except as provided in Section 2.20 with respect to an Incremental Term Loan
Amendment, neither this Agreement nor any provision hereof may be waived,
amended or modified except pursuant to an agreement or agreements in writing
entered into by the Borrowers and the Required Lenders or by the Borrowers and
the Administrative Agent with the consent of the Required Lenders; provided that
no such agreement shall (i) increase the Commitment of any Lender without the
written consent of such Lender, (ii) reduce the principal amount of any Loan or
LC Disbursement or reduce the rate of interest thereon, or reduce any fees
payable hereunder, without the written consent of each Lender directly affected
thereby, (iii) postpone the scheduled date of payment of the principal amount of
any Loan or LC Disbursement, or any interest thereon, or any fees payable
hereunder, or reduce the amount of, waive or excuse any such payment, or
postpone the scheduled date of expiration of any Commitment, without the written
consent of each Lender directly affected thereby, (iv) change Section 2.18(b) or
(d) in a manner that would alter the pro rata sharing of payments required
thereby, without the written consent of each Lender, (v) change any of the
provisions of this Section or the definition of “Required Lenders” or any other
provision hereof specifying the number or percentage of Lenders required to
waive, amend or modify any rights hereunder or make any determination or grant
any consent hereunder, without the written consent of each Lender (it being
understood that, solely with the consent of the parties prescribed by
Section 2.20 to be parties to an Incremental Term Loan Amendment, Incremental
Term Loans may be included in the determination of Required Lenders on
substantially the same basis as the Commitments and the Revolving Loans are
included on the Effective Date), (vi) release the Company from its obligations
under Article X or release all or substantially all of the Subsidiary Guarantors
from their obligations under the Subsidiary Guaranty, in each case, without the
written consent of each Lender, or (vii) except as provided in clause (d) of
this Section or in any Collateral Document, release all or substantially all of
the Collateral, without the written consent of each Lender; provided further
that no such agreement shall amend, modify or otherwise affect the rights or
duties of the Administrative Agent, any Issuing Bank or the Swingline Lender
hereunder without the prior written consent of the Administrative Agent, such
Issuing Bank or the Swingline Lender, as the case may be (it being understood
that any change to Section 2.22 shall require the consent of the Administrative
Agent, the Issuing Banks and the Swingline Lender). Notwithstanding the
foregoing, no consent with respect to any amendment, waiver or other
modification of this Agreement shall be required

85

--------------------------------------------------------------------------------




of any Defaulting Lender, except with respect to any amendment, waiver or other
modification referred to in clause (i), (ii) or (iii) of the first proviso of
this paragraph and then only in the event such Defaulting Lender shall be
directly affected by such amendment, waiver or other modification.
(c)Notwithstanding the foregoing, this Agreement and any other Loan Document may
be amended (or amended and restated) with the written consent of the Required
Lenders, the Administrative Agent and the Borrowers (x) to add one or more
credit facilities (in addition to the Incremental Term Loans pursuant to an
Incremental Term Loan Amendment) to this Agreement and to permit extensions of
credit from time to time outstanding thereunder and the accrued interest and
fees in respect thereof to share ratably in the benefits of this Agreement and
the other Loan Documents with the Revolving Loans, the initial Term Loans,
Incremental Term Loans and the accrued interest and fees in respect thereof and
(y) to include appropriately the Lenders holding such credit facilities in any
determination of the Required Lenders and Lenders.
(d)The Lenders hereby irrevocably authorize the Administrative Agent, at its
option and in its sole discretion, to release any Liens granted to the
Administrative Agent by the Loan Parties on any Collateral (i) upon the
termination of all the Commitments, payment and satisfaction in full in cash of
all Secured Obligations (other than Unliquidated Obligations), and the cash
collateralization of all Unliquidated Obligations in a manner satisfactory to
the Administrative Agent, (ii) constituting property being sold or disposed of
if the Company certifies to the Administrative Agent that the sale or
disposition is made in compliance with the terms of this Agreement (and the
Administrative Agent may rely conclusively on any such certificate, without
further inquiry), (iii) constituting property leased to the Company or any
Subsidiary under a lease which has expired or been terminated in a transaction
permitted under this Agreement, or (iv) as required to effect any sale or other
disposition of such Collateral in connection with any exercise of remedies of
the Administrative Agent and the Lenders pursuant to Section 7.02. Any such
release shall not in any manner discharge, affect, or impair the Obligations or
any Liens (other than those expressly being released) upon (or obligations of
the Loan Parties in respect of) all interests retained by the Loan Parties,
including the proceeds of any sale, all of which shall continue to constitute
part of the Collateral.
(e)If, in connection with any proposed amendment, waiver or consent requiring
the consent of “each Lender” or “each Lender directly affected thereby,” the
consent of the Required Lenders is obtained, but the consent of other necessary
Lenders is not obtained (any such Lender whose consent is necessary but not
obtained being referred to herein as a “Non-Consenting Lender”), then the
Company may elect to replace a Non-Consenting Lender as a Lender party to this
Agreement, provided that, concurrently with such replacement, (i) another bank
or other entity which is reasonably satisfactory to the Company and the
Administrative Agent shall agree, as of such date, to purchase for cash the
Loans and other Obligations due to the Non-Consenting Lender pursuant to an
Assignment and Assumption and to become a Lender for all purposes under this
Agreement and to assume all obligations of the Non-Consenting Lender to be
terminated as of such date and to comply with the requirements of clause (b) of
Section 9.04, and (ii) each Borrower shall pay to such Non-Consenting Lender in
same day funds on the day of such replacement (1) all interest, fees and other
amounts then accrued but unpaid to such Non-Consenting Lender by such Borrower
hereunder to and including the date of termination, including without limitation
payments due to such Non-Consenting Lender under Sections 2.15 and 2.17, and
(2) an amount, if any, equal to the payment which would have been due to such
Lender on the day of such replacement under Section 2.16 had the Loans of such
Non-Consenting Lender been prepaid on such date rather than sold to the
replacement Lender.
(f)Notwithstanding anything to the contrary herein the Administrative Agent may,
with the consent of the Borrowers only, amend, modify or supplement this
Agreement or any of the other Loan Documents to cure any ambiguity, omission,
mistake, defect or inconsistency.


SECTION 9.03. Expenses; Indemnity; Damage Waiver. (a) The Company shall pay
(i) all reasonable out-of-pocket expenses incurred by the Administrative Agent,
the Joint Lead Arrangers and their respective Affiliates, including the
reasonable fees, charges and disbursements of counsel for the

86

--------------------------------------------------------------------------------




Administrative Agent, in connection with the syndication and distribution
(including, without limitation, via the internet or through a service such as
Intralinks) of the credit facilities provided for herein, the preparation and
administration of this Agreement and the other Loan Documents or any amendments,
modifications or waivers of the provisions hereof or thereof (whether or not the
transactions contemplated hereby or thereby shall be consummated), (ii) all
reasonable out-of-pocket expenses incurred by the Issuing Banks in connection
with the issuance, amendment, renewal or extension of any Letter of Credit or
any demand for payment thereunder and (iii) all reasonable out-of-pocket
expenses incurred by the Administrative Agent, any Issuing Bank or any Lender,
including the reasonable fees, charges and disbursements of any counsel for the
Administrative Agent, any Issuing Bank or any Lender, in connection with the
enforcement or protection of its rights in connection with this Agreement and
any other Loan Document, including its rights under this Section, or in
connection with the Loans made or Letters of Credit issued hereunder, including
all such out-of-pocket expenses incurred during any workout, restructuring or
negotiations in respect of such Loans or Letters of Credit.
(b)The Company shall indemnify the Administrative Agent, each Issuing Bank and
each Lender, and each Related Party of any of the foregoing Persons (each such
Person being called an “Indemnitee”) against, and hold each Indemnitee harmless
from, any and all losses, claims, damages, liabilities and related expenses,
including the fees, charges and disbursements of any counsel for any Indemnitee,
incurred by or asserted against any Indemnitee arising out of, in connection
with, or as a result of (i) the execution or delivery of any Loan Document or
any agreement or instrument contemplated thereby, the performance by the parties
hereto of their respective obligations thereunder or the consummation of the
Transactions or any other transactions contemplated hereby, (ii) any Loan or
Letter of Credit or the use of the proceeds therefrom (including any refusal by
any Issuing Bank to honor a demand for payment under a Letter of Credit if the
documents presented in connection with such demand do not strictly comply with
the terms of such Letter of Credit), (iii) any actual or alleged presence or
release of Hazardous Materials on or from any property owned or operated by the
Company or any of its Subsidiaries, or any Environmental Liability related in
any way to the Company or any of its Subsidiaries, or (iv) any actual or
prospective claim, litigation, investigation or proceeding relating to any of
the foregoing, whether based on contract, tort or any other theory, whether
brought by a third party or by the Company or any of its Subsidiaries, and
regardless of whether any Indemnitee is a party thereto; provided that such
indemnity shall not, as to any Indemnitee, be available to the extent that such
losses, claims, damages, liabilities or related expenses are determined by a
court of competent jurisdiction by final and nonappealable judgment to have
resulted from (i) the gross negligence or willful misconduct of such Indemnitee
or (ii) the material breach by such Indemnitee of its express obligations under
this Agreement pursuant to a claim initiated by the Company. This
Section 9.03(b) shall not apply with respect to Taxes or UK Tax other than any
Taxes or UK Tax that represent losses, claims or damages arising from any
non-Tax or non-UK Tax claim.
(c)To the extent that the Company fails to pay any amount required to be paid by
it to the Administrative Agent, any Issuing Bank or the Swingline Lender under
paragraph (a) or (b) of this Section, each Lender severally agrees to pay to the
Administrative Agent, and each Revolving Lender severally agrees to pay to such
Issuing Bank or the Swingline Lender, as the case may be, such Lender's
Applicable Percentage (determined as of the time that the applicable
unreimbursed expense or indemnity payment is sought) of such unpaid amount (it
being understood that the Company's failure to pay any such amount shall not
relieve the Company of any default in the payment thereof); provided that the
unreimbursed expense or indemnified loss, claim, damage, liability or related
expense, as the case may be, was incurred by or asserted against the
Administrative Agent, such Issuing Bank or the Swingline Lender in its capacity
as such.
(d)To the extent permitted by applicable law, no Borrower shall assert, and each
Borrower hereby waives, any claim against any Indemnitee (i) for any damages
arising from the use by unintended recipients of information or other materials
obtained through telecommunications, electronic or other information
transmission systems (including the Internet), other than damages that are
determined by a court of competent jurisdiction by final and nonappealable
judgment to have resulted from the gross

87

--------------------------------------------------------------------------------




negligence or willful misconduct of such Indemnitee, or (ii) on any theory of
liability, for special, indirect, consequential or punitive damages (as opposed
to direct or actual damages) arising out of, in connection with, or as a result
of, this Agreement, any other Loan Document or any agreement or instrument
contemplated hereby or thereby, the Transactions, any Loan or Letter of Credit
or the use of the proceeds thereof.
(e)All amounts due under this Section shall be payable not later than fifteen
(15) days after written demand therefor.


SECTION 9.04. Successors and Assigns (a) The provisions of this Agreement shall
be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns permitted hereby (including any Affiliate of
any Issuing Bank that issues any Letter of Credit), except that (i) no Borrower
may assign or otherwise transfer any of its rights or obligations hereunder
without the prior written consent of each Lender (and any attempted assignment
or transfer by any Borrower without such consent shall be null and void) and
(ii) no Lender may assign or otherwise transfer its rights or obligations
hereunder except in accordance with this Section. Nothing in this Agreement,
expressed or implied, shall be construed to confer upon any Person (other than
the parties hereto, their respective successors and assigns permitted hereby
(including any Affiliate of any Issuing Bank that issues any Letter of Credit),
Participants (to the extent provided in paragraph (c) of this Section) and, to
the extent expressly contemplated hereby, the Related Parties of each of the
Administrative Agent, the Issuing Banks and the Lenders) any legal or equitable
right, remedy or claim under or by reason of this Agreement.


(b)(i) Subject to the conditions set forth in paragraph (b)(ii) below, any
Lender may assign to one or more assignees all or a portion of its rights and
obligations under this Agreement (including all or a portion of its Commitments
and the Loans at the time owing to it) with the prior written consent (such
consent not to be unreasonably withheld or delayed) of:


(A)the Company (provided that the Company shall be deemed to have consented to
any such assignment unless it shall object thereto by written notice to the
Administrative Agent within five (5) Business Days after having received notice
thereof); provided, further, that no consent of the Company shall be required
for an assignment to a Lender, an Affiliate of a Lender, an Approved Fund or, if
an Event of Default has occurred and is continuing, any other assignee; and


(B)the Administrative Agent; provided that no consent of the Administrative
Agent shall be required for an assignment of all or any portion of a Term Loan
to a Lender, an Affiliate of a Lender or an Approved Fund.
(ii)Assignments shall be subject to the following additional conditions:


(A)except in the case of an assignment to a Lender or an Affiliate of a Lender
or an Approved Fund or an assignment of the entire remaining amount of the
assigning Lender's Commitment or Loans of any Class, the amount of the
Commitment or Loans of the assigning Lender subject to each such assignment
(determined as of the date the Assignment and Assumption with respect to such
assignment is delivered to the Administrative Agent) shall not be less than
$5,000,000 (in the case of Revolving Commitments and Revolving Loans) or
$1,000,000 (in the case of a Term Loan) unless each of the Company and the
Administrative Agent otherwise consent, provided that no such consent of the
Company shall be required if an Event of Default has occurred and is continuing;



88

--------------------------------------------------------------------------------




(B)each partial assignment shall be made as an assignment of a proportionate
part of all the assigning Lender's rights and obligations under this Agreement,
provided that this clause shall not be construed to prohibit the assignment of a
proportionate part of all the assigning Lender's rights and obligations in
respect of one Class of Commitments or Loans;
(C)the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Assumption, together with a processing
and recordation fee of $3,500, such fee to be paid by either the assigning
Lender or the assignee Lender or shared between such Lenders; and
(D)the assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire in which the assignee
designates one or more credit contacts to whom all syndicate-level information
(which may contain material non-public information about the Company and its
affiliates and their Related Parties or their respective securities) will be
made available and who may receive such information in accordance with the
assignee's compliance procedures and applicable laws, including Federal and
state securities laws.


For the purposes of this Section 9.04(b), the term “Approved Fund” has the
following meaning:


“Approved Fund” means any Person (other than a natural person) that is engaged
in making, purchasing, holding or investing in bank loans and similar extensions
of credit in the ordinary course of its business and that is administered or
managed by (a) a Lender, (b) an Affiliate of a Lender or (c) an entity or an
Affiliate of an entity that administers or manages a Lender.
(iii)Subject to acceptance and recording thereof pursuant to paragraph (b)(iv)
of this Section, from and after the effective date specified in each Assignment
and Assumption the assignee thereunder shall be a party hereto and, to the
extent of the interest assigned by such Assignment and Assumption, have the
rights and obligations of a Lender under this Agreement, and the assigning
Lender thereunder shall, to the extent of the interest assigned by such
Assignment and Assumption, be released from its obligations under this Agreement
(and, in the case of an Assignment and Assumption covering all of the assigning
Lender's rights and obligations under this Agreement, such Lender shall cease to
be a party hereto but shall continue to be entitled to the benefits of
Sections 2.15, 2.16, 2.17 and 9.03). Any assignment or transfer by a Lender of
rights or obligations under this Agreement that does not comply with this
Section 9.04 shall be treated for purposes of this Agreement as a sale by such
Lender of a participation in such rights and obligations in accordance with
paragraph (c) of this Section.


(iv)The Administrative Agent, acting for this purpose as an agent of each
Borrower, shall maintain at one of its offices a copy of each Assignment and
Assumption delivered to it and a register for the recordation of the names and
addresses of the Lenders, and the Commitment of, and principal amount (and
stated interest) of the Loans and LC Disbursements owing to, each Lender
pursuant to the terms hereof from time to time (the “Register”). The entries in
the Register shall be conclusive, and the Borrowers, the Administrative Agent,
the Issuing Banks and the Lenders shall treat each Person whose name is recorded
in the Register pursuant to the terms hereof as a Lender hereunder for all
purposes of this Agreement, notwithstanding notice to the contrary. The Register
shall be available for inspection by the Company, any Issuing Bank and any
Lender, at any reasonable time and from time to time upon reasonable prior
notice.

89

--------------------------------------------------------------------------------




(v)Upon its receipt of a duly completed Assignment and Assumption executed by an
assigning Lender and an assignee, the assignee's completed Administrative
Questionnaire (unless the assignee shall already be a Lender hereunder), the
processing and recordation fee referred to in paragraph (b) of this Section and
any written consent to such assignment required by paragraph (b) of this
Section, the Administrative Agent shall accept such Assignment and Assumption
and record the information contained therein in the Register; provided that if
either the assigning Lender or the assignee shall have failed to make any
payment required to be made by it pursuant to Section 2.05(c), 2.06(d) or (e),
2.07(b), 2.18(e) or 9.03(c), the Administrative Agent shall have no obligation
to accept such Assignment and Assumption and record the information therein in
the Register unless and until such payment shall have been made in full,
together with all accrued interest thereon. No assignment shall be effective for
purposes of this Agreement unless it has been recorded in the Register as
provided in this paragraph.


(c)Any Lender may, without the consent of any Borrower, the Administrative
Agent, the Issuing Banks or the Swingline Lender, sell participations to one or
more banks or other entities (a “Participant”) in all or a portion of such
Lender's rights and obligations under this Agreement (including all or a portion
of its Commitment and the Loans owing to it); provided that (A) such Lender's
obligations under this Agreement shall remain unchanged; (B) such Lender shall
remain solely responsible to the other parties hereto for the performance of
such obligations; and (C) the Borrowers, the Administrative Agent, the Issuing
Banks and the other Lenders shall continue to deal solely and directly with such
Lender in connection with such Lender's rights and obligations under this
Agreement. Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, modification or waiver described in the first proviso to
Section 9.02(b) that affects such Participant. Each Borrower agrees that each
Participant shall be entitled to the benefits of Sections 2.15, 2.16 and 2.17
(subject to the requirements and limitations therein, including the requirements
under Section 2.17(f) (it being understood that the documentation required under
Section 2.17(f) shall be delivered to the participating Lender)) to the same
extent as if it were a Lender and had acquired its interest by assignment
pursuant to paragraph (b) of this Section; provided that such Participant
(A) agrees to be subject to the provisions of Sections 2.18 and 2.19 as if it
were an assignee under paragraph (b) of this Section; and (B) shall not be
entitled to receive any greater payment under Sections 2.15 or 2.17, with
respect to any participation, than its participating Lender would have been
entitled to receive, except to the extent such entitlement to receive a greater
payment results from a Change in Law that occurs after the Participant acquired
the applicable participation. To the extent permitted by law, each Participant
also shall be entitled to the benefits of Section 9.08 as though it were a
Lender, provided such Participant agrees to be subject to Section 2.18(d) as
though it were a Lender. Each Lender that sells a participation shall, acting
solely for this purpose as an agent of the Borrowers, maintain a register on
which it enters the name and address of each Participant and the principal
amounts (and stated interest) of each Participant's interest in the Loans or
other obligations under the Loan Documents (the “Participant Register”);
provided that no Lender shall have any obligation to disclose all or any portion
of the Participant Register (including the identity of any Participant or any
information relating to a Participant's interest in any Commitments, Loans,
Letters of Credit or its other obligations under any Loan Document) to any
Person except to the extent that such disclosure is necessary to establish that
such Commitment, Loan, Letter of Credit or other obligation is in registered
form under Section 5f.103-1(c) of the United States Treasury Regulations. The
entries in the Participant Register shall be conclusive absent manifest error,
and such Lender shall treat each Person whose name is recorded in the
Participant Register as the owner of such participation for all purposes of this
Agreement notwithstanding any notice to the contrary. For the avoidance of
doubt, the Administrative Agent (in its capacity as Administrative Agent) shall
have no responsibility for maintaining a Participant Register.

90

--------------------------------------------------------------------------------




(d)Any Lender may at any time pledge or assign a security interest in all or any
portion of its rights under this Agreement to secure obligations of such Lender,
including without limitation any pledge or assignment to secure obligations to a
Federal Reserve Bank, and this Section shall not apply to any such pledge or
assignment of a security interest; provided that no such pledge or assignment of
a security interest shall release a Lender from any of its obligations hereunder
or substitute any such pledgee or assignee for such Lender as a party hereto.


SECTION 9.05. Survival. All covenants, agreements, representations and
warranties made by the Loan Parties in the Loan Documents and in the
certificates or other instruments delivered in connection with or pursuant to
this Agreement or any other Loan Document shall be considered to have been
relied upon by the other parties hereto and shall survive the execution and
delivery of the Loan Documents and the making of any Loans and issuance of any
Letters of Credit, regardless of any investigation made by any such other party
or on its behalf and notwithstanding that the Administrative Agent, any Issuing
Bank or any Lender may have had notice or knowledge of any Default or incorrect
representation or warranty at the time any credit is extended hereunder, and
shall continue in full force and effect as long as the principal of or any
accrued interest on any Loan or any fee or any other amount payable under this
Agreement or any other Loan Document is outstanding and unpaid or any Letter of
Credit is outstanding and so long as the Commitments have not expired or
terminated. The provisions of Sections 2.15, 2.16, 2.17 and 9.03 and
Article VIII shall survive and remain in full force and effect regardless of the
consummation of the transactions contemplated hereby, the repayment of the
Loans, the expiration or termination of the Letters of Credit and the
Commitments or the termination of this Agreement or any other Loan Document or
any provision hereof or thereof.


SECTION 9.06. Counterparts; Integration; Effectiveness. This Agreement may be
executed in counterparts (and by different parties hereto on different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract. This Agreement, the other
Loan Documents and any separate letter agreements with respect to fees payable
to the Administrative Agent constitute the entire contract among the parties
relating to the subject matter hereof and supersede any and all previous
agreements and understandings, oral or written, relating to the subject matter
hereof. Except as provided in Section 4.01, this Agreement shall become
effective when it shall have been executed by the Administrative Agent and when
the Administrative Agent shall have received counterparts hereof which, when
taken together, bear the signatures of each of the other parties hereto, and
thereafter shall be binding upon and inure to the benefit of the parties hereto
and their respective successors and assigns. Delivery of an executed counterpart
of a signature page of this Agreement by telecopy, e-mailed .pdf or any other
electronic means that reproduces an image of the actual executed signature page
shall be effective as delivery of a manually executed counterpart of this
Agreement.


SECTION 9.07. Severability. Any provision of any Loan Document held to be
invalid, illegal or unenforceable in any jurisdiction shall, as to such
jurisdiction, be ineffective to the extent of such invalidity, illegality or
unenforceability without affecting the validity, legality and enforceability of
the remaining provisions thereof; and the invalidity of a particular provision
in a particular jurisdiction shall not invalidate such provision in any other
jurisdiction.


SECTION 9.08. Right of Setoff. If an Event of Default shall have occurred and be
continuing, each Lender and each of its Affiliates is hereby authorized at any
time and from time to time, to the fullest extent permitted by law, to set off
and apply any and all deposits (general or special, time or demand, provisional
or final and in whatever currency denominated) at any time held and other
obligations at any time owing by such Lender or Affiliate to or for the credit
or the account of any Borrower or any Subsidiary Guarantor against any of and
all of the Secured Obligations held by such Lender, irrespective of whether or

91

--------------------------------------------------------------------------------




not such Lender shall have made any demand under the Loan Documents and although
such obligations may be unmatured. The rights of each Lender under this Section
are in addition to other rights and remedies (including other rights of setoff)
which such Lender may have.


SECTION 9.09. Governing Law; Jurisdiction; Consent to Service of Process. (a)
This Agreement shall be construed in accordance with and governed by the law of
the State of New York.


(b)Each Borrower hereby irrevocably and unconditionally submits, for itself and
its property, to the nonexclusive jurisdiction of the Supreme Court of the State
of New York sitting in New York County, Borough of Manhattan, and of the United
States District Court for the Southern District of New York, and any appellate
court from any thereof, in any action or proceeding arising out of or relating
to any Loan Document, or for recognition or enforcement of any judgment, and
each of the parties hereto hereby irrevocably and unconditionally agrees that
all claims in respect of any such action or proceeding may be heard and
determined in such New York State or, to the extent permitted by law, in such
Federal court. Each of the parties hereto agrees that a final judgment in any
such action or proceeding shall be conclusive and may be enforced in other
jurisdictions by suit on the judgment or in any other manner provided by law.
Nothing in this Agreement or any other Loan Document shall affect any right that
the Administrative Agent, any Issuing Bank or any Lender may otherwise have to
bring any action or proceeding relating to this Agreement or any other Loan
Document against any Loan Party or its properties in the courts of any
jurisdiction.


(c)Each Borrower hereby irrevocably and unconditionally waives, to the fullest
extent it may legally and effectively do so, any objection which it may now or
hereafter have to the laying of venue of any suit, action or proceeding arising
out of or relating to this Agreement or any other Loan Document in any court
referred to in paragraph (b) of this Section. Each of the parties hereto hereby
irrevocably waives, to the fullest extent permitted by law, the defense of an
inconvenient forum to the maintenance of such action or proceeding in any such
court.


(d)Each party to this Agreement irrevocably consents to service of process in
the manner provided for notices in Section 9.01. Each Subsidiary Borrower
irrevocably designates and appoints the Company, as its authorized agent, to
accept and acknowledge on its behalf, service of any and all process which may
be served in any suit, action or proceeding of the nature referred to in Section
9.09(b) in any federal or New York State court sitting in New York City. The
Company hereby represents, warrants and confirms that the Company has agreed to
accept such appointment. Said designation and appointment shall be irrevocable
by each such Subsidiary Borrower until all Loans, all reimbursement obligations,
interest thereon and all other amounts payable by such Subsidiary Borrower
hereunder and under the other Loan Documents shall have been paid in full in
accordance with the provisions hereof and thereof and such Subsidiary Borrower
shall have been terminated as a Borrower hereunder pursuant to Section 2.23.
Each Subsidiary Borrower hereby consents to process being served in any suit,
action or proceeding of the nature referred to in Section 9.09(b) in any federal
or New York State court sitting in New York City by service of process upon the
Company as provided in this Section 9.09(d); provided that, to the extent lawful
and possible, notice of said service upon such agent shall be mailed by
registered or certified air mail, postage prepaid, return receipt requested, to
the Company and (if applicable to) such Subsidiary Borrower at its address set
forth in the Borrowing Subsidiary Agreement to which it is a party or to any
other address of which such Subsidiary Borrower shall have given written notice
to the Administrative Agent (with a copy thereof to the Company). Each
Subsidiary Borrower irrevocably waives, to the fullest extent permitted by
applicable law, all claim of error by reason of any such service in such manner
and agrees that such service shall be deemed in every respect effective service
of process upon such Subsidiary Borrower in any such suit, action or proceeding
and shall, to the fullest extent permitted by law, be taken and held to be valid
and personal service

92

--------------------------------------------------------------------------------




upon and personal delivery to such Subsidiary Borrower. To the extent any
Subsidiary Borrower has or hereafter may acquire any immunity from jurisdiction
of any court or from any legal process (whether from service or notice,
attachment prior to judgment, attachment in aid of execution of a judgment,
execution or otherwise), each Subsidiary Borrower hereby irrevocably waives such
immunity in respect of its obligations under the Loan Documents. Nothing in this
Agreement or any other Loan Document will affect the right of any party to this
Agreement to serve process in any other manner permitted by applicable law.


SECTION 9.10. WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS AGREEMENT, ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED
HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH
PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY
OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD
NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND
(B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER
INTO THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND
CERTIFICATIONS IN THIS SECTION.


SECTION 9.11. Headings. Article and Section headings and the Table of Contents
used herein are for convenience of reference only, are not part of this
Agreement and shall not affect the construction of, or be taken into
consideration in interpreting, this Agreement.


SECTION 9.12. Confidentiality. Each of the Administrative Agent, the Issuing
Banks and the Lenders agrees to maintain the confidentiality of the Information
(as defined below), except that Information may be disclosed (a) to its and its
Affiliates' directors, officers, employees and agents, including accountants,
legal counsel and other advisors (it being understood that the Persons to whom
such disclosure is made will be informed of the confidential nature of such
Information and instructed to keep such Information confidential), (b) to the
extent requested by any regulatory authority (including any self-regulatory
authority, such as the National Association of Insurance Commissioners) (in
which case each of the Administrative Agent, the Issuing Banks and the Lenders
agree to the extent not prohibited by applicable law, rule, regulation or order,
to inform the Company promptly of the disclosure thereof and to the extent
practicable, prior thereto), (c) to the extent required by applicable laws or
regulations or by any subpoena or similar legal process, (in which case each of
the Administrative Agent, the Issuing Banks and the Lenders agree to the extent
not prohibited by applicable law, rule, regulation or order, to inform the
Company promptly of the disclosure thereof and to the extent practicable, prior
thereto), (d) to any other party to this Agreement, (e) in connection with the
exercise of any remedies under this Agreement or any other Loan Document or any
suit, action or proceeding relating to this Agreement or any other Loan Document
or the enforcement of rights hereunder or thereunder, (f) subject to an
agreement containing provisions substantially the same as those of this Section,
to (i) any assignee of or Participant in, or any prospective assignee of or
Participant in, any of its rights or obligations under this Agreement or (ii)
any actual or prospective counterparty (or its advisors) to any swap or
derivative transaction relating to any Borrower and its obligations, (g) with
the written consent of the Company or (h) to the extent such Information (i)
becomes publicly available other than as a result of a breach of this Section or
(ii) becomes available to the Administrative Agent, any Issuing Bank or any
Lender on a nonconfidential basis from a source other than the Company.
Notwithstanding the foregoing, none of the Administrative Agent, any Issuing
Bank or any Lender shall be required to provide notice of any permitted
disclosures made in connection with any regulatory review of the Administrative
Agent, such Issuing Bank or such Lender by any governmental agency or regulatory
body with jurisdiction

93

--------------------------------------------------------------------------------




over the Administrative Agent, such Issuing Bank or such Lender. For the
purposes of this Section, “Information” means all information received from the
Company relating to the Company or its business, other than any such information
that is available to the Administrative Agent, any Issuing Bank or any Lender on
a nonconfidential basis prior to disclosure by the Company; provided that, in
the case of information received from the Company after the date hereof, such
information is clearly identified at the time of delivery as confidential. Any
Person required to maintain the confidentiality of Information as provided in
this Section shall be considered to have complied with its obligation to do so
if such Person has exercised the same degree of care to maintain the
confidentiality of such Information as such Person would accord to its own
confidential information.


SECTION 9.13. USA PATRIOT Act. Each Lender that is subject to the requirements
of the USA PATRIOT Act (Title III of Pub. L. 107-56 (signed into law October 26,
2001)) (the “Act”) hereby notifies each Loan Party that pursuant to the
requirements of the Act, it is required to obtain, verify and record information
that identifies such Loan Party, which information includes the name and address
of such Loan Party and other information that will allow such Lender to identify
such Loan Party in accordance with the Act.


SECTION 9.14. Releases of Subsidiary Guarantors.


(a)A Subsidiary Guarantor shall automatically be released from its obligations
under the Subsidiary Guaranty upon the consummation of any transaction permitted
by this Agreement as a result of which such Subsidiary Guarantor ceases to be a
Subsidiary; provided that, if so required by this Agreement, the Required
Lenders shall have consented to such transaction and the terms of such consent
shall not have provided otherwise. In connection with any termination or release
pursuant to this Section, the Administrative Agent shall (and is hereby
irrevocably authorized by each Lender to) execute and deliver to any Loan Party,
at such Loan Party's expense, all documents that such Loan Party shall
reasonably request to evidence such termination or release. Any execution and
delivery of documents pursuant to this Section shall be without recourse to or
warranty by the Administrative Agent.


(b)Further, provided no Event of Default exists, the Administrative Agent may
(and is hereby irrevocably authorized by each Lender to), upon the request of
the Company, release any Subsidiary Guarantor from its obligations under the
Subsidiary Guaranty if such Subsidiary Guarantor is no longer a Domestic
Subsidiary.


(c)At such time as the principal and interest on the Loans, all LC
Disbursements, the fees, expenses and other amounts payable under the Loan
Documents and the other Obligations (other than Banking Services Obligations,
Swap Obligations, and other Obligations expressly stated to survive such payment
and termination) shall have been paid in full in cash, the Commitments shall
have been terminated and no Letters of Credit shall be outstanding, the
Subsidiary Guaranty and all obligations (other than those expressly stated to
survive such termination) of each Subsidiary Guarantor thereunder shall
automatically terminate, all without delivery of any instrument or performance
of any act by any Person.


SECTION 9.15. Appointment for Perfection. Each Lender hereby appoints each other
Lender as its agent for the purpose of perfecting Liens, for the benefit of the
Administrative Agent and the Secured Parties, in assets which, in accordance
with Article 9 of the UCC or any other applicable law can be perfected only by
possession. Should any Lender (other than the Administrative Agent) obtain
possession of any such Collateral, such Lender shall notify the Administrative
Agent thereof, and, promptly upon the Administrative Agent's request therefor
shall deliver such Collateral to the Administrative Agent or otherwise deal with
such Collateral in accordance with the Administrative Agent's instructions.

94

--------------------------------------------------------------------------------




SECTION 9.16. Interest Rate Limitation. Notwithstanding anything herein to the
contrary, if at any time the interest rate applicable to any Loan, together with
all fees, charges and other amounts which are treated as interest on such Loan
under applicable law (collectively the “Charges”), shall exceed the maximum
lawful rate (the “Maximum Rate”) which may be contracted for, charged, taken,
received or reserved by the Lender holding such Loan in accordance with
applicable law, the rate of interest payable in respect of such Loan hereunder,
together with all Charges payable in respect thereof, shall be limited to the
Maximum Rate and, to the extent lawful, the interest and Charges that would have
been payable in respect of such Loan but were not payable as a result of the
operation of this Section shall be cumulated and the interest and Charges
payable to such Lender in respect of other Loans or periods shall be increased
(but not above the Maximum Rate therefor) until such cumulated amount, together
with interest thereon at the Federal Funds Effective Rate to the date of
repayment, shall have been received by such Lender.


SECTION 9.17. No Advisory or Fiduciary Responsibility. In connection with all
aspects of each transaction contemplated hereby (including in connection with
any amendment, waiver or other modification hereof or of any other Loan
Document), each Borrower acknowledges and agrees that: (i) (A) the arranging and
other services regarding this Agreement provided by the Lenders are arm's-length
commercial transactions between such Borrower and its Affiliates, on the one
hand, and the Lenders and their Affiliates, on the other hand, (B) such Borrower
has consulted its own legal, accounting, regulatory and tax advisors to the
extent it has deemed appropriate, and (C) such Borrower is capable of
evaluating, and understands and accepts, the terms, risks and conditions of the
transactions contemplated hereby and by the other Loan Documents; (ii) (A) each
of the Lenders and their Affiliates is and has been acting solely as a principal
and, except as expressly agreed in writing by the relevant parties, has not
been, is not, and will not be acting as an advisor, agent or fiduciary for such
Borrower or any of its Affiliates, or any other Person and (B) no Lender or any
of its Affiliates has any obligation to such Borrower or any of its Affiliates
with respect to the transactions contemplated hereby except, in the case of a
Lender, those obligations expressly set forth herein and in the other Loan
Documents; and (iii) each of the Lenders and their respective Affiliates may be
engaged in a broad range of transactions that involve interests that differ from
those of such Borrower and its Affiliates, and no Lender or any of its
Affiliates has any obligation to disclose any of such interests to such Borrower
or its Affiliates. To the fullest extent permitted by law, each Borrower hereby
waives and releases any claims that it may have against each of the Lenders and
their Affiliates with respect to any breach or alleged breach of agency or
fiduciary duty in connection with any aspect of any transaction contemplated
hereby.


SECTION 9.18. Material Non-Public Information.


(a)EACH LENDER ACKNOWLEDGES THAT INFORMATION AS DEFINED IN SECTION 9.12
FURNISHED TO IT PURSUANT TO THIS AGREEMENT MAY INCLUDE MATERIAL NON-PUBLIC
INFORMATION CONCERNING THE COMPANY AND ITS RELATED PARTIES OR THEIR RESPECTIVE
SECURITIES, AND CONFIRMS THAT IT HAS DEVELOPED COMPLIANCE PROCEDURES REGARDING
THE USE OF MATERIAL NON-PUBLIC INFORMATION AND THAT IT WILL HANDLE SUCH MATERIAL
NON-PUBLIC INFORMATION IN ACCORDANCE WITH THOSE PROCEDURES AND APPLICABLE LAW,
INCLUDING FEDERAL AND STATE SECURITIES LAWS.


(b)ALL INFORMATION, INCLUDING REQUESTS FOR WAIVERS AND AMENDMENTS, FURNISHED BY
THE COMPANY OR THE ADMINISTRATIVE AGENT PURSUANT TO, OR IN THE COURSE OF
ADMINISTERING, THIS AGREEMENT WILL BE SYNDICATE-LEVEL INFORMATION, WHICH MAY
CONTAIN MATERIAL NON-PUBLIC INFORMATION ABOUT THE COMPANY AND ITS RELATED
PARTIES OR THEIR

95

--------------------------------------------------------------------------------




RESPECTIVE SECURITIES. ACCORDINGLY, EACH LENDER REPRESENTS TO THE COMPANY AND
THE ADMINISTRATIVE AGENT THAT IT HAS IDENTIFIED IN ITS ADMINISTRATIVE
QUESTIONNAIRE A CREDIT CONTACT WHO MAY RECEIVE INFORMATION THAT MAY CONTAIN
MATERIAL NON-PUBLIC INFORMATION IN ACCORDANCE WITH ITS COMPLIANCE PROCEDURES AND
APPLICABLE LAW.


ARTICLE X


Company Guarantee


In order to induce the Lenders to extend credit to the other Borrowers
hereunder, the Company hereby irrevocably and unconditionally guarantees, as a
primary obligor and not merely as a surety, the payment when and as due of the
Secured Obligations of the other Loan Parties. The Company further agrees that
the due and punctual payment of such Secured Obligations may be extended or
renewed, in whole or in part, without notice to or further assent from it, and
that it will remain bound upon its guarantee hereunder notwithstanding any such
extension or renewal of any such Secured Obligation.
The Company waives presentment to, demand of payment from and protest to any
Loan Party of any of the Secured Obligations, and also waives notice of
acceptance of its obligations and notice of protest for nonpayment. The
obligations of the Company hereunder shall not be affected by (a) the failure of
the Administrative Agent, any Issuing Bank or any Lender to assert any claim or
demand or to enforce any right or remedy against any Loan Party under the
provisions of this Agreement, any other Loan Document or otherwise; (b) any
extension or renewal of any of the Secured Obligations; (c) any rescission,
waiver, amendment or modification of, or release from, any of the terms or
provisions of this Agreement, or any other Loan Document or agreement; (d) any
default, failure or delay, willful or otherwise, in the performance of any of
the Secured Obligations; (e) the failure of the Administrative Agent to take any
steps to perfect and maintain any security interest in, or to preserve any
rights to, any security or collateral for the Secured Obligations, if any; (f)
any change in the corporate, partnership or other existence, structure or
ownership of any Loan Party or any other guarantor of any of the Secured
Obligations; (g) the enforceability or validity of the Secured Obligations or
any part thereof or the genuineness, enforceability or validity of any agreement
relating thereto or with respect to any collateral securing the Secured
Obligations or any part thereof, or any other invalidity or unenforceability
relating to or against any Loan Party or any other guarantor of any of the
Secured Obligations, for any reason related to this Agreement, any Swap
Agreement, any Banking Services Agreement, any other Loan Document, or any
provision of applicable law, decree, order or regulation of any jurisdiction
purporting to prohibit the payment by any Loan Party or any other guarantor of
the Secured Obligations, of any of the Secured Obligations or otherwise
affecting any term of any of the Secured Obligations; or (h) any other act,
omission or delay to do any other act which may or might in any manner or to any
extent vary the risk of the Company or otherwise operate as a discharge of a
guarantor as a matter of law or equity or which would impair or eliminate any
right of the Company to subrogation.
The Company further agrees that its agreement hereunder constitutes a guarantee
of payment when due (whether or not any bankruptcy or similar proceeding shall
have stayed the accrual or collection of any of the Secured Obligations or
operated as a discharge thereof) and not merely of collection, and waives any
right to require that any resort be had by the Administrative Agent, any Issuing
Bank or any Lender to any balance of any deposit account or credit on the books
of the Administrative Agent, any Issuing Bank or any Lender in favor of any Loan
Party or any other Person.
The obligations of the Company hereunder shall not be subject to any reduction,
limitation, impairment or termination for any reason, and shall not be subject
to any defense or set-off, counterclaim,

96

--------------------------------------------------------------------------------




recoupment or termination whatsoever, by reason of the invalidity, illegality or
unenforceability of any of the Secured Obligations, any impossibility in the
performance of any of the Secured Obligations or otherwise.
The Company further agrees that its obligations hereunder shall continue to be
effective or be reinstated, as the case may be, if at any time payment, or any
part thereof, of any Secured Obligation (including a payment effected through
exercise of a right of setoff) is rescinded, or is or must otherwise be restored
or returned by the Administrative Agent, any Issuing Bank or any Lender upon the
insolvency, bankruptcy or reorganization of any Loan Party or otherwise
(including pursuant to any settlement entered into by a Secured Party in its
discretion).
In furtherance of the foregoing and not in limitation of any other right which
the Administrative Agent, any Issuing Bank or any Lender may have at law or in
equity against any Loan Party by virtue hereof, upon the failure of any other
Loan Party to pay any Secured Obligation when and as the same shall become due,
whether at maturity, by acceleration, after notice of prepayment or otherwise,
the Company hereby promises to and will, upon receipt of written demand by the
Administrative Agent, any Issuing Bank or any Lender, forthwith pay, or cause to
be paid, to the Administrative Agent, any Issuing Bank or any Lender in cash an
amount equal to the unpaid principal amount of the Secured Obligations then due,
together with accrued and unpaid interest thereon. The Company further agrees
that if payment in respect of any Secured Obligation shall be due in a currency
other than Dollars and/or at a place of payment other than New York, Chicago or
any other Eurocurrency Payment Office and if, by reason of any Change in Law,
disruption of currency or foreign exchange markets, war or civil disturbance or
other event, payment of such Secured Obligation in such currency or at such
place of payment shall be impossible or, in the reasonable judgment of the
Administrative Agent, any Issuing Bank or any Lender, disadvantageous to the
Administrative Agent, any Issuing Bank or any Lender in any material respect,
then, at the election of the Administrative Agent, the Company shall make
payment of such Secured Obligation in Dollars (based upon the applicable
Equivalent Amount in effect on the date of payment) and/or in New York, Chicago
or such other Eurocurrency Payment Office as is designated by the Administrative
Agent and, as a separate and independent obligation, shall indemnify the
Administrative Agent, any Issuing Bank and any Lender against any losses or
reasonable out-of-pocket expenses that it shall sustain as a result of such
alternative payment.
Upon payment by the Company of any sums as provided above, all rights of the
Company against any Loan Party arising as a result thereof by way of right of
subrogation or otherwise shall in all respects be subordinated and junior in
right of payment to the prior indefeasible payment in full in cash of all the
Secured Obligations owed by the Loan Parties to the Administrative Agent, the
Issuing Banks and the Lenders.
Nothing shall discharge or satisfy the liability of the Company hereunder except
the full performance and payment in cash of the Secured Obligations.
[Signature Pages Follow]













97

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.


KAMAN CORPORATION,
as the Company


By: /s/ William C. Denninger     
Name:     William C. Denninger
Title:     Executive Vice President and
Chief Financial Officer




RWG Frankenjura-Industrie FlugwerKlager GmbH,
as a Subsidiary Borrower


By: /s/ William C. Denninger     
Name:    William C. Denninger
Title:    Prokurist




KAMAN COMPOSITES - UK HOLDINGS LIMITED,
as a Subsidiary Borrower


By: /s/ William C. Denninger     
Name:    William C. Denninger
Title:    Director




JPMORGAN CHASE BANK, N.A., individually as
a Lender, as an Issuing Bank and
as Administrative Agent


By: /s/ Peter M. Killea     
Name:     Peter M. Killea
Title:    Senior Vice President




BANK OF AMERICA, N.A., individually as a Lender, as an Issuing Bank, as the
Swingline Lender and as a Co-Syndication Agent


By: /s/ Heather Wharton     
Name:    Heather Wharton
Title:    Vice President














Signature Page to Credit Agreement
Kaman Corporation



--------------------------------------------------------------------------------




RBS CITIZENS, N.A., individually as a Lender and
as a Co-Syndication Agent


By: /s/ Donald A. Wright                  
Name:    Donald A. Wright
Title:    Senior Vice President




SUNTRUST BANK, individually as a Lender and
as a Co-Documentation Agent


By: /s/ David Simpson                  
Name:    David Simpson
Title:    Vice President




BRANCH BANKING & TRUST COMPANY,
individually as a Lender and as a Co-Documentation Agent


By: /s/ Troy Weaver                  
Name:    Troy Weaver
Title:    Senior Vice President




KEYBANK NATIONAL ASSOCIATION, individually as a Lender and as a Co-Documentation
Agent


By: /s/ Suzannah Valdivia     
Name:    Suzannah Valdivia
Title:    Vice President




TD BANK, N.A., individually as a Lender and
as a Co-Documentation Agent


By: /s/ David Perlman                  
Name:    David Perlman
Title:    Senior Vice President




FIFTH THIRD BANK, individually as a Lender and
as a Co-Documentation Agent


By: /s/ Valerie Schanzer                  
Name:    Valerie Schanzer
Title:    Vice President














Signature Page to Credit Agreement
Kaman Corporation



--------------------------------------------------------------------------------






PNC BANK, NATIONAL ASSOCIATION, as a Lender


By: /s/ Robert M. Martin                  
Name:    Robert M. Martin
Title:    Senior Vice President




UBS AG, STAMFORD BRANCH, as a Lender


By: /s/ Irja R. Otsa                  
Name:    Irja R. Otsa
Title:    Associate Director


By: /s/ Lana Gifas                  
Name:    Lana Gifas
Title:    Director




WEBSTER BANK, N.A., as a Lender


By: /s/ Martha A. Finkel                  
Name:    Martha A. Finkel
Title:    Senior Vice President




THE NORTHERN TRUST COMPANY, as a Lender


By: /s/ Cliff Hoppe                  
Name:    Cliff Hoppe
Title:    Vice President




U.S BANK NATIONAL ASSOCIATION, as a Lender


By: /s/ Kenneth Fieler                  
Name:    Kenneth Fieler
Title:    Vice President






























Signature Page to Credit Agreement
Kaman Corporation



--------------------------------------------------------------------------------








SCHEDULE 2.01
COMMITMENTS
LENDER
REVOLVING COMMITMENT
TERM LOAN COMMITMENT
JPMORGAN CHASE BANK, N.A.
$
46,000,000


$
11,500,000


BANK OF AMERICA, N.A.
$
46,000,000


$
11,500,000


RBS CITIZENS, N.A.
$
46,000,000


$
11,500,000


SUNTRUST BANK
$
32,400,000


$
8,100,000


KEYBANK NATIONAL ASSOCIATION
$
32,400,000


$
8,100,000


TD BANK, N.A.
$
32,400,000


$
8,100,000


BRANCH BANKING & TRUST COMPANY
$
32,400,000


$
8,100,000


FIFTH THIRD BANK
$
32,400,000


$
8,100,000


WEBSTER BANK, N.A.
$
20,000,000


$
5,000,000


THE NORTHERN TRUST COMPANY
$
20,000,000


$
5,000,000


U.S. BANK NATIONAL ASSOCIATION
$
20,000,000


$
5,000,000


PNC BANK, NATIONAL ASSOCIATION
$
20,000,000


$
5,000,000


UBS AG, STAMFORD BRANCH
$
20,000,000


$
5,000,000


AGGREGATE COMMITMENTS
$
400,000,000


$
100,000,000


 
 
 



SCHEDULE 2.02
MANDATORY COST
1.
The Mandatory Cost is an addition to the interest rate to compensate Lenders for
the cost of compliance with (a) the requirements of the Bank of England and/or
the Financial Services Authority (or, in either case, any other authority which
replaces all or any of its functions) or (b) the requirements of the European
Central Bank.

2.
On the first day of each Interest Period (or as soon as possible thereafter) the
Administrative Agent shall calculate, as a percentage rate, a rate (the
“Associated Costs Rate”) for each Lender, in accordance with the paragraphs set
out below. The Mandatory Cost will be calculated by the Administrative Agent as
a weighted average of the Lenders' Associated Costs Rates (weighted in
proportion to the percentage participation of each Lender in the relevant Loan)
and will be expressed as a percentage rate per annum.

3.
The Associated Costs Rate for any Lender lending from a Facility Office in a
Participating Member State will be the percentage notified by that Lender to the
Administrative Agent. This percentage will be certified by that Lender in its
notice to the Administrative Agent to be its reasonable determination of the
cost (expressed as a percentage of that Lender's participation in all Loans made
from that Facility Office) of complying with the minimum reserve requirements of
the European Central Bank in respect of loans made from that Facility Office.

4.
The Associated Costs Rate for any Lender lending from a Facility Office in the
United Kingdom will be calculated by the Administrative Agent as follows:

(a)
in relation to a Loan in Pounds Sterling:




--------------------------------------------------------------------------------




[poundsterlingequation.jpg] per cent. per annum
(b)
in relation to a Loan in any currency other than Pounds Sterling:

[othercurrencyequation.jpg] per cent. per annum.


Where:
A
is the percentage of Eligible Liabilities (assuming these to be in excess of any
stated minimum) which that Lender is from time to time required to maintain as
an interest free cash ratio deposit with the Bank of England to comply with cash
ratio requirements.

B
is the percentage rate of interest (excluding the Applicable Rate and the
Mandatory Cost and, if the Loan is an Unpaid Sum, the additional rate of
interest specified in Section 2.13(c)) payable for the relevant Interest Period
on the Loan.

C
is the percentage (if any) of Eligible Liabilities which that Lender is required
from time to time to maintain as interest bearing Special Deposits with the Bank
of England.

D
is the percentage rate per annum payable by the Bank of England to the
Administrative Agent on interest bearing Special Deposits.

E
is designed to compensate Lenders for amounts payable under the Fees Rules and
is calculated by the Administrative Agent as being the average of the most
recent rates of charge supplied by the Reference Banks to the Administrative
Agent pursuant to paragraph 7 below and expressed in pounds per £1,000,000.

5.
For the purposes of this Schedule:

(a)
“Eligible Liabilities” and “Special Deposits” have the meanings given to them
from time to time under or pursuant to the Bank of England Act 1998 or (as may
be appropriate) by the Bank of England.

(b)
“Facility Office” means the office or offices notified by a Lender to the
Administrative Agent in writing on or before the date it becomes a Lender (or,
following that date, by not less than five Business Days' written notice) as the
office or offices through which it will perform its obligations under this
Agreement.

(c)
“Fees Rules” means the rules on periodic fees contained in the Financial
Services Authority Fees Manual or such other law or regulation as may be in
force from time to time in respect of the payment of fees for the acceptance of
deposits.

(d)
“Fee Tariffs” means the fee tariffs specified in the Fees Rules under the
activity group A.1 Deposit acceptors (ignoring any minimum fee or zero rated fee
required pursuant to the Fees Rules but taking into account any applicable
discount rate).

(e)
“Participating Member State” means any member state of the European Union that
adopts or has adopted the euro as its lawful currency in accordance with
legislation of the European Union relating to economic and monetary union.

(f)
“Reference Banks” means, in relation to Mandatory Cost, the principal London
offices of JPMorgan Chase Bank, N.A.


102

--------------------------------------------------------------------------------




(g)
“Tariff Base” has the meaning given to it in, and will be calculated in
accordance with, the Fees Rules.

(h)
“Unpaid Sum” means any sum due and payable but unpaid by any Borrower under the
Loan Documents.

6.
In application of the above formulae, A, B, C and D will be included in the
formulae as percentages (i.e. 5 per cent. will be included in the formula as 5
and not as 0.05). A negative result obtained by subtracting D from B shall be
taken as zero. The resulting figures shall be rounded to four decimal places.

7.
If requested by the Administrative Agent, each Reference Bank shall, as soon as
practicable after publication by the Financial Services Authority, supply to the
Administrative Agent, the rate of charge payable by that Reference Bank to the
Financial Services Authority pursuant to the Fees Rules in respect of the
relevant financial year of the Financial Services Authority (calculated for this
purpose by that Reference Bank as being the average of the Fee Tariffs
applicable to that Reference Bank for that financial year) and expressed in
pounds per £1,000,000 of the Tariff Base of that Reference Bank.

8.
Each Lender shall supply any information required by the Administrative Agent
for the purpose of calculating its Associated Costs Rate. In particular, but
without limitation, each Lender shall supply the following information on or
prior to the date on which it becomes a Lender:

(a)
the jurisdiction of its Facility Office; and

(b)
any other information that the Administrative Agent may reasonably require for
such purpose.

Each Lender shall promptly notify the Administrative Agent of any change to the
information provided by it pursuant to this paragraph.
9.
The percentages of each Lender for the purpose of A and C above and the rates of
charge of each Reference Bank for the purpose of E above shall be determined by
the Administrative Agent based upon the information supplied to it pursuant to
paragraphs 7 and 8 above and on the assumption that, unless a Lender notifies
the Administrative Agent to the contrary, each Lender's obligations in relation
to cash ratio deposits and Special Deposits are the same as those of a typical
bank from its jurisdiction of incorporation with a Facility Office in the same
jurisdiction as its Facility Office.

10.
The Administrative Agent shall have no liability to any person if such
determination results in an Associated Costs Rate which over or under
compensates any Lender and shall be entitled to assume that the information
provided by any Lender or Reference Bank pursuant to paragraphs 3, 7 and 8 above
is true and correct in all respects.

11.
The Administrative Agent shall distribute the additional amounts received as a
result of the Mandatory Cost to the Lenders on the basis of the Associated Costs
Rate for each Lender based on the information provided by each Lender and each
Reference Bank pursuant to paragraphs 3, 7 and 8 above.

12.
Any determination by the Administrative Agent pursuant to this Schedule in
relation to a formula, the Mandatory Cost, an Associated Costs Rate or any
amount payable to a Lender shall, in the absence of manifest error, be
conclusive and binding on all parties hereto.

13.
The Administrative Agent may from time to time, after consultation with the
Company and the relevant Lenders, determine and notify to all parties hereto any
amendments which are required to be made to this Schedule 2.02 in order to
comply with any change in law, regulation or any requirements from time to time
imposed by the Bank of England, the Financial Services Authority or the European
Central Bank (or, in any case, any other authority which replaces all or any of
its functions) and any such determination shall, in the absence of manifest
error, be conclusive and binding on all parties hereto.


103

--------------------------------------------------------------------------------







104